Exhibit 10.1

 

EXECUTION VERSION

 

CUSIP Number: 86923YAD0

 

CREDIT AGREEMENT

 

Dated as of September 25, 2014

 

among

 

SUSSER PETROLEUM PARTNERS LP,
as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

Collateral Agent,

Swingline Lender

and an LC Issuer,

 

and

 

The Other Lenders Party Hereto

 

and

 

BANK OF AMERICA MERRILL LYNCH,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BBVA COMPASS,

DNB MARKETS, INC., and

RBS SECURITIES INC.,

as
Joint Lead Arrangers and Joint Bookrunners

$1,250,000,000 Five Year Revolving Credit Facility

 

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BBVA COMPASS,

DNB MARKETS, INC., and

RBS SECURITIES INC.,

As

Co-Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I

 

 

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

31

1.03

Accounting Terms

32

1.04

Rounding

32

1.05

Times of Day

32

1.06

Letter of Credit Amounts

33

 

 

 

ARTICLE II

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

33

 

 

2.01

Loans

33

2.02

Swingline Loans

33

2.03

Requests for New Loans

35

2.04

Continuations and Conversions of Existing Loans

36

2.05

Use of Proceeds

38

2.06

Prepayments of Loans

38

2.07

Letters of Credit

38

2.08

Requesting Letters of Credit

40

2.09

Reimbursement and Participations

42

2.10

No Duty to Inquire

45

2.11

Existing Letters of Credit

46

2.12

Interest Rates and Fees

46

2.13

Evidence of Debt

48

2.14

Payments Generally; Administrative Agent’s Clawback

48

2.15

Sharing of Payments by Lenders

50

2.16

Reductions in Commitment

51

2.17

Increase in Aggregate Commitments

51

2.18

Extension of Maturity Date; Removal of Lenders

52

2.19

Cash Collateral

54

2.20

Defaulting Lenders

55

 

 

 

ARTICLE III

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

57

 

 

3.01

Taxes

57

3.02

Illegality

61

3.03

Inability to Determine Rates

62

3.04

Increased Costs; Reserves on Eurodollar Loans

62

3.05

Compensation for Losses

64

3.06

Mitigation Obligations; Replacement of Lenders

65

3.07

Survival

65

 

--------------------------------------------------------------------------------


 

ARTICLE IV

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

65

 

 

 

4.01

Conditions of Initial Credit Extension

65

4.02

Conditions to all Credit Extensions

68

 

 

 

ARTICLE V

 

 

REPRESENTATIONS AND WARRANTIES

68

 

 

 

5.01

No Default

68

5.02

Organization and Good Standing

68

5.03

Authorization

68

5.04

No Conflicts or Consents

68

5.05

Enforceable Obligations

69

5.06

Initial Financial Statements; No Material Adverse Effect

69

5.07

Taxes

69

5.08

Full Disclosure

69

5.09

Litigation

70

5.10

ERISA

70

5.11

Compliance with Laws

70

5.12

Environmental Compliance

70

5.13

Margin Regulations; Investment Company Act

71

5.14

OFAC; Sanctions

71

 

 

 

ARTICLE VI

 

 

AFFIRMATIVE COVENANTS

71

 

 

6.01

Books, Financial Statements and Reports

72

6.02

Other Information and Inspections

73

6.03

Notice of Material Events

74

6.04

Maintenance of Properties

75

6.05

Maintenance of Existence and Qualifications

75

6.06

Payment of Obligations

75

6.07

Insurance

76

6.08

Compliance with Law

76

6.09

Subsidiaries and Unrestricted Subsidiaries

76

6.10

Guaranties and Collateral

77

6.11

Further Assurances

78

 

 

 

ARTICLE VII

 

 

NEGATIVE COVENANTS

78

 

 

7.01

Indebtedness

78

7.02

Limitation on Liens

81

7.03

Fundamental Changes

83

7.04

Distributions

83

7.05

Investments

83

7.06

Change in Nature of Businesses

84

 

ii

--------------------------------------------------------------------------------


 

7.07

Transactions with Affiliates

84

7.08

Burdensome Agreements

84

7.09

Hedging Contracts

85

7.10

Limitation on Asset Sales

85

7.11

Limitation on Prepayments of Indebtedness

86

7.12

Leverage Ratio

86

7.13

Sanctions

86

 

 

 

ARTICLE VIII

 

 

EVENTS OF DEFAULT AND REMEDIES

86

 

 

8.01

Events of Default

86

8.02

Remedies Upon Event of Default

89

8.03

Application of Funds

89

 

 

 

ARTICLE IX

 

 

ADMINISTRATIVE AGENT

90

 

 

9.01

Appointment and Authority

90

9.02

Rights as a Lender

91

9.03

Exculpatory Provisions

91

9.04

Reliance by Administrative Agent

92

9.05

Delegation of Duties

92

9.06

Resignation of Administrative Agent

93

9.07

Non-Reliance on Administrative Agent and Other Lenders

94

9.08

No Other Duties, Etc.

94

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding

94

9.10

Guaranty and Collateral Matters

96

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

97

 

 

 

ARTICLE X

 

 

MISCELLANEOUS

98

 

 

10.01

Amendments, Etc.

98

10.02

Notices; Effectiveness; Electronic Communication

99

10.03

No Waiver; Cumulative Remedies; Enforcement

101

10.04

Expenses; Indemnity; Damage Waiver

102

10.05

Payments Set Aside

104

10.06

Successors and Assigns

105

10.07

Treatment of Certain Information; Confidentiality

110

10.08

Right of Setoff

111

10.09

Interest Rate Limitation

111

10.10

Counterparts; Integration; Effectiveness

111

10.11

Survival of Representations and Warranties

112

10.12

Severability

112

10.13

Replacement of Lenders

112

10.14

Governing Law; Jurisdiction; Etc.

113

 

iii

--------------------------------------------------------------------------------


 

10.15

Waiver of Jury Trial

114

10.16

No Advisory or Fiduciary Responsibility

114

10.17

Electronic Execution of Assignments

115

10.18

USA PATRIOT Act Notice

115

10.19

Appointment of Borrower

115

10.20

Time of the Essence

116

10.21

No Recourse

116

 

 

 

SIGNATURES

S-1

 

 

Schedules:

 

Schedule 1 — Commitments and Applicable Percentages

Schedule 2 — Disclosure Schedule

Schedule 2.11 — Existing Letters of Credit

Schedule 5.12 — Environmental Compliance

Schedule 7.01 — Existing Indebtedness

Schedule 7.07 — Transactions with Affiliates

Schedule 10.02 — Notices

 

Exhibits:

 

Exhibit A — Form of Assignment and Assumption Agreement

Exhibit B — Form of Compliance Certificate

Exhibit C — Form of Holdings Guaranty

Exhibit D — Form of Loan Notice

Exhibit E — Form of Note

Exhibit F — Form of Pledge and Security Agreement

Exhibit G — Form of Subsidiary Guaranty

Exhibit H — Forms of U.S. Tax Compliance Certificates

Exhibit I — Form of LC Report

Exhibit J — Form of Swingline Loan Notice

Exhibit K — Form of Notice of Loan Prepayment

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of September 25, 2014,
among SUSSER PETROLEUM PARTNERS LP, a Delaware limited partnership (the
“Borrower”), BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent,
Swingline Lender and an LC Issuer, and each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”).

 

In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by Lenders to, and the
Letters of Credit that may hereafter be issued by the LC Issuer for the account
of, the Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.  The initial
amount of the Aggregate Commitments is $1,250,000,000, subject to optional
reductions pursuant to Section 2.16 and subject to increases as provided in
Section 2.17.

 

“Agreement” means this Credit Agreement, as amended or supplemented from time to
time in accordance with the terms hereof.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.20.  If the commitment of each Lender to make Loans and
the obligation of the LC Issuer to make LC Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined

 

--------------------------------------------------------------------------------


 

based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments.  The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 1 or in
the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, (a) with respect to any Base Rate Loan, Eurodollar Loan
or commitment fees hereunder, the percent per annum set forth below under the
caption “Base Rate Margin,” “Eurodollar Margin,” or “Commitment Fee Rate,”
respectively, (i) from the Closing Date to the first Business Day immediately
following the date on which the Administrative Agent receives a Compliance
Certificate pursuant to Section 6.01(b) for the Fiscal Quarter of the Borrower
ending September 30, 2014, based upon Level 3, and (ii) thereafter until the
first achievement by the Borrower of an Investment Grade Rating, based upon the
Level corresponding to the Leverage Ratio set forth in the Compliance
Certificate most recently received by the Administrative Agent pursuant to
Section 6.01(b):

 

Level

 

Leverage Ratio

 

Base Rate Margin

 

Eurodollar Margin

 

Commitment Fee
Rate

 

1

 

< 3.00

 

0.500

%

1.500

%

0.250

%

2

 

> 3.00 to 1.00 and < 3.50 to 1.00

 

0.750

%

1.750

%

0.300

%

3

 

> 3.50 to 1.00 and < 4.00 to 1.00

 

1.000

%

2.000

%

0.300

%

4

 

> 4.00 to 1.00 and < 4.50 to 1.00

 

1.250

%

2.250

%

0.350

%

5

 

> 4.50 to 1.00

 

1.500

%

2.500

%

0.350

%

 

and (b) on any day on or after the first achievement by the Borrower of an
Investment Grade Rating, the percent per annum set forth below under the caption
“Base Rate Margin,” “Eurodollar Margin,” or “Commitment Fee Rate,” respectively,
based upon the Level corresponding to the Ratings by the Rating Agencies
applicable on such date:

 

Level

 

Ratings:
(Fitch/Moody’s/S&P)

 

Base Rate Margin

 

Eurodollar Margin

 

Commitment Fee
Rate

 

1

 

>BBB+/Baa1/BBB+

 

0.125

%

1.125

%

0.125

%

2

 

BBB/Baa2/BBB

 

0.250

%

1.250

%

0.125

%

3

 

BBB-/Baa3/BBB-

 

0.500

%

1.500

%

0.175

%

4

 

BB+/Ba1/BB+

 

0.750

%

1.750

%

0.225

%

5

 

<BB+/Ba1/BB+

 

1.000

%

2.000

%

0.275

%

 

For purposes of clause (a) above, any increase or decrease in the Applicable
Rate resulting from a change in the Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.01(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then the Applicable Rate shall remain at the level determined by

 

2

--------------------------------------------------------------------------------


 

the most recently delivered Compliance Certificate and shall continue to apply
until the first Business Day immediately following the date on which such
Compliance Certificate is delivered, whereupon the Applicable Rate shall be
adjusted based upon the calculation of the Leverage Ratio contained in such
Compliance Certificate, and if the Applicable Rate would have been set at a
higher level during the period of non-delivery of the Compliance Certificate,
the Borrower shall pay to the Administrative Agent, for the benefit of the
Lenders, on demand all amounts which would have accrued hereunder had the
Compliance Certificate been delivered when due.  For purposes of clause
(b) above, (1) if only one Rating is determined, the Level corresponding to that
Rating shall apply; (2) if there are only two Ratings, then (A) if there is a
one Level difference between the two Ratings, then the Level corresponding to
the higher Rating shall be used, and (B) if there is a greater than one Level
difference between the Ratings, then the Level that is one Level below the
higher Rating will be used; (3) if there are three Ratings, then (A) if all
three are at different Levels, the middle Level shall apply and (B)  if two
Ratings correspond to the same Level and the third is different, the Level
corresponding to the two same Levels shall apply; (4) if the Ratings established
or deemed to have been established by the Rating Agencies shall be changed
(other than as a result of a change in the rating system of such Rating Agency),
such change shall be effective as of the date on which it is first announced by
the applicable Rating Agency and (5) if no Rating is determined, Level 5 shall
apply.  Changes in the Applicable Rate will occur automatically without prior
notice as changes in the applicable Ratings occur, and each change in the
Applicable Rate shall apply from the date such change is publicly announced by
the applicable Rating Agency and ending on the date immediately preceding the
effective date of the next such change.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means each of Bank of America Merrill Lynch, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., BBVA Compass, DNB Markets, Inc., and RBS Securities
Inc.  in its capacity as joint lead arranger and joint bookrunner.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Autoborrow Agreement” has the meaning specified in Section 2.02(e).

 

“Bank of America” means Bank of America, N.A., a national banking association.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Fixed Period Eurodollar Rate plus 1.00%.  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may

 

3

--------------------------------------------------------------------------------


 

be priced at, above, or below such announced rate.  Any change in such prime
rate announced by Bank of America shall take effect at the opening of business
on the day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan or portion of a Loan that bears interest based on
the Base Rate.

 

“Borrower” means Susser Petroleum Partners LP, a Delaware limited partnership.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means Loans of the same Type made, Converted or Continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Loan, means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank Eurodollar market.

 

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.  Notwithstanding the foregoing, any
obligations of a Person under a lease (whether existing now or entered into in
the future) that is not (or would not be) a Capital Lease under GAAP as in
effect on the Closing Date shall not be treated as a Capital Lease solely as a
result of the adoption after the Closing Date of changes in GAAP described in
the Proposed Accounting Standards Update to Leases (Topic 840) issued by the
Financial Accounting Standards Board on August 17, 2010 (as the same may be
amended from time to time).

 

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, LC Issuer or
Swingline Lender (as applicable) and the Lenders, as collateral for LC
Obligations, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the LC Issuer or Swingline
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the LC
Issuer or Swingline Lender (as applicable).  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means Investments in:

 

4

--------------------------------------------------------------------------------


 

(a)  marketable obligations, maturing within 12 months after acquisition
thereof, issued or unconditionally guaranteed by the United States or an
instrumentality or agency thereof and entitled to the full faith and credit of
the United States;

 

(b)  demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long-term certificates of deposit are rated BBB+ or Baa1
or better, respectively, by a Rating Agency;

 

(c)  repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

 

(d)  open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

 

(e)  money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the existence of any of the following: (a) the failure
of the General Partner to constitute the sole general partner of the Borrower,
(b) neither Energy

 

5

--------------------------------------------------------------------------------


 

Transfer Equity, L.P. nor Energy Transfer Partners, L.P. owns, directly or
indirectly, at least 51% of the Equity Interests in the General Partner which
are entitled to vote for the board of directors or equivalent governing body of
the General Partner or any Person (other than Energy Transfer Equity, L.P. or
Energy Transfer Partners, L.P.) shall Control the General Partner or (c) a
“change of control” or any comparable term under, and as defined in, any
indenture, note agreement or other agreement governing any Indebtedness in
excess of $200,000,000 that results in an “event of default” under such
Indebtedness, such Indebtedness becoming due and payable before its maturity, or
such Indebtedness being subject to a repurchase, retirement or redemption right
or option (whether or not exercised).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
and Section 4.02 are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, together with all rules and
regulations promulgated with respect thereto.

 

“Collateral” means, collectively, all personal property (including Equity
Interests but excluding the Excluded Assets) in which Liens are granted or
purported to be granted to the Collateral Agent pursuant to the Collateral
Documents in order to secure the Obligations.

 

“Collateral Agent” means Bank of America, N.A., in its capacity as collateral
agent for the Lenders hereunder.

 

“Collateral Documents” means, collectively, the Pledge and Security Agreement
and all other instruments, documents and agreements delivered by the Borrower or
any Subsidiary Guarantor pursuant to this Agreement or any other Loan Document
that creates or purports to create a Lien in favor of the Collateral Agent for
the benefit of the Secured Parties.

 

“Collateral Release Date” has the meaning specified in Section 9.10(b).

 

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Commitment” means, as to each Lender, its obligation (a) to make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, and (b) to purchase
participations in LC Obligations and Swingline Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Commitment amount set forth
opposite such Lender’s name on Schedule 1 or in the Assignment and Assumption or
other documentation contemplated hereby pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Commitment Period” means the period from and including the Closing Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.16, and (c) the date of termination of the
Commitment of each Lender to

 

6

--------------------------------------------------------------------------------


 

make Loans and of the obligation of the LC Issuer to make LC Credit Extensions
pursuant to Section 8.02.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

 

“Conflicts Committee” shall have the meaning given to that term in the
partnership agreement of the Borrower, as the same may be amended from time to
time, or any committee comprised solely of directors of the General Partner
meeting the independence standards prescribed by the exchange upon which the
Borrower’s common units representing limited partner interests in the Borrower
are listed for trading.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consenting Lenders” has the meaning specified in Section 2.18(c).

 

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries.  References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries.  Notwithstanding the foregoing, when used in reference to the
Borrower and its subsidiaries, “Consolidated” shall exclude the effect on the
consolidated financial statements, financial condition, results of operations,
cash flows, assets, liabilities, etc. of the Borrower and its subsidiaries of
all Unrestricted Subsidiaries, determined as if neither the Borrower nor any of
its subsidiaries held any Equity Interest in Unrestricted Subsidiaries.

 

“Consolidated EBITDA” means, for any period (without duplication), Consolidated
Net Income for such period, plus (a) each of the following to the extent
deducted in determining such Consolidated Net Income: (i) all Consolidated
Interest Expense, (ii) all income taxes (including any franchise taxes to the
extent based upon net income) of the Borrower and its Subsidiaries for such
period, (iii) all depreciation and amortization (including amortization of
intangible assets) of the Borrower and its Subsidiaries for such period,
(iv) any other non-cash charges or losses of the Borrower and its Subsidiaries
for such period (including any non-cash losses resulting from the impairment of
long-lived assets, goodwill or intangible assets) and (v) all transaction fees
and expenses for acquisitions, investments, dispositions and equity or debt
offerings, minus (b) each of the following: (i) all non-cash items of income or
gain of the Borrower and its Subsidiaries which were included in determining
such Consolidated Net Income for such period, and (ii) any cash payments made
during such period in respect of items described in clause (a)(iv) above
subsequent to the Fiscal Quarter in which the relevant non-cash charges or
losses were reflected as a charge in determining Consolidated Net Income. 
Consolidated EBITDA shall be subject to

 

7

--------------------------------------------------------------------------------


 

the adjustments set forth in the following clauses (1) and (2) for all purposes
under this Agreement:

 

(1)  If, since the beginning of the four Fiscal Quarter period ending on the
date for which Consolidated EBITDA is determined, the Borrower or any Subsidiary
shall have made any disposition or acquisition of assets, shall have
consolidated or merged with or into any Person (other than a Subsidiary), or
shall have made any disposition of Equity Interests or an acquisition of Equity
Interests, Consolidated EBITDA shall be calculated giving pro forma effect
thereto as if the disposition, acquisition, consolidation or merger had occurred
on the first day of such period.  Such pro forma effect shall be determined
(A) in good faith by the chief financial officer, principal accounting officer
or treasurer of the Borrower and (B) giving effect to any anticipated or
proposed cost savings related to such disposition, acquisition, consolidation or
merger, to the extent approved by Administrative Agent, such approval not to be
unreasonably withheld or delayed.

 

(2)  Consolidated EBITDA shall be increased by the amount of any applicable
Material Project EBITDA Adjustments in respect of any Material Project of the
Borrower and its Subsidiaries applicable to such period.

 

“Consolidated Funded Indebtedness” means as of any date, the sum of the
following (without duplication):  (a) all Indebtedness which is classified as
“long-term indebtedness” on a Consolidated balance sheet of the Borrower and its
Subsidiaries prepared as of such date in accordance with GAAP and any current
maturities and other principal amount in respect of such Indebtedness due within
one year but which was classified as “long-term indebtedness” at the creation
thereof, (b) Indebtedness for borrowed money of the Borrower and its
Subsidiaries outstanding under a revolving credit or similar agreement,
notwithstanding the fact that any such borrowing is made within one year of the
expiration of such agreement, (c) Capital Lease Obligations of the Borrower and
its Subsidiaries, and (d) all Indebtedness in respect of any Guarantee by the
Borrower or any of its Subsidiaries of Indebtedness of any Person other than the
Borrower or any of its Subsidiaries, but excluding obligations of the Borrower
or any Subsidiaries under Hybrid Securities; provided, however, that
Consolidated Funded Indebtedness shall include only those liabilities under the
Contingent Residual Support Agreements that would be required under the loss
contingency recognition principles in FASB ASC 450-20-25 to be reflected on the
Consolidated balance sheet of the Borrower on the date of determination.

 

“Consolidated Interest Expense” means, for any period, (a) all interest paid or
accrued (that has resulted in a cash payment in the period or will result in a
cash payment in future quarter(s)) during such period on, and all fees and
related charges in respect of, Indebtedness which was deducted in determining
Consolidated Net Income during such period, after giving effect to all interest
rate Hedging Contracts, and (b) all realized gains or losses in respect of
interest rate Hedging Contracts.

 

“Consolidated Net Income” means, for any period (without duplication), the
Borrower’s and its Subsidiaries’ gross revenues for such period, minus the
Borrower’s and its Subsidiaries’ expenses and other proper charges against
income (including taxes on income to the extent imposed), determined on a
Consolidated basis.  Consolidated Net Income shall be adjusted to

 

8

--------------------------------------------------------------------------------


 

exclude the effect of (a) any gain or loss from the sale of assets other than in
the ordinary course of business, (b) any extraordinary gains or losses, (c) any
non-cash gains or losses resulting from mark to market activity as a result of
FASB ASC 815, (d) net income of any Subsidiary to the extent, but only to the
extent, that the declaration or payment of cash Distributions by such Subsidiary
of such net income is not, as of the date of determination, permitted by the
operation of the terms of its charter or any Contractual Obligation, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary, and (e) income or losses attributable to Unrestricted Subsidiaries,
unconsolidated joint ventures, any Person accounted for by the equity method of
accounting, or any other Person that is not a Subsidiary, provided that
Consolidated Net Income shall include any cash distributions received by the
Borrower or its Subsidiaries from Unrestricted Subsidiaries, unconsolidated
joint ventures, any Person accounted for by the equity method of accounting, or
any other Person that is not a Subsidiary, in each case during such period
(adjusted as provided in the following clauses (1) and (2) of this definition). 
The amount of Consolidated Net Income attributable to cash distributions with
respect to any Person referred to in clause (e) (including in respect of any
newly-acquired Equity Interests owned by the Borrower or any Subsidiary in
respect of any Person that is an Unrestricted Subsidiary, an unconsolidated
joint venture, any Person accounted for by the equity method of accounting, or
any other Person that is not a Subsidiary) shall be subject to the adjustments
set forth in the following clauses (1) and (2) for all purposes under this
Agreement:

 

(1)  If, since the beginning of the four Fiscal Quarter period ending on the
date for which Consolidated Net Income is determined, such Person shall have
made any disposition or acquisition of assets, shall have consolidated or merged
with or into another Person (other than a Subsidiary), or shall have made any
disposition or an acquisition of Equity Interests, Consolidated Net Income shall
be calculated giving pro forma effect to the cash distributions that would have
been made to the Borrower or its Subsidiaries as if the disposition,
acquisition, consolidation or merger had occurred on the first day of such
period.  Such pro forma effect shall be determined (A) in good faith by the
chief financial officer, principal accounting officer or treasurer of the
Borrower and (B) giving effect to any anticipated or proposed cost savings
related to such disposition, acquisition, consolidation or merger, to the extent
approved by Administrative Agent, such approval not to be unreasonably withheld
or delayed; and

 

(2)  Consolidated Net Income shall be increased by the amount of any projected
cash distributions from such Person attributable to any applicable Material
Project EBITDA Adjustments in respect of any Material Project of such Person
applicable to such period.

 

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Subsidiaries after
deducting therefrom: (a) all current liabilities (excluding (i) any current
liabilities that by their terms are extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed, and (ii) current maturities of long-term
debt); and (b) the value (net of any applicable reserves and accumulated
amortization) of all goodwill, trade names, trademarks, patents and other like
intangible assets (other than any amounts attributable to third-party dealer
distribution or supply contracts), all as set forth, or on a pro forma basis
would be set forth, on the Consolidated balance sheet of the Borrower and its
Subsidiaries for the most recently completed Fiscal Quarter, prepared in
accordance with GAAP.

 

9

--------------------------------------------------------------------------------


 

“Contingent Obligor” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.

 

“Contingent Residual Support Agreements” means any agreement entered into by the
Borrower or any of its subsidiaries (the “Contingent Obligor”), in which the
Contingent Obligor agrees to provide contingent residual support with respect to
obligations (the “Original Obligation”) of another Person (the “Original
Obligor”); provided that, the Contingent Obligor is required to make a payment
pursuant to such agreement only to the extent that the obligee on the Original
Obligation cannot obtain repayment of the Original Obligation from the Original
Obligor after exhausting all other remedies and recourse available to such
obligee.

 

“Continue,” “Continuation,” and “Continued” shall refer to the continuation
pursuant to Section 2.04 of a Eurodollar Loan as a Eurodollar Loan from one
Interest Period to the next Interest Period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
pursuant to which such Person is obligated to perform an agreement or other
undertaking.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 2.04 or Article III of one Type of Loan into another Type of Loan.

 

“Credit Extension” means each of the following: (a) a Borrowing that is not a
Continuation or Conversion, and (b) an LC Credit Extension.

 

“Daily Floating Eurodollar Loan” means a Swingline Loan that bears interest at a
rate based upon the Daily Floating Eurodollar Rate.

 

“Daily Floating Eurodollar Rate” means, with respect to any Swingline Loan that
is a Daily Floating Eurodollar Loan, a rate of interest determined by reference
to the Fixed Period Eurodollar Rate for a one (1) month interest period that
would be applicable for a Revolving Credit Loan, as that rate may fluctuate in
accordance with changes in the Fixed Period Eurodollar Rate as determined on a
day-to-day basis.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

10

--------------------------------------------------------------------------------


 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means, at the time in question, (a) for any Eurodollar Loan (up
to the end of the applicable Interest Period), two percent (2%) per annum plus
the interest rate (including the Applicable Rate) then in effect for such Loan,
(b) for each Base Rate Loan or LC Obligation, two percent (2%) per annum plus
the Applicable Rate for Base Rate Loans plus the Base Rate then in effect or
(c) for each Letter of Credit, two percent (2%) per annum plus the Applicable
Rate for Eurodollar Loans; provided, however, the Default Rate shall never
exceed the Maximum Rate.

 

“Default Rate Period” means (i) any period during which any Event of Default
specified in Section 8.01(a), (b) or (i) is continuing and (ii) upon the request
of the Majority Lenders, any period during which any other Event of Default is
continuing.

 

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, any Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or any Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, other than via an Undisclosed Administration (defined below),
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or

 

11

--------------------------------------------------------------------------------


 

disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.20(b)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank, each Swingline Lender and each
Lender.  “Undisclosed Administration” means, in relation to a Lender or its
parent company, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
Governmental Authority under or based on the law in the country where such
Lender or such parent company is subject to home jurisdiction supervision if
applicable law requires that such appointment is not to be publicly disclosed.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself, or whose government, is the subject of any
Sanction.

 

“Disclosure Schedule” means Schedule 2 hereto.

 

“Disposition” means the sale, transfer, license, lease or other disposition of
any property by any Person.  The term “Dispose” shall have a correlative
meaning.

 

“Distribution” means, as to any Person, with respect to any shares of any
capital stock, any units, any partnership interests or other equity securities
or ownership interests issued by such Person, (a) the retirement, redemption,
purchase or other acquisition for value of any such securities, (b) the
declaration or payment of any dividend on or with respect to any such
securities, and (c) any other payment by such Person with respect to such
securities.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” shall mean any Subsidiary, other than an Unrestricted
Subsidiary, that is incorporated or organized under the laws of the United
States of America, any state thereof or the District of Columbia.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) consented
to by (i) the Administrative Agent and the LC Issuer, and (ii) unless an Event
of Default has occurred and is continuing, the Borrower (each such consent not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or subsidiaries.

 

“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights

 

12

--------------------------------------------------------------------------------


 

for the purchase or acquisition from such Person of shares of capital stock of
(or other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules and regulations promulgated with respect thereto.

 

“ERISA Affiliate” means the Borrower and its Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control that, together with such entity, are treated
as a single employer under Section 414 of the Code.

 

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any of the
Borrower or any Subsidiary has a fixed or contingent liability.

 

“Eurodollar Loan” means a Fixed Period Eurodollar Loan or a Daily Floating
Eurodollar Loan.  Each reference to a Eurodollar Loan when used in connection
with Revolving Credit Loans shall mean a Fixed Period Eurodollar Loan.  Each
reference to a Eurodollar Loan when used in connection with Swingline Loans
shall mean a Daily Floating Eurodollar Loan.

 

“Eurodollar Rate” means the Fixed Period Eurodollar Rate or the Daily Floating
Eurodollar Rate, as the case may be.

 

“Event of Default” has the meaning given to such term in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” means:

 

(a)                                 any real property, whether owned or leased;

 

(b)                                 any assets if and to the extent that a
security interest (i) (A) is prohibited by or in violation of any Law applicable
to the Borrower or any Subsidiary or (B) requires any governmental or third
party consent that has not been obtained, (ii) is prohibited by or in violation
of a term, provision or condition of any lease, license, franchise, charter,
authorization, contract or agreement (in each case of (i) and (ii) above, after
giving effect to the applicable anti-assignment provisions of the UCC or other
applicable law) or (iii) would result in material adverse tax consequences to
the Borrower or any Subsidiary as reasonably determined by the Borrower;

 

(c)                                  (i) margin stock (within the meaning of
Regulation U issued by the FRB), (ii) Joint Venture Interests or Equity
Interests in any Subsidiary that is not a Wholly Owned

 

13

--------------------------------------------------------------------------------


 

Subsidiary and (iii) Equity Interests in Foreign Subsidiaries that are held by a
Foreign Subsidiary;

 

(d)                                 motor vehicles, airplanes and any other
assets subject to certificates of title;

 

(e)                                  letter of credit rights to the extent not
perfected by the filing of a UCC financing statement;

 

(f)                                   any assets that require action under the
Laws of any jurisdiction other than the United States to create or perfect a
Lien in such assets; and

 

(g)                                  those assets as to which the Collateral
Agent and the Borrower reasonably determine that the cost of obtaining such a
security interest or perfection thereof are excessive in relation to the benefit
to the Lenders of the security to be afforded thereby.

 

“Excluded Swap Obligation” means, with respect to any Guarantor or any grantor
party to the Collateral Documents or any Guaranty, any Swap Obligation if, and
to the extent that, all or a portion of the Guarantee of such Guarantor of, or
the grant by such grantor of a security interest to secure, as applicable, such
Swap Obligation (or any Guarantee thereof or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Person’s failure to constitute an “eligible contract participant,” as defined in
the Commodity Exchange Act and the regulations thereunder, at the time the
Guarantee of (or grant of such security interest by, as applicable) such Person
becomes or would become effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to Laws in effect on the date on which (i) such Lender becomes a party hereto
(other than pursuant to an assignment request by the Borrower under
Section 10.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

14

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
September 25, 2012, among the Borrower, Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, Barclays Bank PLC, as Syndication
Agent, UBS Loan Finance LLC and Wells Fargo Bank, National Association, as
Co-Documentation Agents, the other agents named therein and a syndicate of
lenders party thereto.

 

“Existing Letters of Credit” means the Letters of Credit (as defined in the
Existing Credit Agreement) issued and outstanding under the Existing Credit
Agreement and listed on Schedule 2.11.

 

“Extended Maturity Date” has the meaning specified in Section 2.18(c).

 

“Facility Usage” means, at the time in question, the aggregate amount of
outstanding Loans and LC Obligations at such time.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent; provided further, that if the Federal Funds Rate or such comparable or
successor rate is at any time less than zero, the Federal Funds Rate shall be
deemed to be zero for purposes of this Agreement.

 

“Fee Letters” means, collectively, (a) the letter agreement dated August 29,
2014 among the Borrower, the Administrative Agent and Merrill Lynch, Pierce,
Fenner & Smith Incorporated and (b) the LC Fee Letter.

 

“Finance Co” means any direct or indirect wholly-owned Subsidiary of the
Borrower incorporated to become or otherwise serving as a co-issuer or
co-borrower of Indebtedness permitted by Section 7.01(a)(x) of this Agreement,
which Subsidiary meets the following conditions at all times: (a) the provisions
of Section 6.09 have been complied with in respect of such Subsidiary, and such
Subsidiary is not an Unrestricted Subsidiary and is a Subsidiary

 

15

--------------------------------------------------------------------------------


 

Guarantor, (b) such Subsidiary shall be a corporation and (c) such Subsidiary
has not (i) incurred, directly or indirectly any Indebtedness or any other
obligation or liability whatsoever other than the Indebtedness that it was
formed to co-issue or co-borrow (including, for the avoidance of doubt, any
additional series, tranche or issuance of such type of Indebtedness) and for
which it serves as co-issuer or co-borrower, (ii) engaged in any business,
activity or transaction, or owned any property, assets or Equity Interests other
than (A) performing its obligations and activities incidental to the co-issuance
or co-borrowing of the Indebtedness that it was formed to co-issue or co-borrow
and (B) other activities incidental to the maintenance of its existence,
including legal, tax and accounting administration, (iii) consolidated with or
merged with or into any Person, or (iv) failed to hold itself out to the public
as a legal entity separate and distinct from all other Persons.

 

“Fiscal Quarter” means a fiscal quarter of the Borrower ending on the last day
of March, June, September or December.

 

“Fiscal Year” means a fiscal year of the Borrower ending on December 31.

 

“Fitch” means Fitch, Inc., or its successor.

 

“Fixed Period Eurodollar Loan” means a Loan or portion of a Loan that bears
interest at a rate based on the Fixed Period Eurodollar Rate.

 

“Fixed Period Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate, which rate is reasonably
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided, that if LIBOR or such comparable or successor rate is at any
time less than zero, LIBOR shall be deemed to be zero for purposes of this
Agreement; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about
11:00 a.m., London time determined two Business Days prior to such date for
Dollar deposits with a term of one month commencing that day;

 

provided that, in each case, to the extent a comparable or successor rate is so
approved by the Administrative Agent in connection herewith, the approved rate
or source shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate or
source shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

“Foreign Lender” means any Lender that is not a U.S. Person including such a
Lender when acting in the capacity of an LC Issuer.

 

16

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations other than LC Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means those generally accepted accounting principles and practices in the
United States set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
any generally recognized successor) and which, in the case of the Borrower and
its Consolidated Subsidiaries, are applied for all periods after the date hereof
in a manner consistent with the manner in which such principles and practices
were applied to the Initial Financial Statements.  If any change in any such
accounting principle or practice is required in order for such principle or
practice to continue as a generally accepted accounting principle or practice,
all reports and financial statements required hereunder with respect to the
Borrower or with respect to the Borrower and its Consolidated Subsidiaries may
be prepared in accordance with such change, but all calculations and
determinations to be made hereunder may be made in accordance with such change
only after notice of such change is given to each Lender, and the Borrower and
Majority Lenders agree to such change insofar as it affects the accounting of
the Borrower or of the Borrower and its Consolidated Subsidiaries.

 

“General Partner” means Susser Petroleum Partners GP LLC, a Delaware limited
liability company, or the corporate, partnership or limited liability successor
thereto.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any

 

17

--------------------------------------------------------------------------------


 

manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien).  The
term “Guarantee” shall exclude endorsements in the ordinary course of business
of negotiable instruments in the course of collection.  The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (i) the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made, or (ii) if not stated or determinable
or if such Guarantee by its terms is limited to less than the full amount of
such primary obligation, the maximum reasonably anticipated liability in respect
thereof as determined by the guaranteeing Person in good faith or the amount to
which such Guarantee is limited.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means (i) Holdings, (ii) any Subsidiary Guarantor and (iii) any
other Person that, at the election of Holdings and/or the Borrower, becomes
party to a guaranty of collection pursuant to Section 6.10(a).

 

“Guaranty” means, collectively, the Holdings Guaranty, the Subsidiary Guaranty
and any other Guarantee of the Obligations made by the applicable Guarantors in
favor of the Secured Parties.

 

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

 

“Hedge Bank” means any Person that, at the time it enters into a Hedging
Contract permitted under Section 7.09, is a Lender or an Affiliate of a Lender,
in its capacity as a party to such Hedging Contract.

 

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

 

“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such

 

18

--------------------------------------------------------------------------------


 

Hedging Contracts, (a) for any date on or after the date such Hedging Contracts
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Hedging Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Hedging Contracts (which may include a Lender or any Affiliate of
a Lender).

 

“Holdings” means Susser Holdings Corporation, a Delaware corporation.

 

“Holdings Guaranty” means that certain Guaranty of Collection dated as of the
Closing Date between Holdings and the Collateral Agent, substantially in the
form of Exhibit C, in an aggregate amount not to exceed $180,665,967.

 

“Honor Date” has the meaning specified in Section 2.09(b).

 

“Hybrid Securities” means any hybrid securities consisting of trust preferred
securities or deferrable interest subordinated debt securities with maturities
of at least 20 years issued either by the Borrower or by wholly owned special
purpose entities that are Subsidiaries.

 

“Increase” has the meaning specified in Section 2.17(a).

 

“Increase Agreement” has the meaning specified in Section 2.17(a).

 

“Increase Effective Date” has the meaning given to such term in Section 2.17(a).

 

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Equity Interests of such Person, (h) all
Guarantees of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 8.01(g) only, all obligations of
such Person in respect of Hedging Contracts.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any

 

19

--------------------------------------------------------------------------------


 

Guarantor under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” or “Indemnitees” has the meaning given to such term in
Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Initial Financial Statements” means (i) the audited Consolidated annual
financial statements of the Borrower (or its predecessor) for each of the years
ending December 31, 2011, December 31, 2012 and December 31, 2013 and (ii) the
unaudited interim Consolidated quarterly financial statements of the Borrower
for each of the quarterly periods ending March 31, 2014 and June 30, 2014.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan
and other than a Daily Floating Eurodollar Loan, the last day of each Interest
Period applicable to such Loan and the Maturity Date; provided, however, that if
any Interest Period for a Eurodollar Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; (b) as to any Base Rate Loan, the last
Business Day of each Fiscal Quarter and the Maturity Date; and (c) as to any
Daily Floating Eurodollar Loan, the last Business Day of each calendar month.

 

“Interest Period” means, (a) as to each Fixed Period Eurodollar Loan, the period
commencing on the date such Fixed Period Eurodollar Loan is disbursed or
converted to or continued as a Fixed Period Eurodollar Loan and ending on the
date one, two, three or six months thereafter (or twelve months thereafter, or
less than one month, in either case if consented to by all the Lenders), as
selected by the Borrower in its Loan Notice, or (b) as to any Daily Floating
Eurodollar Loan, the period commencing on the date such Daily Floating
Eurodollar Loan commences and ending on the date one month thereafter; provided
that: (i) any Interest Period applicable to a Fixed Period Eurodollar Loan that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (ii) any Interest Period applicable to a Daily Floating Eurodollar
Loan that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day; (iii) any Interest Period
pertaining to a Fixed Period Eurodollar Loan or a Daily Floating Eurodollar Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and (vi) no Interest Period shall extend
beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or Joint Venture Interest
in such other Person and any arrangement pursuant to which the investor
Guarantees obligations of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of

 

20

--------------------------------------------------------------------------------


 

assets of another Person that constitute a business unit.  For purposes of
determining the outstanding amount of an Investment, the amount of any
Investment shall be the amount actually invested (without adjustment for
subsequent increases or decreases in the value of such Investment) reduced by
the cash proceeds received upon the sale, liquidation, repayment or disposition
of such Investment (less all costs thereof) or other cash Distributions or
proceeds received from such Investment, whether as earnings or as a return of
capital, in an aggregate amount up to but not in excess of the amount of such
Investment.

 

“Investment Grade Rating” means the senior, unsecured, non-credit enhanced
long-term debt of the Borrower is rated at least Baa3 by Moody’s or BBB- by S&P.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Laws &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the LC Issuer and the Borrower (or any Subsidiary) or in favor of the LC
Issuer and relating to any such Letter of Credit.

 

“Joint Venture Interest” means an acquisition of or Investment in Equity
Interests in any Person incorporated or otherwise formed pursuant to the laws of
the United States or Canada or any state or province thereof or the District of
Columbia, held directly or indirectly by the Borrower, that will not be a
Subsidiary or Unrestricted Subsidiary after giving effect to such acquisition or
Investment.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“LC Conditions” has the meaning given to such term in Section 2.07(l).

 

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“LC Fee Letter” means any letter agreement among the Borrower and any LC Issuer,
as the same may be amended, supplemented, or otherwise modified from time to
time.

 

“LC Issuer” means Bank of America, N.A., in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder, and
one or more other Lenders selected by the Borrower who agree to act as an issuer
of Letters of Credit (and are approved by

 

21

--------------------------------------------------------------------------------


 

Administrative Agent in its reasonable discretion) by execution and delivery of
a joinder to the LC Fee Letter. As used herein, the term “LC Issuer” shall mean
“each LC Issuer” or “the applicable LC Issuer,” as the context may require.

 

“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Matured LC Obligations.  For purposes of computing the amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“Lender” has the meaning given to such term in the introductory paragraph
hereto.  Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the LC Issuer.

 

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the end of the Commitment Period (or if such day is not a Business Day,
the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.12(c).

 

“Letter of Credit Sublimit” means an amount equal to $100,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

“Leverage Ratio” means the ratio of (a) Consolidated Funded Indebtedness
outstanding on the specified date to (b) Consolidated EBITDA for the specified
four Fiscal Quarter period.

 

“LIBOR” has the meaning specified in the definition of Fixed Period Eurodollar
Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

22

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Guaranty, each Collateral Document and any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.19 of this
Agreement, the Fee Letters, and all other agreements, certificates, documents,
instruments and writings at any time delivered in connection herewith or
therewith (exclusive of term sheets and commitment letters).

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans from
one Type to the other, pursuant to Section 2.04, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.04, which, if in writing, shall be
substantially in the form of Exhibit D or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

“Loan Party” means the Borrower or any Subsidiary Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including the Revolving Credit Loans and the Swingline Loans.

 

“Majority Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans and the obligation of the LC Issuer to make LC Credit Extensions have
been terminated pursuant to Section 8.02, Lenders holding in the aggregate more
than 50% of the Facility Usage (with the aggregate amount of each Lender’s risk
participation and funded participation in LC Obligations and Swingline Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Facility Usage held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.

 

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on (i) the results of operations, business, financial condition
or assets of the Borrower and its Subsidiaries, taken as a whole, or (ii) the
ability of the Loan Parties (taken as a whole) to perform their obligations
under this Agreement, the Notes or any other applicable Loan Document, or
(iii) the legality, validity, binding effect or enforceability of this
Agreement, the Notes or any other Loan Document.

 

“Material Project” means, in respect of a Person, the construction or expansion
of any capital project of such Person, the aggregate capital cost of which
(inclusive of capital costs expended prior to the acquisition thereof) is
reasonably expected by the Borrower to exceed, or exceeds $20,000,000.

 

“Material Project EBITDA Adjustments” shall mean, with respect to each Material
Project of a Person:

 

(A)                               prior to the Commercial Operation Date of a
Material Project (and including the Fiscal Quarter in which such Commercial
Operation Date occurs) a percentage (based on the then-current completion
percentage of such Material Project) of an amount determined by the

 

23

--------------------------------------------------------------------------------


 

Borrower (and approved by the Administrative Agent) as the projected
Consolidated EBITDA attributable to such Material Project for the first 12-month
period (except an annualized amount for such other period as may be proposed by
the Borrower and approved by Majority Lenders shall be used) following the
scheduled Commercial Operation Date of such Material Project (such amount to be
determined based on customer contracts relating to such Material Project, the
creditworthiness of the other parties to such contracts, projected revenues from
such contracts, capital costs and expenses, scheduled Commercial Operation Date
and other factors deemed appropriate by the Administrative Agent) which may, at
the Borrower’s option, be added to actual Consolidated EBITDA for the Fiscal
Quarter in which construction or expansion of such Material Project commences
and for each Fiscal Quarter thereafter until the Commercial Operation Date of
such Material Project (including the Fiscal Quarter in which such Commercial
Operation Date occurs, but without duplication of any actual Consolidated EBITDA
attributable to such Material Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, the foregoing amount shall be reduced, for
quarters ending after the scheduled Commercial Operation Date to (but excluding)
the first full quarter after the actual Commercial Operation Date, by the
following percentage amounts depending on the period of delay (based on the
actual period of delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, (iv) longer than 270
days but not more than 365 days, 75%, and (v) longer than 365 days, 100%; and

 

(B)                           beginning with the first full Fiscal Quarter
following the Commercial Operation Date of a Material Project and for the two
immediately succeeding Fiscal Quarters, an amount to be approved by the
Administrative Agent as the projected Consolidated EBITDA attributable to such
Material Project (determined in the same manner set forth in clause (A) above)
for the balance of the four full Fiscal Quarter period following such Commercial
Operation Date, may, at the Borrower’s option, be added to actual Consolidated
EBITDA for such Fiscal Quarters, but without duplication of any actual
Consolidated EBITDA attributable to such Material Project following such
Commercial Operation Date included in Consolidated EBITDA.

 

Notwithstanding the foregoing:

 

(i)                                     no such additions shall be allowed with
respect to any Material Project unless:

 

(a)                                 not later than 20 days (or such shorter time
period as may be agreed by the Administrative Agent) prior to the delivery of a
certificate required by the terms and provisions of Section 6.01(b) if Material
Project EBITDA Adjustments will be made to Consolidated EBITDA in determining
compliance with Section 7.12, the Borrower shall have delivered to the
Administrative Agent a proposed determination of Material Project EBITDA
Adjustments setting forth (i) the scheduled Commercial Operation Date for such
Material Project and (ii) projections of Consolidated EBITDA attributable to
such Material Project, along with a reasonably detailed explanation of the basis
therefor, and

 

(b)                                 prior to the date such certificate is
required to be delivered, the Administrative Agent shall have approved (such
approval not to be unreasonably withheld or delayed) such

 

24

--------------------------------------------------------------------------------


 

projections and shall have received such other information and documentation as
the Administrative Agent may reasonably request, all in form and substance
satisfactory to the Administrative Agent; and

 

(ii)                                  the aggregate amount of all Material
Project EBITDA Adjustments during any period shall be limited to 20% of the
total actual Consolidated EBITDA of the Borrower and its Subsidiaries for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments).

 

“Material Subsidiary” means any Subsidiary that is a “significant subsidiary” as
defined in Article I, Rule 1-02 of Regulation S-X, promulgated pursuant to the
Securities Act of 1933, as amended, as such regulation is in effect on any date
of determination.

 

“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be under any Letter of
Credit and all other amounts due and owing to LC Issuer under any Letter of
Credit Application, to the extent the same have not been repaid to LC Issuer
(with the proceeds of Loans or otherwise).

 

“Maturity Date” means September 25, 2019, as may be extended pursuant to
Section 2.18 with respect to the Consenting Lenders only.

 

“Maximum Rate” has the meaning given to such term in Section 10.09.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of the LC Issuer and the Swingline Lender with
respect to Letters of Credit or Swingline Loans issued and outstanding at such
time and (b) otherwise, an amount determined by the Administrative Agent, the LC
Issuer and the Swingline Lender in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

 

“New Lenders” has the meaning given to such term in Section 2.17(a).

 

“Non-Consenting Lenders” has the meaning specified in Section 2.18(c).

 

“Non-Extension Notice Date” has the meaning specified in Section 2.07(b).

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit E.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit K or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

25

--------------------------------------------------------------------------------


 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower or any Guarantor arising under any Loan
Document, Secured Hedge Agreement or Secured Cash Management Agreement or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Guarantor of any proceeding under any Debtor Relief Laws naming it as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding; provided that the Obligations shall not include any
Excluded Swap Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Original Obligation” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.

 

“Original Obligor” has the meaning specified in the definition of “Contingent
Residual Support Agreements”.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).

 

“Participant” has the meaning given to such term in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“Permitted Lien” has the meaning given to such term in Section 7.02.

 

“Permitted Priority Debt” means (i) Indebtedness of a Subsidiary, whether or not
secured, other than Indebtedness permitted under clauses (i) through (x) of
Section 7.01(b) and (ii) Indebtedness of the Borrower or any Subsidiary secured
by Liens on property of the Borrower or

 

26

--------------------------------------------------------------------------------


 

any Subsidiary, other than Liens permitted under subsections (a) through (r) of
Section 7.02, not to exceed at any one time outstanding in the aggregate under
clause (i) and (ii), but without duplication, an aggregate principal amount
equal to 20% of Consolidated Net Tangible Assets.

 

“Permitted Refinancing Debt” means any modification, refinancing, refunding,
renewal or extension of any Indebtedness; provided that (a) the principal amount
(or accreted value, if applicable) thereof does not exceed the principal amount
(or accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed or extended except by an amount equal to unpaid accrued
interest, breakage and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder; (b) such modification, refinancing,
refunding, renewal or extension (i) has a final maturity date the same as or
later than the final maturity date of the Indebtedness so modified, refinanced,
refunded, renewed or extended and (ii) has a weighted average life to maturity
the same as or greater than the weighted average life to maturity of the
Indebtedness so modified, refinanced, refunded, renewed or extended; (c) to the
extent such Indebtedness being modified, refinanced, refunded, renewed or
extended is secured, such modification, refinancing, refunding, renewal or
extension is secured by no more collateral than the Indebtedness being modified,
refinanced, refunded, renewed or extended and the property constituting such
collateral is not changed and (d) the obligors, whether direct or contingent, in
respect of such Indebtedness being modified, refinanced, refunded, renewed or
extended are not changed.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge and Security Agreement” means that certain Pledge and Security Agreement
dated as of the Closing Date among the Borrower, the other grantors party
thereto and the Collateral Agent substantially in the form of Exhibit F.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Quarterly Testing Date” means the last day of each Fiscal Quarter.

 

“Rating” means, as to each Rating Agency and on any day, the rating maintained
by such Rating Agency on such day for senior, unsecured, non-credit enhanced
long-term debt of the Borrower.

 

“Rating Agency” means Fitch, S&P or Moody’s.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the LC
Issuer, as applicable.

 

“Register” has the meaning given to such term in Section 10.06(c).

 

27

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, or treasurer of any Loan Party or its general partner and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of such Loan Party or its
general partner shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such entity
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of such entity.  To the extent reasonably requested by the Administrative
Agent, each Responsible Officer will provide an incumbency certificate and to
the extent requested by the Administrative Agent, appropriate authorization
documentation, in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01.

 

“Risk Management Policy” means the Risk Management Policy of the Borrower in
effect on the date of this Agreement as amended from time to time.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc., or its successor.

 

“Sanctions” means international economic or financial sanctions imposed,
administered or enforced by the United States Government (including without
limitation, OFAC), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Hedging Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank; provided,
that any confirmation or other transaction entered into in respect of any such
Hedging Contract after such Person ceases to be a Leader or an Affiliate of a
Lender shall not constitute a Secured Hedge Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the LC Issuer, the Swingline Lender, the Hedge Banks, the
Cash Management Banks, and any other party for whose benefit the Collateral
Agent is granted a Lien and security

 

28

--------------------------------------------------------------------------------


 

interest in Collateral pursuant to the terms of the Collateral Documents.

 

“Specified Acquisition” means an acquisition of assets, Equity Interests,
operating lines or divisions by the Borrower, a Subsidiary, an Unrestricted
Subsidiary or a joint venture for a purchase price of not less than $50,000,000.

 

“Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition and ending on the
earliest of (a) the third Quarterly Testing Date occurring after the
consummation of such Specified Acquisition, (b) the date designated by the
Borrower as the termination date of such Specified Acquisition Period, or
(c) the Quarterly Testing Date on which the Borrower is in compliance with
Section 7.12 as such compliance is determined as if such period was not a
Specified Acquisition Period; provided, in the event the Leverage Ratio exceeds
5.50 to 1.00 as of the end of any Fiscal Quarter in which a Specified
Acquisition has occurred, the Borrower shall be deemed to have so elected a
Specified Acquisition Period with respect thereto on such last day of such
Fiscal Quarter, and provided, further, following the election (or deemed
election) of a Specified Acquisition Period, the Borrower may not elect (or be
deemed to have elected) a subsequent Specified Acquisition Period unless, at the
time of such subsequent election, the Leverage Ratio does not exceed 5.50 to
1.00; and provided further with respect to a Specified Acquisition by an
Unrestricted Subsidiary or a joint venture, a Specified Acquisition Period may
be elected by the Borrower (or may be deemed elected by the Borrower) only if
the consideration for such Specified Acquisition is raised by the Borrower or a
Subsidiary.  Only one Specified Acquisition Period may be elected (or deemed
elected) with respect to any particular Specified Acquisition.

 

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

“Subsidiary” means any subsidiary of the Borrower other than an Unrestricted
Subsidiary.

 

“Subsidiary Guarantor” means any Material Subsidiary of the Borrower that now or
hereafter becomes party to the Subsidiary Guaranty pursuant to Section 6.09(d).

 

“Subsidiary Guaranty” means that certain Guaranty Agreement dated as of the
Closing Date among each Subsidiary Guarantor party thereto and the Collateral
Agent, substantially in the form of Exhibit G.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

29

--------------------------------------------------------------------------------


 

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

 

“SWIFT” has the meaning specified in Section 2.09(g).

 

“Swingline Lender” means Bank of America, N.A.

 

“Swingline Loan” means a Loan made pursuant to Section 2.02.

 

“Swingline Loan Notice” means a notice of a Swingline Loan pursuant to
Section 2.03(c), which shall be substantially in the form of Exhibit J or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $100,000,000 and
(b) the Aggregate Commitments.  The Swingline Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30 day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.

 

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.

 

“Type” means, (a) with respect to a Revolving Credit Loan, its character as a
Base Rate Loan or a Fixed Period Eurodollar Loan, and (b) with respect to a
Swingline Loan, its character as a Base Rate Loan or a Daily Floating Eurodollar
Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

 

30

--------------------------------------------------------------------------------


 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.09(b).

 

“Unrestricted Subsidiaries” means any subsidiary of the Borrower which is
designated as an Unrestricted Subsidiary pursuant to Section 6.09.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (g) of Section 3.01.

 

“Wholly Owned Subsidiary” means, with respect to a Person, any subsidiary of
such Person, all of the issued and outstanding stock, limited liability company
membership interests, or partnership interests of which (including all rights or
options to acquire such stock or interests) are directly or indirectly (through
one or more subsidiaries) owned by such Person, excluding any general partner
interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership, in each case which general partner interests
do not exceed two percent (2%) of the aggregate ownership interests of any such
partnership and directors’ qualifying shares if applicable.

 

“Withholding Agent” means the Borrower, any Guarantor and the Administrative
Agent.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions

 

31

--------------------------------------------------------------------------------


 

consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Initial Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect any provision set forth in any Loan Document, and either
the Borrower or the Majority Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such
provision to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Lenders); provided that, until so
amended, (i) such provision shall continue to be interpreted in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders a reconciliation between calculations of
any applicable ratio or requirement made before and after giving effect to such
change in GAAP.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

32

--------------------------------------------------------------------------------


 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified, all references herein to the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Loans.  Subject to the terms and conditions hereof,
each Lender severally agrees to make Revolving Credit Loans (“Revolving Credit
Loans”) to the Borrower upon the Borrower’s request from time to time during the
Commitment Period, provided that (a) subject to Sections 3.03, 3.04 and 3.06,
all Lenders are requested to make Revolving Credit Loans of the same Type in
accordance with their respective Applicable Percentages and as part of the same
Borrowing, and (b) after giving effect to such Revolving Credit Loans, the
Facility Usage does not exceed the Aggregate Commitments, and the Loans of any
Lender plus such Lender’s Applicable Percentage of all LC Obligations does not
exceed such Lender’s Commitment.  The aggregate amount of all Revolving Credit
Loans that are Base Rate Loans in any Borrowing must be equal to $5,000,000 or
any higher integral multiple of $1,000,000.  The aggregate amount of all
Eurodollar Loans in any Borrowing must be equal to $5,000,000 or any higher
integral multiple of $1,000,000.  The Borrower may have no more than twelve (12)
Borrowings of Eurodollar Loans outstanding at any time.  Subject to the terms
and conditions of this Agreement, the Borrower may borrow, repay, and reborrow
under this Section 2.01.

 

2.02                        Swingline Loans.

 

(a)                                 Subject to the terms and conditions of this
Agreement, the Swingline Lender agrees to make Swingline Loans to the Borrower
from time to time during the Commitment Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swingline Sublimit,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Applicable Percentage of the outstanding amount of Loans and LC Obligations of
the Lender acting as Swingline Lender, may exceed the amount of such Lender’s
Commitment; provided, that after giving effect to any amount requested, (i) the
aggregate principal amount of all outstanding Swingline Loans does not exceed
the Aggregate Commitments, and (ii) the aggregate outstanding amount of the
Loans of any Lender, plus such Lender’s Applicable Percentage of the outstanding
amount of all LC Obligations, plus such Lender’s Applicable Percentage of the
outstanding amount of all Swingline Loans does not exceed such Lender’s
Commitment; provided further that the Swingline Lender will not make a Swingline
Loan from and after the date which is one (1) day after it has received
irrevocable written notice from the Borrower or any Lender that one or more of
the applicable conditions to Credit Extensions specified in Section 4.02 is not
then satisfied until such conditions are satisfied or waived in accordance with
the provisions of this Agreement (and the Swingline Lender shall be entitled to
conclusively rely on any such notice and shall have no obligation to
independently investigate the accuracy of such notice and shall have no
liability to the Borrower in respect thereof if such

 

33

--------------------------------------------------------------------------------


 

notice proves to be inaccurate).  The Borrower will have the option to choose
whether the Swingline Loan is (A) a Base Rate Loan, or (B) a Daily Floating
Eurodollar Loan.  The aggregate amount of Swingline Loans in any Borrowing shall
not be subject to a minimum amount or increment.  Each Swingline Loan accruing
interest at the Daily Floating Eurodollar Rate shall continue to accrue interest
as a Daily Floating Eurodollar Loan at the end of each Interest Period
applicable thereto unless and until (x) the Borrower has given notice of
conversion to a Base Rate Loan in accordance with Section 2.04, or (y) such
Swingline Loan is refunded pursuant to Section 2.02(b).

 

(b)                                 Swingline Loans shall be refunded by the
Lenders on demand by the Swingline Lender.  Such refundings shall be made by
each Lender in accordance with its Applicable Percentage and shall thereafter be
reflected as Loans of the Lenders on the books and records of the Administrative
Agent.  Each Lender shall fund its Applicable Percentage of Revolving Credit
Loans as required to repay Swingline Loans outstanding to the Swingline Lender
upon demand by the Swingline Lender but in no event later than 1:00 p.m. on the
next succeeding Business Day after such demand is made.  No Lender’s obligation
to fund its Applicable Percentage of a Swingline Loan shall be affected by any
other Lender’s failure to fund its Applicable Percentage of a Swingline Loan,
nor shall any Lender’s Applicable Percentage be increased as a result of any
such failure of any other Lender to fund its Applicable Percentage of a
Swingline Loan.

 

(c)                                  The Borrower shall pay to the Swingline
Lender the amount of each Swingline Loan (unless such Swingline Loan is fully
refunded by the Lenders pursuant to Section 2.02(b)):  on the earliest to occur
of (i) demand by the Swingline Lender and (ii) the Maturity Date.  If any
portion of any such amount paid to the Swingline Lender shall be recovered by or
on behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise,
the loss of the amount so recovered shall be ratably shared among all the
Lenders in accordance with their Applicable Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 10.02 and which such Event of Default has not been waived by the
Majority Lenders or the Lenders, as applicable).

 

(d)                                 Each Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section 2.02 is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article IV.  Further, each Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section 2.02, one of the events described in subsections
(i)(i), (i)(ii) or (i)(iii) of Section 8.01 shall have occurred, each Lender
will, on the date the applicable Revolving Credit Loan would have been made,
purchase an undivided, irrevocable and unconditional participating interest in
the Swingline Loans to be refunded in an amount equal to its Applicable
Percentage of the aggregate amount of such Swingline Loans.  Each Lender will
immediately transfer to the Swingline Lender, in immediately available funds,
the amount of its participation, and upon receipt thereof, the Swingline Lender
will deliver to such Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount.  Whenever, at any time
after the

 

34

--------------------------------------------------------------------------------


 

Swingline Lender has received from any Lender such Lender’s participating
interest in a Swingline Loan, the Swingline Lender receives any payment on
account thereof, the Swingline Lender will distribute to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded).  Notwithstanding the
foregoing provisions of this Section 2.02(d), a Lender shall have no obligation
to refund a Swingline Loan pursuant to Section 2.02(b) if (i) a Default shall
exist at the time such refunding is requested by the Swingline Lender, (ii) such
Default had occurred and was continuing at the time such Swingline Loan was made
by the Swingline Lender and (iii) such Lender notified the Swingline Lender in
writing, not less than one Business Day prior to the making by the Swingline
Lender of such Swingline Loan, that such Default has occurred and is continuing
and that such Lender will not refund Swingline Loans made while such Default is
continuing.

 

(e)                                  In order to facilitate the borrowing of
Swingline Loans, the Borrower and the Swingline Lender may mutually agree to,
and are hereby authorized to, enter into an Autoborrow Agreement in form and
substance satisfactory to the Administrative Agent and the Swingline Lender (the
“Autoborrow Agreement”) providing for the automatic advance by the Swingline
Lender of Swingline Loans under the conditions set forth in such agreement.  At
any time an Autoborrow Agreement is in effect, the requirements for Swingline
Loans set forth in the immediately preceding paragraph shall not apply, and all
Swingline Loans shall be made in accordance with the Autoborrow Agreement;
provided that any automatic advance made by Bank of America in reliance of the
Autoborrow Agreement shall be deemed a Swingline Loan as of the time such
automatic advance is made notwithstanding any provision in the Autoborrow
Agreement to the contrary.  For purposes of determining the Facility Usage under
the Aggregate Commitments at any time during which an Autoborrow Agreement is in
effect, the Facility Usage of all Swingline Loans shall be deemed to be the
amount of the Swingline Sublimit.  For purposes of any Swingline Loan pursuant
to the Autoborrow Agreement, all references to Bank of America in the Autoborrow
Agreement shall be deemed to be a reference to Bank of America, in its capacity
as Swingline Lender hereunder.

 

2.03                        Requests for New Loans.  The Borrower must give to
the Administrative Agent irrevocable written notice (or telephonic notice
promptly confirmed in writing) of any requested Borrowing of Loans to be funded
by Lenders, except, with regard to Swingline Loans subject to an Autoborrow
Agreement.  Each such notice must:

 

(a)                                 specify (i) the aggregate amount of any such
Borrowing of Base Rate Loans and the date on which such Base Rate Loans are to
be advanced, (ii) the aggregate amount of any such Borrowing of Fixed Period
Eurodollar Loans, the date on which such Fixed Period Eurodollar Loans are to be
advanced (which shall be the first day of the Interest Period which is to apply
thereto), and the length of the applicable Interest Period, or (iii) the
aggregate amount of any such Borrowing of Swingline Loans, the date on which
such Swingline Loans are to be advanced, and whether such Swingline Loans are
Base Rate Loans or Daily Floating Eurodollar Loans;

 

(b)                                 be given by (A) telephone or (B) a Loan
Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Loan Notice;

 

35

--------------------------------------------------------------------------------


 

(c)                                  with regard to Swingline Loans, be given by
(A) telephone or (B) a Swingline Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Swingline Lender and the
Administrative Agent of a Swingline Loan Notice;

 

(d)                                 be received by the Administrative Agent not
later than 11:00 a.m. on (i) the day on which any such Base Rate Loans or
Swingline Loans are to be made, or (ii) the third Business Day preceding the day
on which any such Eurodollar Loans are to be made;

 

provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one (1), two (2), three (3) or six
(6) months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four (4) Business Days prior to the requested date of such Borrowing.

 

Each such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by the Borrower as to the matters which are
required to be set out in such written confirmation.  Upon receipt of any such
Loan Notice requesting Revolving Credit Loans, the Administrative Agent shall
give each Lender prompt notice of the terms thereof.  Upon receipt of any such
Loan Notice requesting Swingline Loans, the Administrative Agent shall give the
Swingline Lender prompt notice of the terms thereof.  In the case of Revolving
Credit Loans, if all conditions precedent to such new Loans have been met, each
Lender will on the date requested promptly, and in no event later than
2:00 p.m., remit to the Administrative Agent at the Administrative Agent’s
Office the amount of such Lender’s Loan in immediately available funds, and upon
receipt of such funds, unless to its actual knowledge any conditions precedent
to such Loans have been neither met nor waived as provided herein, the
Administrative Agent shall promptly make such Loans available to the Borrower. 
In the case of Swingline Loans, if all conditions precedent to such new Loans
have been met, the Swingline Lender will on the date requested promptly remit to
the Administrative Agent at the Administrative Agent’s Office the amount of such
Swingline Loan in immediately available funds, and upon receipt of such funds,
unless to its actual knowledge any conditions precedent to such Swingline Loan
have been neither met nor waived as provided herein, the Administrative Agent
shall promptly make such Loans available to the Borrower.  Revolving Credit
Loans to be made for the purpose of refunding Swingline Loans shall be made by
the Lenders as provided in Section 2.02(b).

 

2.04                        Continuations and Conversions of Existing Loans. 
The Borrower may make the following elections with respect to Revolving Credit
Loans already outstanding:  to Convert, in whole or in part, Base Rate Loans to
Eurodollar Loans, to Convert, in whole or in part, Eurodollar Loans to Base Rate
Loans on the last day of the Interest Period applicable thereto, and to
Continue, in whole or in part, Eurodollar Loans beyond the expiration of such
Interest Period by designating a new Interest Period to take effect at the time
of such expiration.  In making such elections, the Borrower may combine existing
Revolving Credit Loans made pursuant to separate Borrowings into one new
Borrowing or divide existing Revolving Credit Loans made pursuant to one
Borrowing into separate new Borrowings, provided, that (i) the Borrower may have
no more than twelve (12) Borrowings of Eurodollar Loans outstanding at any time,
(ii) the aggregate amount of all Base Rate Loans in any Borrowing must be equal
to

 

36

--------------------------------------------------------------------------------


 

$5,000,000 or any higher integral multiple of $1,000,000, and (iii) the
aggregate amount of all Eurodollar Loans in any Borrowing must be equal to
$5,000,000 or any higher integral multiple of $1,000,000.  To make any such
election, the Borrower must give to the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of any such Conversion or
Continuation of existing Loans, with a separate notice given for each new
Borrowing.  Each such notice must:

 

(a)                                 specify the existing Loans which are to be
Continued or Converted;

 

(b)                                 specify (i) the aggregate amount of any
Borrowing of Base Rate Loans into which such existing Loans are to be Continued
or Converted and the date on which such Continuation or Conversion is to occur,
or (ii) the aggregate amount of any Borrowing of Eurodollar Loans into which
such existing Loans are to be Continued or Converted, the date on which such
Continuation or Conversion is to occur (which shall be the first day of the
Interest Period which is to apply to such Eurodollar Loans), and the length of
the applicable Interest Period; and

 

(c)                                  be given by (A) telephone or (B) a Loan
Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Loan Notice;

 

(d)                                 be received by the Administrative Agent not
later than 11:00 a.m. on (i) the day on which any such Conversion to Base Rate
Loans is to occur, or (ii) the third Business Day preceding the day on which any
such Continuation or Conversion to Eurodollar Loans is to occur;

 

provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one (1), two (2), three (3) or six
(6) months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four (4) Business Days prior to the requested date of such Conversion
or Continuation.

 

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed.  Each such telephonic request shall be
deemed a representation, warranty, acknowledgment and agreement by the Borrower
as to the matters which are required to be set out in such written
confirmation.  Upon receipt of any such Loan Notice, the Administrative Agent
shall give each Lender prompt notice of the terms thereof.  Each Loan Notice
shall be irrevocable and binding on the Borrower.  During the continuance of any
Event of Default, the Borrower may not make any election to Convert existing
Loans into Eurodollar Loans or Continue existing Loans as Eurodollar Loans
beyond the expiration of their respective and corresponding Interest Period then
in effect without the consent of the Majority Lenders.  If (due to the existence
of an Event of Default or for any other reason) the Borrower fails to timely and
properly give any Loan Notice with respect to a Borrowing of existing Fixed
Period Eurodollar Loans at least three days prior to the end of the Interest
Period applicable thereto, such Fixed Period Eurodollar Loans, to the extent not
prepaid at the end of such Interest Period, shall automatically be Converted
into Base Rate Loans at the end of such Interest Period.  No new funds shall be
repaid by the Borrower or advanced by any Lender in connection with any

 

37

--------------------------------------------------------------------------------


 

Continuation or Conversion of existing Loans pursuant to this section, and no
such Continuation or Conversion shall be deemed to be a new advance of funds for
any purpose; such Continuations and Conversions merely constitute a change in
the interest rate, Interest Period or Type applicable to already outstanding
Loans.

 

2.05                        Use of Proceeds.  The Borrower shall use the
proceeds of all Loans (a) to refinance the Existing Credit Agreement, (b) for
working capital purposes, (c) for purchases of common Equity Interests of the
Borrower or other Distributions, (d) for acquisitions of assets or Equity
Interests otherwise permitted under the terms of this Agreement and (e) for
general business purposes.  The Letters of Credit shall be used for general
business purposes of the Borrower and its Subsidiaries. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the FRB, including Regulations
T, U and X.  The Borrower represents and warrants that the Borrower is not
engaged principally, or as one of the Borrower’s important activities, in the
business of extending credit to others for the purpose of purchasing or carrying
such margin stock.

 

2.06                        Prepayments of Loans.  The Borrower may, upon three
Business Days’ notice by delivery of a Notice of Loan Prepayment to the
Administrative Agent (which notice shall be irrevocable except that such notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of the proceeds from the incurrence of other
Indebtedness or any other event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date) if such condition is not satisfied, and the Administrative Agent will
promptly give notice to the other Lenders), from time to time and without
premium or penalty (other than Eurodollar Loan breakage costs, if any, pursuant
to Section 3.05) prepay the Loans, in whole or in part, so long as the aggregate
amounts of all partial prepayments of principal on the Loans equals $5,000,000
or any higher integral multiple of $1,000,000.  Each prepayment of principal
under this section shall be accompanied by all interest then accrued and unpaid
on the principal so prepaid.  Any principal or interest prepaid pursuant to this
section shall be in addition to, and not in lieu of, all payments otherwise
required to be paid under the Loan Documents at the time of such prepayment.

 

2.07                        Letters of Credit.  Subject to the terms and
conditions hereof, during the Commitment Period the Borrower may request LC
Issuer to issue, amend, or extend the expiration date of, one or more Letters of
Credit for the account of the Borrower or any or its Subsidiaries, provided
that:

 

(a)                                 after taking such Letter of Credit into
account, (i) the Facility Usage does not exceed the Aggregate Commitments at
such time, (ii) the aggregate outstanding amount of the Loans of any Lender,
plus such Lender’s Applicable Percentage of the outstanding amount of all LC
Obligations, plus such Lender’s Applicable Percentage of the outstanding amount
of all Swingline Loans does not exceed such Lender’s Commitment, and (iii) the
outstanding amount of the LC Obligations does not exceed the Letter of Credit
Sublimit;

 

(b)                                 the expiration date of such Letter of Credit
is (i) prior to the Letter of Credit Expiration Date with respect to Letters of
Credit not to exceed an aggregate face amount of $75,000,000, and
(ii) otherwise, prior to the earlier of (A) 365 days after the issuance thereof,

 

38

--------------------------------------------------------------------------------


 

provided that such Letter of Credit may provide for automatic extensions of such
expiration date (such Letter of Credit an “Auto-Extension Letter of Credit”) for
additional periods of 365 days thereafter by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the LC Issuer, the Borrower shall
not be required to make a specific request to the LC Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the LC Issuer to permit
the extension of such Letter of Credit at any time to an expiry date not later
than the Letter of Credit Expiration Date (b); provided, however, that the LC
Issuer shall not permit any such extension if (x) the LC Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of this clause (b) or Section 2.07(e) or
otherwise), or (y) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Majority
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the LC Issuer not to permit such extension;

 

(c)                                  the issuance of such Letter of Credit will
be in compliance with all applicable governmental restrictions, policies, and
guidelines and will not subject LC Issuer to any cost which is not reimbursable
under Article III;

 

(d)                                 such Letter of Credit is in form and upon
terms as shall be acceptable to LC Issuer in its sole and absolute discretion;

 

(e)                                  the LC Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the LC Issuer from issuing the Letter of Credit, or any Law applicable
to the LC Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the LC Issuer shall
prohibit, or request that the LC Issuer refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon the
LC Issuer with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which the LC Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the LC Issuer
any unreimbursed loss, cost or expense which was not applicable on the Closing
Date and which the LC Issuer in good faith deems material to it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of the LC Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the LC Issuer, the Letter of Credit is in an initial
stated amount less than $100,000, in

 

39

--------------------------------------------------------------------------------


 

the case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit; or

 

(D)                               the Letter of Credit is to be denominated in a
currency other than Dollars;

 

(f)                                   no Lender is at the time of such request a
Defaulting Lender or, if a Defaulting Lender then exists, the LC Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the LC Issuer (in its sole discretion) with the Borrower or such
Lender to eliminate the LC Issuer’s actual or potential Fronting Exposure (after
giving effect to Section 2.20(a)(iv)) with respect to the Defaulting Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other LC Obligations as to which the LC Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion;

 

(g)                                  the LC Issuer shall be under no obligation
to amend any Letter of Credit if (A) the LC Issuer would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit;

 

(h)                                 the LC Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the LC Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the LC Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the LC Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the LC Issuer;

 

(i)                                     all other conditions in this Agreement
to the issuance of such Letter of Credit have been satisfied;

 

(j)                                    any LC Issuer will honor any such request
if the foregoing conditions (a) through (j) (the “LC Conditions”) have been met
as of the date of issuance, amendment, or extension of such Letter of Credit;
and

 

(k)                                 for so long as any Letter of Credit issued
by an LC Issuer is outstanding, such LC Issuer shall deliver to the
Administrative Agent on the last Business Day of each calendar month, and on
each date that an LC Credit Extension occurs with respect to any such Letter of
Credit, a report in the form of Exhibit I, appropriately completed with the
information for every outstanding Letter of Credit issued by such LC Issuer.

 

2.08                        Requesting Letters of Credit.  Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to the LC Issuer (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using

 

40

--------------------------------------------------------------------------------


 

the system provided by the LC Issuer, by personal delivery or by any other means
acceptable to the LC Issuer.  Such Letter of Credit Application must be received
by the LC Issuer and the Administrative Agent not later than 11:00 a.m. at least
two Business Days (or such later date and time as the Administrative Agent and
the LC Issuer may agree in a particular instance in their sole discretion) prior
to the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the LC
Issuer: (i) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (ii) the amount thereof; (iii) the expiry date
thereof; (iv) the name and address of the beneficiary thereof; (v) the documents
to be presented by such beneficiary in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (vii) the purpose and nature of the requested Letter of
Credit; and (viii) such other matters as the LC Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the LC
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the LC Issuer may require. 
Additionally, the Borrower shall furnish to the LC Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the LC
Issuer or the Administrative Agent may require.  If any provisions of any Issuer
Document conflict with any provisions of this Agreement, the provisions of this
Agreement shall govern and control.

 

(b)                                 Promptly after receipt of any Letter of
Credit Application, the LC Issuer will confirm with the Administrative Agent (by
telephone, in writing or by electronic transmission using the system provided by
the LC Issuer) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the LC Issuer will provide
the Administrative Agent with a copy thereof.  Unless the LC Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the LC Issuer shall on the requested date, issue a Letter
of Credit for the account of the Borrower or the applicable subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the LC Issuer’s usual and customary business practices.  Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the LC Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

(c)                                  Promptly after its delivery of any Letter
of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the LC Issuer will also deliver
to the Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

 

41

--------------------------------------------------------------------------------


 

2.09                        Reimbursement and Participations.

 

(a)                                 Reimbursement.  Each Matured LC Obligation
shall constitute a loan by LC Issuer to the Borrower.  The Borrower promises to
pay to LC Issuer, or to LC Issuer’s order, on demand, the full amount of each
Matured LC Obligation together with interest thereon (i) at the Base Rate plus
the Applicable Rate for Base Rate Loans to and including the second Business Day
after the Matured LC Obligation is incurred, subject to Section 2.09(b), and
(ii) at the Default Rate applicable to Base Rate Loans on each day thereafter.

 

(b)                                 Letter of Credit Advances.  If the
beneficiary of any Letter of Credit makes a draft or other demand for payment
thereunder, then not later than 11:00 a.m. on the date of any payment by the LC
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse the LC Issuer through the Administrative Agent in an amount
equal to such Matured LC Obligation.  If the Borrower fails to so reimburse the
LC Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed Matured LC Obligation
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof.  In such event, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.03 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice), provided that for the purposes of the first sentence of Section 2.01,
the amount of such Loans shall be considered, but the amount of the Matured LC
Obligation to be concurrently paid by such Loans shall not be considered.  Any
notice given by the LC Issuer or the Administrative Agent pursuant to this
Section 2.09(b) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

(c)                                  Participation by Lenders.  LC Issuer
irrevocably agrees to grant and hereby grants to each Lender, and, to induce LC
Issuer to issue Letters of Credit hereunder, each Lender irrevocably agrees to
accept and purchase and hereby accepts and purchases from LC Issuer, on the
terms and conditions hereinafter stated and for such Lender’s own account and
risk, an undivided interest equal to such Lender’s Applicable Percentage of LC
Issuer’s obligations and rights under each Letter of Credit issued hereunder and
the amount of each Matured LC Obligation paid by LC Issuer thereunder.  Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the LC Issuer shall notify the Borrower and the
Administrative Agent thereof.  Each Lender shall upon any notice pursuant to
Section 2.09(b) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the LC Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the LC Issuer.

 

42

--------------------------------------------------------------------------------


 

(d)                                 Payments Over.  If any amount required to be
paid by any Lender to LC Issuer pursuant to this subsection is paid by such
Lender to LC Issuer within three Business Days after the date such payment is
due, LC Issuer shall in addition to such amount be entitled to recover from such
Lender, on demand, interest thereon calculated from such due date at the Federal
Funds Rate.  If any amount required to be paid by any Lender to LC Issuer
pursuant to this subsection is not paid by such Lender to LC Issuer within three
Business Days after the date such payment is due, LC Issuer shall in addition to
such amount be entitled to recover from such Lender, on demand, interest thereon
calculated from such due date at the Base Rate.

 

(e)                                  Distributions to Participants.  Whenever LC
Issuer has in accordance with this Section received from any Lender payment of
such Lender’s Applicable Percentage of any Matured LC Obligation, if LC Issuer
thereafter receives any payment of such Matured LC Obligation or any payment of
interest thereon (whether directly from the Borrower or by application of Cash
Collateral or otherwise, and excluding only interest for any period prior to LC
Issuer’s demand that such Lender make such payment of its Applicable
Percentage), LC Issuer will distribute to such Lender its Applicable Percentage
of the amounts so received by LC Issuer; provided, however, that if any such
payment received by LC Issuer must thereafter be returned by LC Issuer, such
Lender shall return to LC Issuer the portion thereof which LC Issuer has
previously distributed to it.

 

(f)                                   Calculations.  A written advice setting
forth in reasonable detail the amounts owing under this Section, submitted by LC
Issuer to the Borrower or any Lender from time to time, shall be conclusive,
absent manifest error, as to the amounts thereof.

 

(i)                                     Obligations Absolute.  The Borrower’s
obligation to reimburse Matured LC Obligations shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) the existence of any claim,
counterclaim, setoff, defense or other right that the Borrower or any Subsidiary
may have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the LC Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction,
(iii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iv) waiver by the LC Issuer of any
requirement that exists for the LC Issuer’s protection and not the protection of
the Borrower or any waiver by the LC Issuer which does not in fact materially
prejudice the Borrower, (v) honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft, (vi) any payment made by the LC Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable, (vii) payment by the LC Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such

 

43

--------------------------------------------------------------------------------


 

Letter of Credit, or (viii) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the LC Issuer, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
LC Issuer; provided that the foregoing shall not be construed to excuse the LC
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the LC Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the LC
Issuer (as finally determined by a court of competent jurisdiction), the LC
Issuer shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
LC Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

(g)                                  Role of LC Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the LC
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the LC Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
LC Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Majority Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the LC Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the LC Issuer shall be liable or responsible for any of the matters described
in clauses (a) through (k) of Section 2.07; provided,

 

44

--------------------------------------------------------------------------------


 

however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the LC Issuer, and the LC Issuer may be liable
to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the LC Issuer’s willful misconduct or gross
negligence or the LC Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the LC Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the LC Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The LC Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(h)                                 Applicability of ISP and UCP; Limitation of
Liability. Unless otherwise expressly agreed by the LC Issuer and the Borrower
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.  Notwithstanding the foregoing, the LC Issuer shall not be
responsible to the Borrower for, and the LC Issuer’s rights and remedies against
the Borrower shall not be impaired by, any action or inaction of the LC Issuer
required or permitted under any Law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the LC Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(d)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the LC Issuer hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

2.10                        No Duty to Inquire.

 

(a)                                 Drafts and Demands.  LC Issuer is authorized
and instructed to accept and pay drafts and demands for payment under any Letter
of Credit without requiring, and without responsibility for, any determination
as to the existence of any event giving rise to said draft, either at the time
of acceptance or payment or thereafter.  LC Issuer is under no duty to

 

45

--------------------------------------------------------------------------------


 

determine the proper identity of anyone presenting such a draft or making such a
demand (whether by tested telex or otherwise) as the officer, representative or
agent of any beneficiary under any Letter of Credit, and payment by LC Issuer to
any such beneficiary when requested by any such purported officer,
representative or agent is hereby authorized and approved.  The Borrower
releases LC Issuer and each Lender from, and agrees to hold LC Issuer and each
Lender harmless and indemnified against, any liability or claim in connection
with or arising out of the subject matter of this section, which indemnity shall
apply whether or not any such liability or claim is in any way or to any extent
caused, in whole or in part, by any negligent act or omission of any kind by any
LC Issuer or Lender, provided only that no LC Issuer or Lender shall be entitled
to indemnification for that portion, if any, of any liability or claim which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment.

 

(b)                                 Extension of Maturity.  If the maturity of
any Letter of Credit is extended by its terms or by Law or governmental action,
if any extension of the maturity or time for presentation of drafts or any other
modification of the terms of any Letter of Credit is made at the request of the
Borrower, or if the amount of any Letter of Credit is increased or decreased at
the request of the Borrower, this Agreement shall be binding upon the Borrower
and all of its Subsidiaries with respect to such Letter of Credit as so
extended, increased, decreased or otherwise modified, with respect to drafts and
property covered thereby, and with respect to any action taken by LC Issuer, LC
Issuer’s correspondents, or any Lender in accordance with such extension,
increase, decrease or other modification.

 

(c)                                  Transferees of Letters of Credit.  If any
Letter of Credit provides that it is transferable, LC Issuer shall have no duty
to determine the proper identity of anyone appearing as transferee of such
Letter of Credit, nor shall LC Issuer be charged with responsibility of any
nature or character for the validity or correctness of any transfer or
successive transfers, and payment by LC Issuer to any purported transferee or
transferees as determined by LC Issuer is hereby authorized and approved, and
the Borrower releases LC Issuer and each Lender from, and agrees to hold LC
Issuer and each Lender harmless and indemnified against, any liability or claim
in connection with or arising out of the foregoing, which indemnity shall apply
whether or not any such liability or claim is in any way or to any extent
caused, in whole or in part, by any negligent act or omission of any kind by any
LC Issuer or Lender, provided only that neither LC Issuer nor any Lender shall
be entitled to indemnification for that portion, if any, of any liability or
claim which is proximately caused by its own individual gross negligence or
willful misconduct, as determined in a final judgment.

 

2.11                        Existing Letters of Credit.

 

The Existing Letters of Credit shall be deemed to have been issued hereunder as
of the Closing Date, automatically and without further action.

 

2.12                        Interest Rates and Fees.

 

(a)                                 Interest Rates.  Unless the Default Rate
shall apply, (i) each Base Rate Loan shall bear interest on each day outstanding
at the Base Rate plus the Applicable Rate for Base Rate

 

46

--------------------------------------------------------------------------------


 

Loans in effect on such day, (ii) each Fixed Period Eurodollar Loan shall bear
interest on each day during the related Interest Period at the related Fixed
Period Eurodollar Rate plus the Applicable Rate for Eurodollar Loans in effect
on such day, and (iii) each Swingline Loan shall bear interest on each day
outstanding at (A) the Base Rate plus the Applicable Rate for Base Rate Loans in
effect on such day or (B) the Daily Floating Eurodollar Rate plus the Applicable
Rate for Eurodollar Loans in effect on such day, as applicable.  During a
Default Rate Period, the portion of all Loans and other Obligations that are
then overdue shall bear interest on each day outstanding at the applicable
Default Rate.  The interest rate shall change whenever the applicable Base Rate,
the Fixed Period Eurodollar Rate, the Daily Floating Eurodollar Rate or the
Applicable Rate for Base Rate Loans or Eurodollar Loans changes.  In no event
shall the interest rate on any Loan exceed the Maximum Rate.

 

(b)                                 Commitment Fees.  In consideration of each
Lender’s commitment to make Loans, the Borrower will pay to the Administrative
Agent for the account of each Lender a commitment fee determined on a daily
basis equal to the Applicable Rate for commitment fees in effect on such day
times such Lender’s Applicable Percentage of the unused portion of the Aggregate
Commitments on each day during the Commitment Period, determined for each such
day by deducting from the amount of the Aggregate Commitments at the end of such
day the Facility Usage.  For the purposes of calculating the commitment fee
pursuant to this subsection (b), the aggregate amount of outstanding Swingline
Loans shall not be included in the term Facility Usage.  This commitment fee
shall be due and payable in arrears on the last day of each Fiscal Quarter and
at the end of the Commitment Period.

 

(c)                                  Letter of Credit Fees.  In consideration of
LC Issuer’s issuance of any Letter of Credit, the Borrower agrees to pay to the
Administrative Agent, for the account of all Lenders in accordance with their
respective Applicable Percentages, a Letter of Credit fee (the “Letter of Credit
Fee”) equal to the Applicable Rate for Eurodollar Loans then in effect (or the
Default Rate during the Default Rate Period) applicable each day times the face
amount of such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the LC Issuer pursuant to Section 2.07 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.20(a)(iv),
with the balance of such fee, if any, payable to the LC Issuer for its own
account.  Such fee will be calculated on the face amount of each Letter of
Credit outstanding on each day at the above applicable rates and will be payable
in arrears on the last day of each Fiscal Quarter.  In addition, the Borrower
will pay a minimum administrative issuance fee with respect to each Letter of
Credit at the rate per annum specified in the LC Issuer’s Fee Letter and such
other fees and charges customarily charged by the LC Issuer in respect of any
issuance, amendment or negotiation of any Letter of Credit in accordance with
the LC Issuer’s published schedule of such charges effective as of the date of
such amendment or negotiation; such fees will be payable to the Administrative
Agent for the account of the LC Issuer in arrears on the last day of each Fiscal
Quarter.

 

47

--------------------------------------------------------------------------------


 

(d)                                 Administrative Agent’s Fees.  In addition to
all other amounts due to the Administrative Agent under the Loan Documents, the
Borrower will pay fees to the Administrative Agent as described in the
applicable Fee Letter.

 

(e)                                  Calculations and Determinations.  All
calculations of interest chargeable with respect to the Eurodollar Rate and of
fees shall be made on the basis of actual days elapsed (including the first day
but excluding the last) and a year of 360 days.  All calculations under the Loan
Documents of interest chargeable with respect to the “prime rate” (as defined in
the definition of “Base Rate”)  shall be made on the basis of actual days
elapsed (including the first day but excluding the last) and a year of 365 or
366 days, as appropriate.

 

(f)                                   Past Due Obligations.  The Borrower hereby
promises to each Lender to pay interest at the Default Rate on all Obligations
(including Obligations to pay fees or to reimburse or indemnify any Lender)
which the Borrower has in this Agreement promised to pay to such Lender and
which are not paid when due.  Such interest shall accrue from the date such
Obligations become due until they are paid.

 

2.13                        Evidence of Debt.

 

(a)                                 Credit Extensions.  The Credit Extensions
made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender in the ordinary course of business and by the
Register.  The Register and the accounts or records maintained by each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender in respect of such matters and the
Register, the Register shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 Letters of Credit; Swingline Loans.  In
addition to the accounts and records referred to in subsection (a), each Lender
and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swingline Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.14                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                  General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as

 

48

--------------------------------------------------------------------------------


 

otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made (i) with respect to Revolving Credit Loans, to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
and (ii) with respect to Swingline Loans, to the Administrative Agent, for the
account of the Swingline Lender.  Each such payment shall be made at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 3:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of each such payment with respect to
Revolving Credit Loans in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 3:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b)                           (i)                                     Funding by
Lenders; Presumption by Administrative Agent.  Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.03 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the LC Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the LC Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the LC
Issuer,

 

49

--------------------------------------------------------------------------------


 

as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the LC Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions
Precedent.  If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and to make payments pursuant to Section 10.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.15                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans made by
it, or the participations in LC Obligations held by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in LC
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(a)                                 if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations

 

50

--------------------------------------------------------------------------------


 

shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and

 

(b)                                 the provisions of this Section shall not be
construed to apply to (i) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (ii) the application of Cash Collateral provided for in Section 2.19,
or (iii) any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans or subparticipations in LC
Obligations or Swingline Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary or Unrestricted Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

The Borrower and each Subsidiary consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
entity rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such entity in the amount of
such participation.

 

2.16                        Reductions in Commitment.  The Borrower shall have
the right from time to time to permanently reduce the Aggregate Commitments,
provided that (i) notice of such reduction is given not less than two Business
Days prior to such reduction, (ii) the resulting Aggregate Commitments are not
less than the Facility Usage, and (iii) each partial reduction shall be in an
amount at least equal to $5,000,000 and in multiples of $1,000,000 in excess
thereof.  Such notice may state that such notice is conditioned upon the
effectiveness of other credit facilities or the receipt of the proceeds from the
incurrence of other Indebtedness or any other event, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date) if such condition is not satisfied.

 

2.17                        Increase in Aggregate Commitments.

 

(a)                                 The Borrower shall have the option, without
the consent of the Lenders, from time to time to cause one or more increases in
the Aggregate Commitments (an “Increase”) by adding, subject to the prior
approval of the Administrative Agent (such approval not to be unreasonably
withheld), to this Agreement one or more financial institutions as Lenders
(collectively, the “New Lenders”) or by allowing one or more Lenders to increase
their respective Commitments; provided however that: (i) prior to and after
giving effect to the Increase, no Default or Event of Default shall have
occurred hereunder and be continuing, (ii) no such Increase shall cause the sum
of the Aggregate Commitments to exceed $1,500,000,000, (iii) no Lender’s
Commitment shall be increased without such Lender’s consent and (iv) such
Increase shall be evidenced by a commitment increase agreement or an amendment
to this Agreement (the “Increase Agreement”) in form and substance acceptable to
the Administrative Agent and executed by the Borrower, the Administrative Agent,
New Lenders, if any, and Lenders increasing their Commitments, if any, and which
shall indicate the amount and allocation of such Increase and the effective date
of such Increase (the “Increase Effective Date”).  Each financial institution
that becomes a New Lender pursuant to this Section by the execution and delivery
to the Administrative Agent of the applicable Increase Agreement shall

 

51

--------------------------------------------------------------------------------


 

be a “Lender” for all purposes under this Agreement on the applicable Increase
Effective Date.  The Borrower shall borrow and prepay Loans on each Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.06) to the extent necessary to keep the outstanding Loans of each
Lender ratable with such Lender’s revised Applicable Percentage after giving
effect to any nonratable Increase under this Section.

 

(b)                                 As a condition precedent to each Increase
pursuant to subsection (a) above, the Borrower shall deliver to the
Administrative Agent, to the extent requested by the Administrative Agent, the
following in form and substance satisfactory to the Administrative Agent:

 

(i)                                a certificate dated as of the Increase
Effective Date, signed by a Responsible Officer of the Borrower certifying that
each of the conditions to such increase set forth in this Section shall have
occurred and been complied with and that, before and after giving effect to such
increase, (A) the representations and warranties contained in this Agreement and
the other Loan Documents are true and correct in all material respects (except
to the extent that such representations and warranties are qualified by
materiality, in which case such representations and warranties are true and
correct in all respects) on and as of the Increase Effective Date after giving
effect to such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects (except to the extent that such
representations and warranties are qualified by materiality, in which case such
representations and warranties were true and correct in all respects) as of such
earlier date, and (B) no Default or Event of Default exists;

 

(ii)                             such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of the Borrower and each Guarantor as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
such Increase Agreement, and such documents and certifications as the
Administrative Agent may require to evidence that the Borrower and each
Guarantor are validly existing and in good standing in their jurisdiction of
organization; and

 

(iii)                          a favorable opinion of the respective counsel to
the Borrower and the Guarantors, relating to such Increase Agreement, addressed
to the Administrative Agent and each Lender.

 

The loans and commitments established pursuant to this Section shall constitute
Loans and Commitments under, and shall be entitled to all the benefits afforded
by, this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranty and security interests
created by the Collateral Documents.

 

2.18                        Extension of Maturity Date; Removal of Lenders.

 

(a)                                 Subject to the remaining terms and
provisions of this Section 2.18, the Borrower shall have the option to twice
extend the Maturity Date for a period of one year (each such

 

52

--------------------------------------------------------------------------------


 

option shall be referred to herein as an “Extension Option”).  In connection
with the Extension Option, the Borrower may, by written notice to the
Administrative Agent (a “Notice of Extension”), not later than 30 days prior to
the then effective Maturity Date, advise the Lenders that it requests an
extension of the then effective Maturity Date (such then effective Maturity Date
being the “Existing Maturity Date”) by one year, effective on the Existing
Maturity Date.  The Administrative Agent will promptly, and in any event within
five Business Days of the receipt of any such Notice of Extension, notify the
Lenders of the contents of each such Notice of Extension.

 

(b)                                 Each Notice of Extension shall (i) be
irrevocable and (ii) constitute a representation by the Borrower that (A) no
Event of Default or Default has occurred and is continuing and no event or
circumstance has occurred that has had a Material Adverse Effect, and (B) the
representations and warranties contained in Article V are correct in all
material respects (except to the extent that any such representation or warranty
is qualified by materiality, in which case such representations and warranties
are correct in all respects) on and as of the date Borrower provides any Notice
of Extension, as though made on and as of such date (unless any representation
and warranty expressly relates to an earlier date, in which case such
representation and warranty shall be correct as of such earlier date).

 

(c)                                  In the event a Notice of Extension is given
to the Administrative Agent as provided in Section 2.18(a) and the
Administrative Agent notifies a Lender of the contents thereof, such Lender
shall, on or before the day that is 15 days following the date of Administrative
Agent’s receipt of said Notice of Extension, advise the Administrative Agent in
writing whether or not such Lender consents to the extension requested thereby
and if any Lender fails so to advise the Administrative Agent, such Lender shall
be deemed to have not consented to such extension.  If the Majority Lenders so
consent (the “Consenting Lenders”) to such extension, which consent may be
withheld in their sole and absolute discretion, the Maturity Date and the
Commitments of the Consenting Lenders shall be automatically extended to the
same date in the year following the Existing Maturity Date (the “Extended
Maturity Date”) and the Maturity Date as to any and all Lenders who have not
consented (the “Non-Consenting Lenders”) shall remain as the Existing Maturity
Date, subject to Section 2.18(d).  The Administrative Agent shall promptly
notify the Borrower and all of the Lenders of each written notice of consent
given pursuant to this Section 2.18(c).

 

(d)                                 The Borrower may replace any Non-Consenting
Lender at any time on or before the Existing Maturity Date with an assignee
(including, for the avoidance of doubt, with a Consenting Lender) in accordance
with and subject to Section 10.13 and Section 10.06, including consents required
under Section 10.06, provided that such assignee has consented to the extension
of the Existing Maturity Date to the Extended Maturity Date then in effect, and
upon such replacement, the Maturity Date with respect to the Loans and
Commitments of such replacement Lender shall be the Extended Maturity Date.

 

(e)                                  If all of the Commitments of the
Non-Consenting Lenders are not replaced on or before the Existing Maturity Date,
then the Commitments of each Non-Consenting Lender not so replaced shall
terminate on the Existing Maturity Date, and the Borrower shall fully repay on
the Existing Maturity Date the Loans (including, without limitation, all accrued
and unpaid

 

53

--------------------------------------------------------------------------------


 

interest and unpaid fees), if any, of such Non-Consenting Lenders, which shall
reduce the aggregate Commitments accordingly.  Following the Existing Maturity
Date, the Non-Consenting Lenders shall have no further obligations under this
Agreement, including, without limitation, that such Non-Consenting Lenders shall
have no obligation to purchase participations in Letters of Credit.

 

2.19                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Upon the
request of the Administrative Agent or the LC Issuer (i) if the LC Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in a Matured LC Obligation, or (ii) if, as of the Letter of
Credit Expiration Date, any LC Obligation for any reason remains outstanding,
the Borrower shall, in each case, immediately Cash Collateralize the then
outstanding LC Obligations in an amount not less than the Minimum Collateral
Amount.  At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the LC Issuer or the Swingline
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount not less than the Minimum Collateral Amount to cover all Fronting
Exposure (after giving effect to Section 2.20(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America, N.A. provided that Administrative Agent may invest any Cash Collateral
provided by the Borrower in such Cash Equivalents as the Administrative Agent
may choose in its sole discretion.  The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the LC Issuer and the Lenders (including the Swingline Lender), and
agrees to maintain, a first priority security interest in all such cash, Cash
Equivalents, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.19(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.19 or Sections 2.02, 2.07, 2.20 or 8.02 in respect of Letters of
Credit or Swingline Loans shall be held and applied to the satisfaction of the
specific LC Obligations, Swingline Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

 

54

--------------------------------------------------------------------------------


 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(vi))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of the Borrower shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.19 may be otherwise applied in accordance with Section 8.03), and
(y) the Person providing Cash Collateral and the LC Issuer or Swingline Lender,
as applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

2.20                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                             Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the LC Issuer or Swingline Lender hereunder; third, if so determined by the
Administrative Agent or requested by the LC Issuer or Swingline Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swingline Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
LC Issuer or Swingline Lender as a result of any final and non-appealable
judgment of a court of competent jurisdiction obtained by any Lender, the LC
Issuer or Swingline Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any final and

 

55

--------------------------------------------------------------------------------


 

non-appealable judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Matured LC Obligations in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Matured LC Obligations were
made or created at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Matured LC Obligations owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Matured LC
Obligations owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.20(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                          Certain Fees.  That Defaulting Lender (x) shall
not be entitled to receive any commitment fee pursuant to Section 2.12(b) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in Section 2.12(c).

 

(iv)                         Reallocation of Applicable Percentages to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Sections 2.02 and 2.09, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, the conditions set forth in Section 4.02 are satisfied; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate outstanding amount of the Loans of that Lender.

 

(v)                            Cash Collateral, Repayment of Swingline Loans. 
If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under Law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the LC Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.19.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swingline Lender and the LC Issuer agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any

 

56

--------------------------------------------------------------------------------


 

conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.20(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) the LC
Issuer shall not be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 LC Issuer.  For purposes of this
Section 3.01, the term “Lender” includes the LC Issuer and the term “applicable
law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any Guarantor
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law.  If any applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment to a
Recipient by a Withholding Agent, then the applicable Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower or the applicable Guarantor shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the
Borrower.  The Borrower or applicable Guarantor shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

57

--------------------------------------------------------------------------------


 

(d)                                 Indemnification by the Borrower.  Without
duplication of Section 3.01(b), the Borrower shall indemnify each Recipient,
within 15 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided however, that the
Borrower shall not indemnify any Recipient for any penalties, interest and
reasonable expenses arising solely from (i) such Recipient’s failure to notify
the Borrower of such Indemnified Taxes within 180 days after such Recipient has
actual knowledge of such Indemnified Taxes or (ii) such Recipient’s gross
negligence or willful misconduct.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or any Guarantor has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower or any Guarantor to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any Guarantor to a
Governmental Authority pursuant to this Section 3.01, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.  (i) If any Lender or
the Administrative Agent is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document, such
Lender or Administrative Agent shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a

 

58

--------------------------------------------------------------------------------


 

reduced rate of withholding.  In addition, any Lender or Administrative Agent,
if reasonably requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender or
Administrative Agent is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(g)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)                             Without limiting the generality of the
foregoing,

 

(A)                               if any Lender or the Administrative Agent is a
U.S. Person, such Lender or Administrative Agent shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)                               if any Foreign Lender or an Administrative
Agent that is not a U.S. Person is legally entitled to do so, it shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender or
Administrative Agent claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(ii)                                  executed originals of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such

 

59

--------------------------------------------------------------------------------


 

Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

 

(iv)                              to the extent a Foreign Lender or
Administrative Agent is not the beneficial owner, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender or Administrative Agent
that is not a U.S. Person shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender or Administrative Agent becomes a party to this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Recipient under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
its obligations under FATCA or to determine the amount to deduct and withhold
from such payment.  Solely for purposes of this clause (D), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

60

--------------------------------------------------------------------------------


 

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 3.01 (including by the payment of additional amounts pursuant to
this Section 3.01), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made or additional
amounts paid under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it reasonably deems confidential) to the
indemnifying party or any other Person.

 

(i)                                    
Survival.                                          Each party’s obligations
under this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or the LC Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest on which is determined by reference
to the Eurodollar Rate component of the Base Rate, the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such

 

61

--------------------------------------------------------------------------------


 

determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Loans of such Lender to Base
Rate Loans (the interest on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Loans and (y) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Majority
Lenders determine that for any reason in connection with any request for a
Eurodollar Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Loan,
(b) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan or in connection with an existing or proposed Base Rate Loan, or (c) the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Majority Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Loans
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04                        Increased Costs; Reserves on Eurodollar Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the LC Issuer;

 

(ii)                             subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments or

 

62

--------------------------------------------------------------------------------


 

other obligations, or its deposits, reserves, or other liabilities or capital
attributable thereto; or

 

(iii)                          impose on any Lender or the LC Issuer or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the LC Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the LC Issuer or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, the LC Issuer or other Recipient, the
Borrower will pay to such Lender, the LC Issuer or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender, the LC
Issuer or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
LC Issuer determines that any Change in Law affecting such Lender or the LC
Issuer or any Lending Office of such Lender or such Lender’s or the LC Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the LC
Issuer’s capital or on the capital of such Lender’s or the LC Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by the LC Issuer, to
a level below that which such Lender or the LC Issuer or such Lender’s or the LC
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the LC Issuer’s policies and the policies of
such Lender’s or the LC Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the LC Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the LC Issuer or such Lender’s or the LC
Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  Any Lender
or the LC Issuer that makes a demand for additional amounts under this
Section 3.04 shall deliver to the Borrower a certificate setting forth the
amount or amounts necessary to compensate such Lender or the LC Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section 3.04, and setting forth in reasonable detail the basis for
calculating such amounts, which certificate shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or the LC Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the LC Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the LC Issuer’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or the LC Issuer pursuant
to the

 

63

--------------------------------------------------------------------------------


 

foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the LC Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the LC
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Loans.  The Borrower
shall pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Loan equal
to the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any Continuation, Conversion, payment or
prepayment of any Loan other than a Base Rate Loan or a Daily Floating
Eurodollar Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
Continue or Convert any Loan other than a Base Rate Loan or a Daily Floating
Eurodollar Loan on the date or in the amount notified by the Borrower; or

 

(c)                                  any assignment of a Fixed Period Eurodollar
Loan on a day other than the last day of the Interest Period therefor as a
result of a request by the Borrower pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits).  The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Fixed Period
Eurodollar Loan made by it at the Fixed Period Eurodollar Rate for such Loan by
a matching deposit or other

 

64

--------------------------------------------------------------------------------


 

borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Fixed Period Eurodollar Loan was in
fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending
Office.  If any Lender requests compensation under Section 3.04, or the Borrower
is required to pay any additional amount to any Lender, the LC Issuer, or any
Governmental Authority for the account of any Lender or the LC Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the LC Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the LC Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the LC Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the LC Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the LC Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 10.13.

 

3.07                        Survival.

 

All of the Borrower’s obligations under this Article III shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and repayment of all other Obligations hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of the LC Issuer and each Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:

 

(a)                                 The Administrative Agent shall have received
all of the following, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent:

 

(i)                                counterparts of this Agreement executed by
the Borrower and each Lender;

 

65

--------------------------------------------------------------------------------


 

(ii)                             the Pledge and Security Agreement, executed by
the parties thereto and all UCC financing statements and other documents or
instruments necessary to perfect the security interests created by the Pledge
and Security Agreement;

 

(iii)                          each of the Holdings Guaranty and the Subsidiary
Guaranty, each executed by the parties thereto;

 

(iv)                         a Note executed by the Borrower in favor of each
Lender requesting a Note;

 

(v)                            such certificate of resolutions or other action,
incumbency certificate and/or other certificates of Responsible Officers of the
Borrower and each Guarantor as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which the Borrower or such Guarantor is a party;

 

(vi)                         such documents and certifications as the
Administrative Agent may reasonably require to evidence that the Borrower and
each Guarantor are duly organized or formed, and that the Borrower and each
Guarantor are validly existing, in good standing and qualified to engage in
business in its jurisdiction of formation;

 

(vii)                      a favorable opinion of Latham & Watkins LLP, counsel
to the Borrower and the Guarantors, in form and substance satisfactory to
Administrative Agent, addressed to the Administrative Agent and each Lender;

 

(viii)                   a certificate of a Responsible Officer of the Borrower
and each Guarantor either (A) certifying that all consents, licenses and
approvals required in connection with the execution, delivery and performance by
the Borrower and the Guarantors and the validity against the Borrower and the
Guarantors of the Loan Documents to which they are a party, and such consents,
licenses and approvals are in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

 

(ix)                         a certificate signed by a Responsible Officer of
the Borrower certifying (A) that the conditions specified in
Sections 4.02(a) and (b) have been satisfied, and (B) that there does not exist
any pending or threatened litigation, proceeding under any Debtor Relief Law, or
other proceeding in respect of the initial Credit Extension or the Loan Parties
that could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

(x)                            evidence satisfactory to it that (A) all Loans
(as defined in the Existing Credit Agreement (but excluding the Existing Letters
of Credit)) of the Lenders (as defined in the Existing Credit Agreement) shall
have been or shall concurrently be repaid in full, together with any accrued
interest thereon and any accrued fees payable to such Lenders under the Existing
Credit Agreement to the Closing Date, (B) the commitments under the Existing
Credit Agreement of such Lenders shall have been or shall

 

66

--------------------------------------------------------------------------------


 

concurrently be terminated and (C) any Liens granted in connection with the
Existing Credit Agreement have been, or shall concurrently be, released; and

 

(xi)                         the Initial Financial Statements.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent to the extent invoiced prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

(d)                                 The Lenders shall have received at least
three (3) Business Days prior to the Closing Date, to the extent requested in
writing at least five (5) Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

 

(e)                                  All filings, recordations and searches
necessary in connection with the liens and security interests granted by the
Collateral Documents shall have been duly made (or arrangements for such filings
and recordations to be made by the Collateral Agent or its counsel shall have
been made), and all filing and recording fees and taxes shall have been duly
paid.

 

(f)                                   The Administrative Agent shall be
reasonably satisfied with the amount, types and terms and conditions of all
insurance maintained by the Borrower and its Subsidiaries; and the Collateral
Agent shall have received endorsements naming the Collateral Agent, on behalf of
the Lenders, as an additional insured or loss payee, as the case may be, under
all insurance policies to be maintained with respect to the properties of the
Borrower and its Subsidiaries forming part of the Collateral.

 

(g)                                  The Collateral Agent shall have received
satisfactory evidence that the Collateral Agent (on behalf of the Lenders) shall
have a valid and perfected first priority Lien (subject to Permitted Liens) in
the Collateral.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has executed and delivered this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

67

--------------------------------------------------------------------------------


 

4.02                        Conditions to all Credit Extensions.  No Lender has
any obligation to make any Credit Extension (including its first), and the LC
Issuer has no obligation to make any LC Credit Extension (including its first),
unless the following conditions precedent have been satisfied:

 

(a)                                 The representations and warranties of the
Loan Parties set forth in the Loan Documents shall be true and correct in all
material respects (except to the extent that any such representation or warranty
is qualified by materiality, in which case such representation or warranty shall
be true and correct in all respects) on and as of the date of such Credit
Extension, both before and after giving effect to such Credit Extension, 
provided, however, for purposes of this Section 4.02, (i) to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct as of such earlier date, (ii) the representations and
warranties contained in Section 5.06(a) shall be deemed to refer to the most
recent financial statements furnished pursuant to Section 6.01 and (iii) the
representation and warranty contained in Section 5.06(b) shall not need to be
true and correct on any date after the date of the initial Credit Extension; and

 

(b)                                 At the time of and immediately after giving
effect to such Credit Extension, no Default shall have occurred and be
continuing.

 

Each Credit Extension shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to each Lender that:

 

5.01                        No Default.  No event has occurred and is continuing
which constitutes a Default.

 

5.02                        Organization and Good Standing.  Each of the
Borrower and its Subsidiaries is duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization, having all powers
required to carry on its business and enter into and carry out the transactions
contemplated hereby.  Each of the Borrower and its Subsidiaries is duly
qualified, in good standing, and authorized to do business in all other
jurisdictions wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such qualification necessary
except where the failure to so qualify could not reasonably be expected to have
a Material Adverse Effect.

 

5.03                        Authorization.  Each of the Borrower and its
Subsidiaries has duly taken all action necessary to authorize the execution and
delivery by it of the Loan Documents to which it is a party and to authorize the
consummation of the transactions contemplated thereby and the performance of its
obligations thereunder.

 

5.04                        No Conflicts or Consents.  The execution and
delivery by the Borrower and each Subsidiary of the Loan Documents to which it
is a party, the performance the Borrower and each Subsidiary of its respective
obligations under such Loan Documents, and the consummation of the transactions
contemplated by the various Loan Documents, do not and will not (i) conflict

 

68

--------------------------------------------------------------------------------


 

with any provision of (1) any Law, (2) the organizational documents of the
Borrower, any Subsidiary or the General Partner, or (3) any material Contractual
Obligation, judgment, license, order or permit applicable to or binding upon the
Borrower, any Subsidiary or the General Partner, (ii) result in the acceleration
of any Indebtedness owed by the Borrower, any of its Subsidiaries, any of its
Unrestricted Subsidiaries or the General Partner, or (iii) other than as
provided in the Collateral Documents, result in or require the creation of any
Lien upon any assets or properties of the Borrower, any of its Subsidiaries or
the General Partner, except, in each case, with respect to the preceding clauses
(i) through (iii), as could not reasonably be expected to have a Material
Adverse Effect.  Except as expressly contemplated in the Loan Documents or
disclosed in the Disclosure Schedule, no permit, consent, approval,
authorization or order of, and no notice to or filing, registration or
qualification with, any Tribunal or third party is required in connection with
the execution, delivery or performance by the Borrower or any Subsidiary of any
Loan Document or to consummate any transactions contemplated by the Loan
Documents.  Neither the Borrower nor any Subsidiary is in breach of or in
default under any instrument, license or other agreement applicable to or
binding upon such entity, which breach or default has had, or could reasonably
be expected to have a Material Adverse Effect.

 

5.05                        Enforceable Obligations.  This Agreement is, and the
other Loan Documents to which any Loan Party is a party when duly executed and
delivered will be, legal, valid and binding obligations of such Loan Party
enforceable in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights.

 

5.06                        Initial Financial Statements; No Material Adverse
Effect.

 

(a)                                 The Borrower has heretofore delivered to the
Lenders true, correct and complete copies of the Initial Financial Statements. 
The Initial Financial Statements were prepared in accordance with GAAP, subject,
in the case of unaudited financial statements, to changes resulting from normal
year-end adjustments and absence of footnotes.  The Initial Financial Statements
fairly present in all material respects the Borrower’s Consolidated financial
position at the date thereof, the Consolidated results of the Borrower’s
operations for the periods thereof and the Borrower’s Consolidated cash flows
for the period thereof.

 

(b)                                 Since the date of the December 31, 2013
Initial Financial Statements, no event or circumstance has occurred that has had
a Material Adverse Effect.

 

5.07                        Taxes.  Each of the Borrower and its Subsidiaries
has timely filed all Tax returns and reports required to have been filed and has
paid all Taxes, assessments, and other governmental charges or levies imposed
upon it or upon its income, profits or property, except to the extent that any
of the foregoing (i) is not yet due, is being in good faith contested as
permitted by Section 6.06 or (ii) could not reasonably be expected to have a
Material Adverse Effect.

 

5.08                        Full Disclosure.  No written certificate, statement
or other information (other than projections and other forward looking
information and information of a general economic or industry-specific nature),
taken as a whole, delivered herewith or heretofore by any Loan Party to

 

69

--------------------------------------------------------------------------------


 

any Lender in connection with the negotiation of the Loan Documents or in
connection with any transaction contemplated hereby contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements contained herein or therein, in light of the circumstances
under which they were made, not materially misleading as of the date made or
deemed made.

 

5.09                        Litigation.  Except as disclosed in the Initial
Financial Statements or in the Disclosure Schedule and except for matters that
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, there are no actions, judgments, injunctions, orders, suits or legal,
equitable, arbitrative or administrative proceedings pending or, to the
knowledge of the Borrower, threatened, by or before any Tribunal against the
Borrower or any of its Subsidiaries or against any property of the Borrower or
any of its Subsidiaries.

 

5.10                        ERISA.  All currently existing ERISA Plans are
listed in the Disclosure Schedule.  Except as disclosed in the Initial Financial
Statements or in the Disclosure Schedule, no Termination Event has occurred with
respect to any ERISA Plan and all ERISA Affiliates are in compliance with ERISA
in all material respects.  No ERISA Affiliate is required to contribute to, or
has any other absolute or contingent liability in respect of, any “multiemployer
plan” as defined in Section 4001 of ERISA.  Except as set forth in the
Disclosure Schedule:  (i) no “accumulated funding deficiency” (as defined in
Section 412(a) of the Code) exists with respect to any ERISA Plan, whether or
not waived by the Secretary of the Treasury or his delegate, and (ii) the
current value of each ERISA Plan’s benefits does not exceed the current value of
such ERISA Plan’s assets available for the payment of such benefits by more than
$5,000,000.

 

5.11                        Compliance with Laws.  Each of the Borrower and its
Subsidiaries is in compliance with all Laws applicable to it or its property and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.12                        Environmental Compliance.   The Borrower and its
Material Subsidiaries conduct in the ordinary course of business a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof have reasonably
concluded that, except as specifically disclosed in Schedule 5.12, they:  (a) to
the best of their knowledge, are in compliance with all applicable Environmental
Laws, except to the extent that any non-compliance would not reasonably be
expected to have a Material Adverse Effect; (b) to the best of their knowledge,
are not subject to any judicial, administrative, government, regulatory or
arbitration proceeding alleging the violation of any applicable Environmental
Laws or that may lead to claim for cleanup costs, remedial work, reclamation,
conservation, damage to natural resources or personal injury or to the issuance
of a stop-work order, suspension order, control order, prevention order or
clean-up order, except to the extent that any such proceeding would not
reasonably be expected to have a Material Adverse Effect; (c) to the best of
their knowledge, are not subject to any federal, state, local or foreign review,
audit or investigation which may lead to a proceeding referred to in (b) above;
(d) have no actual knowledge that any of their predecessors in title to any of
their property and assets are the subject of any currently pending federal,
state, local or foreign review, audit or investigation which may lead to a

 

70

--------------------------------------------------------------------------------


 

proceeding referred to in (b) above; (e) have not filed any notice under any
applicable Environmental Laws indicating past or present treatment, storage or
disposal of, or reporting a release or Hazardous Materials into the environment
where the circumstances surrounding such notice would reasonably be expected to
have a Material Adverse Effect; and (f) possess, and are in compliance with, all
approvals, licenses, permits, consents and other authorizations which are
necessary under any applicable Environmental Laws to conduct their business,
except to the extent that the failure to possess, or be in compliance with, such
authorizations would not reasonably be expected to have a Material Adverse
Effect.

 

5.13                        Margin Regulations; Investment Company Act.

 

(a)                                 No Loan Party is engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                                 No Loan Party is an “investment company” or
a company “controlled by” an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

5.14                        OFAC; Sanctions; Anti-Corruption Laws.

 

(a)                                 To the extent applicable, the Borrower and
the Subsidiaries are in compliance in all material respects with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended), and any other enabling legislation or executive order
relating thereto, (ii) the PATRIOT Act and (iii) applicable anti-corruption
laws.  None of the Borrower or any Subsidiary, or to the knowledge of any such
Person, any director, officer, employee, agent, or representative thereof, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions or
(ii) located, organized or resident in a Designated Jurisdiction.

 

(b)                                 No Loan, nor the proceeds from any Loan, has
been used, directly or indirectly, to lend, contribute or provide for, or has
otherwise been made available to, (i) fund any activity or business in a
Designated Jurisdiction, that, at the time of the Credit Extension, is the
subject of Sanctions or (ii) fund any activity or business of any Person
located, organized or residing in any Designated Jurisdiction, that, at the time
of the Credit Extension, is the subject of Sanctions or (iii) in any other
manner that will result in a violation by the Borrower or any of its
Subsidiaries of Sanctions.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not yet due and payable) shall
remain unpaid, or

 

71

--------------------------------------------------------------------------------


 

any Letter of Credit shall remain outstanding and shall not have been Cash
Collateralized, the Borrower covenants and agrees that:

 

6.01                        Books, Financial Statements and Reports.  The
Borrower will maintain and will cause its Subsidiaries to maintain a standard
system of accounting and proper books of record and account in accordance with
GAAP and will furnish the following statements and reports to the Administrative
Agent, for distribution to each Lender, at the Borrower’s expense:

 

(a)                                 As soon as available, and in any event
within ninety (90) days after the end of each Fiscal Year, complete Consolidated
financial statements of the Borrower together with all notes thereto, prepared
in reasonable detail in accordance with GAAP, together with an unqualified
opinion relating to such financial statements, based on an audit using generally
accepted auditing standards, by independent certified public accountants
selected by the General Partner and acceptable to the Administrative Agent,
stating that such Consolidated financial statements have been so prepared;
provided, however, that at any time when the Borrower shall be subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act, delivery
within the time period specified above of copies of the Annual Report on
Form 10-K of the Borrower for such Fiscal Year prepared in compliance with the
requirements therefor and filed with the Commission shall be deemed to satisfy
the requirements of this clause (a).  Such financial statements shall set forth
in comparative form the corresponding figures for the preceding Fiscal Year.

 

(b)                                 As soon as available, and in any event
within fifty (50) days after the end of each of the first three Fiscal Quarters
of each Fiscal Year the Borrower’s Consolidated balance sheet as of the end of
such Fiscal Quarter and the Borrower’s Consolidated statements of income,
partners’ capital and cash flows for such Fiscal Quarter (except in the case of
the statement of cash flows) and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, all in reasonable detail
and prepared in accordance with GAAP, subject to changes resulting from normal
year-end adjustments and the absence of footnotes; provided, however, that at
any time when the Borrower shall be subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act, delivery within the time period
specified above of copies of the Quarterly Report on Form 10-Q of the Borrower
for such Fiscal Quarter prepared in accordance with the requirements therefor
and filed with the Commission shall be deemed to satisfy the requirements of
this clause (b) for any of the first three Fiscal Quarters of a Fiscal Year. 
Such financial statements shall set forth in comparative form the corresponding
figures for the same period of the preceding Fiscal Year.  In addition the
Borrower will, together with each such set of financial statements under this
subsection (b) and each set of financial statements furnished under subsection
(a) of this section, furnish a Compliance Certificate, signed on behalf of the
Borrower by the chief financial officer, principal accounting officer or
treasurer of the General Partner, setting forth that such financial statements
are accurate and complete in all material respects (subject, in the case of
Fiscal Quarter-end statements, to normal year-end adjustments and the absence of
footnotes), stating that he has reviewed the Loan Documents, containing
calculations showing compliance (or non-compliance) at the end of such Fiscal
Quarter with the requirements of Section 7.12, and stating that no Default
exists at the end of such Fiscal Quarter or at the time of such certificate or
specifying the nature and period of existence of any such Default.

 

72

--------------------------------------------------------------------------------


 

(c)                                  Promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Borrower or any of its Subsidiaries to public securities holders generally,
and (ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such Lender), and each prospectus and
all amendments thereto filed by the Borrower or any of its Subsidiaries with the
Commission and of all press releases and other statements made available
generally by the Borrower or any of its Subsidiaries to the public concerning
material developments; provided that the Borrower shall be deemed to have
furnished the information specified in this clause (e)  above on the date that
such information is posted at the Borrower’s website on the Internet or at such
other website as notified to the Lenders.

 

(d)                                 Prompt written notice of any change (but in
no event later than ten (10) Business Days after such change, unless otherwise
agreed by the Administrative Agent) in any Loan Party’s (i) name, (ii) identity
or organizational form or jurisdiction of incorporation, or (iii) Federal
Taxpayer Identification Number.  The Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless, promptly therewith (but in
no event later than ten (10)  Business Days after such change, unless otherwise
agreed by the Administrative Agent), it shall have provided the Administrative
Agent with all filings under the UCC or otherwise that are required in order for
the Administrative Agent to continue to have a valid, legal and perfected
security interest in all the Collateral as contemplated in the Collateral
Documents.  The Borrower also agrees promptly to notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.

 

(e)                                  Prior to the first achievement by the
Borrower of an Investment Grade Rating, at the time of delivery of financial
statements pursuant to Section 6.01(a) or (b), if Collateral consists of any
property other than (1) the property that was Collateral on the Closing Date and
(2) property that constitutes Collateral as a result of an after-acquired
provision in any Collateral Document, the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
(i) either confirming that there has been no change in such information since
the Closing Date or the date of the most recent certificate delivered pursuant
to this Section and/or identifying such changes, and (ii) certifying that all
UCC financing statements (including fixtures filings, as applicable) or other
appropriate filings, recordings or registrations, have been filed of record in
each applicable governmental, municipal or other appropriate office in each
applicable jurisdiction to the extent necessary to protect and perfect the
security interests under the Collateral Documents.

 

6.02                        Other Information and Inspections.  The Borrower
will furnish to the Administrative Agent any information which the
Administrative Agent, at the request of any Lender, may from time to time
reasonably request concerning any representation, warranty, covenant, provision
or condition of the Loan Documents or any matter in connection with businesses
and operations of the Borrower or any of its subsidiaries.  The Borrower will
permit representatives appointed by the Administrative Agent (including
independent accountants, auditors, agents, attorneys, appraisers and any other
Persons) to visit and inspect during normal business hours (which right to visit
and inspect shall be limited to once during any Fiscal Year unless a Default has
occurred and is continuing) any of the Loan Parties’ property, including books
of account, other books and records, and any facilities or other business
assets, and to

 

73

--------------------------------------------------------------------------------


 

make extra copies therefrom and photocopies and photographs thereof, and to
write down and record any information such representatives obtain, and the Loan
Parties shall permit the Administrative Agent or its representatives to
investigate and verify the accuracy of the information furnished to the
Administrative Agent or any Lender in connection with the Loan Documents and to
discuss all such matters with their officers, employees and, upon prior notice
to the Borrower, its representatives.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the LC Issuer materials and/or
information provided by or on behalf of any Loan Party hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees to use commercially reasonable efforts
to identify that portion of the Borrower Materials that may be distributed to
Public Lenders and that (w) all such Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the LC Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

 

6.03                        Notice of Material Events.  The Borrower will notify
the Administrative Agent, for distribution to the LC Issuer and each Lender,
promptly, and not later than five (5) Business Days in the case of subsection
(b) below and not later than ten (10) Business Days in the case of any other
subsection below, after any Responsible Officer or general counsel of the
Borrower has knowledge thereof, stating that such notice is being given pursuant
to this Agreement, of:

 

(a)                                 the occurrence of any event or circumstance
that has had, or could reasonably be expected to have, a Material Adverse
Effect,

 

(b)                                 the occurrence of any Default,

 

(c)                                  the acceleration of the maturity of any
Indebtedness owed by the Borrower or any of its Subsidiaries or of any default
by the Borrower or any of its Subsidiaries under any Contractual Obligation of
the Borrower or such Subsidiary, if such acceleration or default has had or
could reasonably be expected to have a Material Adverse Effect,

 

74

--------------------------------------------------------------------------------


 

(d)                                 the occurrence of any Termination Event,

 

(e)                                  the filing of any suit or proceeding, or
the assertion in writing of a claim against the Borrower or any Material
Subsidiary or with respect to the Borrower’s or any Material Subsidiary’s
properties which could reasonably be expected to result in liability to Borrower
or such Material Subsidiary in excess of $50,000,000;

 

(f)                                   the occurrence of any event of default by
the Borrower or any of its Subsidiaries in the payment or performance of (i) any
material obligations such Person is required to pay or perform under the terms
of any indenture, mortgage, deed of trust, security agreement, lease, and
franchise, or other agreement, contract or other instrument or obligation to
which it is a party or by which it or any of its properties is bound, or
(ii) any Indebtedness, to the extent, in the case of clauses (i) and (ii), such
event of default could reasonably be expected to have a Material Adverse Effect;
and

 

(g)                                  any announcement of any change in a Rating.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to herein and stating what action the Borrower, Subsidiary or Material
Subsidiary, as applicable, has taken and proposes to take with respect thereto. 
Each notice pursuant to Section 6.03(b) shall describe with particularity any
all provisions of this Agreement and if, applicable, other Loan Documents, that
have been breached.

 

6.04                        Maintenance of Properties.  Except where it will not
have a Material Adverse Effect, the Borrower and each Subsidiary will
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, (b) make all necessary repairs thereto and
renewals and replacements thereof, and (c) use the standard of care typical in
the industry in the operation and maintenance of its facilities.

 

6.05                        Maintenance of Existence and Qualifications.  The
Borrower and each Subsidiary will maintain and preserve its existence and its
rights and franchises in full force and effect and will qualify to do business
in all states or jurisdictions where required by applicable Law, except where
the failure so to maintain, preserve or qualify has not had, and could not
reasonably be expected to have, a Material Adverse Effect or such failure is
otherwise not prohibited by Section 7.03.

 

6.06                        Payment of Obligations.  The Borrower and each
Subsidiary will pay, before the same shall become delinquent or in default, its
obligations, including Tax liabilities, except where (a) the validity or amount
thereof is being contested by the Borrower or such Subsidiary in good faith by
appropriate proceedings and the Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, or (b) the
failure to make payment pending such contest could not reasonably be expected to
have a Material Adverse Effect.

 

75

--------------------------------------------------------------------------------


 

6.07                        Insurance.  The Loan Parties will maintain or cause
to be maintained with financially sound and reputable insurers which are not
affiliates of the Loan Parties, insurance with respect to their properties and
business and the properties and businesses of the Subsidiaries against loss or
damage of the kinds customarily insured against by companies of established
reputation engaged in the same or similar business and similarly situated, of
such types and in such amounts as are customarily carried under similar
circumstances by such other business. Such insurance (a) shall, prior to the
first achievement by the Borrower of an Investment Grade Rating, name the
Administrative Agent as additional insured and loss payee, as applicable and
(b) may include self-insurance or be subject to co-insurance, deductibility or
similar clauses which, in effect, result in self-insurance of certain losses,
provided that such self-insurance is in accord with the approved practices of
business enterprises of established reputation similarly situated and adequate
insurance reserves are maintained in connection with such self-insurance, and,
notwithstanding the foregoing provisions of this Section the Borrower or any
Subsidiary may effect workers’ compensation or similar insurance in respect of
operations in any state or other jurisdiction through any insurance fund
operated by such state or other jurisdiction or by causing to be maintained a
system or systems of self-insurance in accord with applicable laws.

 

6.08                        Compliance with Law.  The Borrower and each
Subsidiary will comply in all material respects with the requirements of all
Laws applicable to it or to its business or property, except in such instances
in which (a) such requirement of Law is being contested in good faith or a bona
fide dispute exists with respect thereto, or (b) the failure to comply therewith
could not be reasonably expected to have a Material Adverse Effect.

 

6.09                        Subsidiaries and Unrestricted Subsidiaries.

 

(a)                                 The Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary, provided that the Borrower may not make such
designation unless at the time of such action and after giving effect thereto,
(i) none of such Unrestricted Subsidiaries have outstanding Indebtedness, other
than Indebtedness permitted under Section 7.01, or Liens on any of their
property, other than Permitted Liens (in each case taking into account the other
Indebtedness and Liens of the Borrower and its Subsidiaries), (ii) no Default or
Event of Default shall exist, (iii) all representations and warranties herein
will be true and correct in all material respects as if remade at the time of
such designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, (iv) prior to the first
achievement by the Borrower of an Investment Grade Rating, after giving effect
to such designation, on a pro forma basis as if it had occurred on the first day
of the test period most recently ended, the Borrower would be in compliance with
Section 7.12 and (v) the Borrower has provided to the Administrative Agent a
certificate of a Responsible Officer of the Borrower in form satisfactory to the
Administrative Agent to the effect that each of the foregoing conditions has
been satisfied.

 

(b)                                 The Borrower may designate any Subsidiary of
the Borrower to be an Unrestricted Subsidiary, provided that all Investments in
such Subsidiary at the time of such designation shall be treated as Investments
made on the date of such designation, and provided further that the Borrower may
not make such designation unless at the time of such action and immediately
after giving effect thereto (i) no Default or Event of Default shall exist,
(ii) all

 

76

--------------------------------------------------------------------------------


 

representations and warranties herein will be true and correct in all material
respects (or in all respect, to the extent any such representation or warranty
is qualified by materiality) if remade at the time of such designation, except
to the extent such representations and warranties specifically refer to an
earlier date, in which case they were true and correct in all material respects
as of such earlier date, (iii) the Investment represented by such designation is
permitted under Section 7.05 and (iv) the Borrower has provided to the
Administrative Agent a certificate of a Responsible Officer of the Borrower in
form satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions have been satisfied.

 

(c)                                  Neither the Borrower nor any Subsidiary
shall guarantee or otherwise become liable in respect of any Indebtedness of,
grant any Lien on any of its property (other than Equity Interests of an
Unrestricted Subsidiary owned by the Borrower or such Subsidiary) to secure any
Indebtedness of or other obligation of, or provide any other form of credit
support to, any Unrestricted Subsidiary, other than Guarantees for the benefit
of Unrestricted Subsidiaries not to exceed $25,000,000 at any one time
outstanding.

 

(d)                                 With respect to any Material Subsidiary that
is a Wholly Owned Subsidiary and a Domestic Subsidiary created or acquired after
the Closing Date by the Borrower, the Borrower shall promptly and in no event
later than ten (10) Business Days thereafter (or such longer period as may be
acceptable to the Administrative Agent in its sole discretion) (i) cause such
Subsidiary to become a party to (A) the Subsidiary Guaranty and (B) prior to the
first achievement by the Borrower of an Investment Grade Rating, the Pledge and
Security Agreement, (ii) provide written evidence reasonably satisfactory to the
Administrative Agent that such Subsidiary has taken all corporate, limited
liability company or partnership action necessary to duly approve and authorize
its execution, delivery and performance of such Guaranty, Pledge and Security
Agreement and any other documents which it is required to execute, (iii) prior
to the first achievement by the Borrower of an Investment Grade Rating, pledge
the Equity Interests in such Subsidiary as Collateral pursuant to the Pledge and
Security Agreement and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

6.10                        Guaranty and Collateral.

 

(a)                                 The Borrower may from time to time cause
certain Affiliates to execute and deliver guarantees of collection with respect
to the Obligations which shall be substantially in the form of Exhibit C and
limited in an amount determined by the Borrower.

 

(b)                                 Prior to the first achievement by the
Borrower of an Investment Grade Rating, upon the formation or acquisition of any
Material Subsidiary that is classified as a CFC and directly owned by a Loan
Party, the Borrower shall, at Borrower’s sole expense within ten (10) Business
Days after such formation or acquisition (or such longer period as may be agreed
by the Collateral Agent in its sole discretion), cause such new Subsidiary, and
cause each Loan Party that is a direct parent of such new Subsidiary (if it has
not already done so), to duly execute and deliver to the Collateral Agent pledge
agreements in form and substance reasonably satisfactory to the Administrative
Agent that represent a pledge of 66% of the total voting

 

77

--------------------------------------------------------------------------------


 

power of the total outstanding Equity Interests of such new Subsidiary;
provided, however, that no actions in any non-U.S. jurisdiction shall be
required in order to create or to perfect any Liens in such Equity Interests (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction).

 

6.11                        Further Assurances.  At any time or from time to
time upon the reasonable request of the Administrative Agent, the Borrower
shall, and shall cause each Subsidiary to, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents.  In furtherance and not in limitation of the
foregoing, the Borrower shall, and shall cause each Subsidiary to, take such
actions as the Administrative Agent or the Collateral Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Subsidiary Guarantors (to the extent required by this Agreement) and, prior to
the Collateral Release Date, secured by the Collateral.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not yet due and payable) shall
remain unpaid, or any Letter of Credit shall remain outstanding and shall not
have been Cash Collateralized, the Borrower covenants and agrees that:

 

7.01                        Indebtedness.

 

(a)                                 Prior to the first achievement by the
Borrower of an Investment Grade Rating, neither the Borrower nor any Subsidiary
will in any manner owe or be liable for Indebtedness except:

 

(i)                                     the Obligations;

 

(ii)                                  (A) Indebtedness of the Borrower and the
Subsidiaries owing to the Borrower or any other Subsidiaries outstanding as of
the Closing Date, (B) additional Indebtedness by the Borrower and its
Subsidiaries owing to Loan Parties; and (C) additional Indebtedness by
Subsidiaries of the Borrower that are not Loan Parties owing to other
Subsidiaries that are not Loan Parties; provided that if any such Indebtedness
is owed to a Loan Party, such Indebtedness shall be pledged under the Pledge and
Security Agreement and be subordinated pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that in any such
case is reasonably satisfactory to the Administrative Agent;

 

(iii)                               Guarantees incurred in the ordinary course
of business by the Borrower or any Subsidiary Guarantor of obligations of the
Borrower and any Subsidiary;

 

(iv)                              Indebtedness in respect of bonds that are
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary

 

78

--------------------------------------------------------------------------------


 

course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

 

(v)                                 Indebtedness in respect of future payment
for non-competition covenants, indemnifications, adjustments of purchase price
or similar payments under agreements governing an acquisition, merger,
consolidation or disposition by the Borrower or any Subsidiary;

 

(vi)                              Indebtedness of any Person that becomes a
Subsidiary after the date hereof, incurred prior to the time such Person becomes
a Subsidiary, that is not created in contemplation of or in connection with such
Person becoming a Subsidiary and that is not assumed or Guaranteed by any other
Subsidiary; Indebtedness secured by a Lien on property acquired by a Subsidiary,
incurred prior to the acquisition thereof by such Subsidiary, that is not
created in contemplation of or in connection with such acquisition and that is
not assumed or Guaranteed by any other Subsidiary; and any Permitted Refinancing
Debt in respect thereof;

 

(vii)                           Indebtedness existing on the Closing Date which
is described on Schedule 7.01 and any Permitted Refinancing Debt in respect
thereof;

 

(viii)                        Indebtedness in respect of netting services,
overdraft protections and otherwise in connection with deposit accounts;

 

(ix)                              Indebtedness consisting of the financing of
insurance premiums in the ordinary course of business, so long as such
Indebtedness shall not exceed the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, the underlying policy;

 

(x)                                 Indebtedness in respect of Capital Lease
Obligations, purchase money obligations and Indebtedness incurred to finance the
acquisition, construction or improvement of any fixed or capital assets and any
Permitted Refinancing Debt in respect thereof; provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed 7.5% of Consolidated Net Tangible Assets;

 

(xi)                              Indebtedness issued by the Borrower or any
Finance Co, unsecured Guarantees thereof by the Borrower and the Subsidiary
Guarantors and any Permitted Refinancing Debt in respect thereof; provided that
(A) immediately prior to and after giving effect to the issuance of such
Indebtedness, the Borrower is in pro-forma compliance with Section 7.12,
(B) such Indebtedness’ scheduled maturity is no earlier than the Maturity Date,
(C) such Indebtedness does not require any scheduled repayments, defeasance or
redemption (or sinking fund therefor) of any principal amount thereof prior to
maturity (other than Indebtedness convertible into Equity Interests of the
Borrower and (D) immediately prior to and after giving effect to the issuance of
such Indebtedness, no Event of Default shall have occurred and be continuing.

 

(xii)                           limited recourse Indebtedness of the Borrower or
any Subsidiary (A) constituting Indebtedness of the Borrower or such Subsidiary
solely under clause (i) of

 

79

--------------------------------------------------------------------------------


 

the definition of “Indebtedness” and solely because of a Lien on a Joint Venture
Interest owned by the Borrower or such Subsidiary to secure Indebtedness of such
Person and its Subsidiaries and (B) whose holder’s sole recourse to Borrower or
any Subsidiary is through such Lien on such Joint Venture Interests;

 

(xiii)                        unsecured Indebtedness owed to Energy Transfer
Partners, L.P., Energy Transfer Equity, L.P., Holdings or any of its
Subsidiaries; provided that such Indebtedness is subordinated to the Obligations
on terms reasonably satisfactory to the Administrative Agent; and

 

(xiv)                       other Indebtedness in an aggregate principal amount
not to exceed 10% of Consolidated Net Tangible Assets at any time outstanding.

 

(b)                                 After the first achievement by the Borrower
of an Investment Grade Rating, no Subsidiary will in any manner owe or be liable
for Indebtedness except:

 

(i)                                the Obligations;

 

(ii)                             Indebtedness of any Subsidiary owing to the
Borrower or another Subsidiary;

 

(iii)                          Indebtedness in respect of bonds that are
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business;

 

(iv)                         Indebtedness in respect of future payment for
non-competition covenants, indemnifications, adjustments of purchase price or
similar payments under agreements governing an acquisition, merger,
consolidation or disposition by the Borrower or any Subsidiary;

 

(v)                            Indebtedness of any Person that becomes a
Subsidiary after the date hereof, incurred prior to the time such Person becomes
a Subsidiary, that is not created in contemplation of or in connection with such
Person becoming a Subsidiary and that is not assumed or Guaranteed by any other
Subsidiary; and Indebtedness secured by a Lien on property acquired by a
Subsidiary, incurred prior to the acquisition thereof by such Subsidiary, that
is not created in contemplation of or in connection with such acquisition and
that is not assumed or Guaranteed by any other Subsidiary and any Permitted
Refinancing Debt in respect thereof;

 

(vi)                         Indebtedness existing on the Closing Date which is
described on Schedule 7.01 and any Permitted Refinancing Debt in respect
thereof;

 

(vii)                      Indebtedness in respect of netting services,
overdraft protections and otherwise in connection with deposit accounts;

 

80

--------------------------------------------------------------------------------


 

(viii)                   Indebtedness consisting of the financing of insurance
premiums in the ordinary course of business, so long as such Indebtedness shall
not exceed the amount of the unpaid cost of, and shall be incurred only to defer
the cost of, the underlying policy;

 

(ix)                         Indebtedness of any Subsidiary (A) constituting
Indebtedness of such Subsidiary solely under clause (i) of the definition of
“Indebtedness” and solely because of a Lien on a Joint Venture Interest owned by
such Subsidiary to secure Indebtedness of such Person and its Subsidiaries and
(B) whose holder’s sole recourse to any Subsidiary is through such Lien on such
Joint Venture Interests;

 

(x)                            Indebtedness in respect of Capital Lease
Obligations, purchase money obligations and Indebtedness incurred to finance the
acquisition, construction or improvement of any fixed or capital assets and any
Permitted Refinancing Debt in respect thereof; provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed 5.0% of Consolidated Net Tangible Assets; and

 

(xi)                         Permitted Priority Debt.

 

7.02                        Limitation on Liens.  Neither the Borrower nor any
Subsidiary will create, assume or permit to exist any Lien upon or with respect
to any of its properties or assets now owned or hereafter acquired, except the
following Liens (to the extent permitted by this Section, herein called
“Permitted Liens”):

 

(a)                                 Liens existing on the date of this Agreement
and listed in the Disclosure Schedule and any renewals or extensions thereof,
provided that (i) the scope of property covered thereby is not increased,
(ii) the amount secured or benefited thereby is not increased except as
contemplated by Section 7.01(a)(vii) or 7.01(b)(vi), (iii) the direct or any
contingent obligor with respect thereto is not changed and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.01(a)(vii) or 7.01(b)(vi);

 

(b)                                 Liens imposed by any Governmental Authority
for Taxes, assessments or charges not yet delinquent or the validity of which is
being contested in good faith and by appropriate proceedings, if necessary, for
which adequate reserves are maintained on the books of the Borrower or any
Subsidiary in accordance with GAAP;

 

(c)                                  pledges or deposits of cash or securities
under worker’s compensation, unemployment insurance or other social security
legislation;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s, or other like Liens (including, without
limitation, Liens on property of the Borrower or any Subsidiary in the
possession of storage facilities, pipelines or barges) arising in the ordinary
course of business for amounts which are not more than 60 days past due or the
validity of which is being contested in good faith and by appropriate
proceedings, if necessary, and for which adequate reserves are maintained on the
books of the Borrower or any Subsidiary in accordance with GAAP;

 

81

--------------------------------------------------------------------------------


 

(e)                                  deposits of cash or securities to secure
the performance of bids, trade contracts (other than for borrowed money),
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

 

(f)                                   easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business and
encumbrances consisting of zoning restrictions, easements, licenses,
restrictions on the use of real property or minor imperfections in title thereto
which, in the aggregate, are not material in amount, and which do not in any
case materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of the Borrower or any
Subsidiary;

 

(g)                                  rights reserved to or vested in any
Governmental Authority by the terms of any right, power, franchise, grant,
license or permit, or by any provision of law, to revoke or terminate any such
right, power, franchise, grant, license or permit or to condemn or acquire by
eminent domain or similar process;

 

(h)                                 rights reserved to or vested by Law in any
Governmental Authority to in any manner, control or regulate in any manner any
of the properties of the Borrower or any Subsidiary or the use thereof or the
rights and interests of the Borrower or any Subsidiary therein, in any manner
under any and all Laws;

 

(i)                                     rights reserved to the grantors of any
properties of the Borrower or any Subsidiary, and the restrictions, conditions,
restrictive covenants and limitations, in respect thereto, pursuant to the
terms, conditions and provisions of any rights-of-way agreements, contracts or
other agreements therewith;

 

(j)                                    inchoate Liens in respect of pending
litigation or with respect to a judgment which has not resulted in an Event of
Default under Section 8.01;

 

(k)                                 statutory Liens in respect of payables;

 

(l)                                     Liens securing Indebtedness permitted by
Section 7.01(a)(vi) or 7.01(b)(v) or other obligations of any Person that
becomes a Subsidiary after the date hereof; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, (ii) such Lien shall not apply to any other
property of the Borrower or any Subsidiary and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be, and Indebtedness
refinancing such obligations (but no increase to the principal amount thereof,
except by an amount equal to amounts paid for any accrued interest, breakage,
premium, fees and expenses in connection with such refinancing);

 

(m)                             after the date the Borrower first achieves an
Investment Grade Rating, Liens on cash margin collateral or securities securing
Hedging Contracts;

 

(n)                                  Liens in respect of operating leases
covering only the property subject thereto;

 

82

--------------------------------------------------------------------------------


 

(o)                                 Liens on Equity Interests of Unrestricted
Subsidiaries or Joint Venture Interests securing Indebtedness of such
Unrestricted Subsidiary or joint venture;

 

(p)                                 Liens securing Obligations;

 

(q)                                 Liens securing Capital Lease Obligations
permitted by Section 7.01(a)(x) or Section 7.01(b)(xi); provided that such Lien
shall not apply to any other property of the Borrower or any Subsidiary;

 

(r)                                    prior to the date the Borrower first
achieves an Investment Grade Rating, Liens securing other Indebtedness in an
aggregate amount not to exceed 10% of Consolidated Net Tangible Assets at any
time outstanding; and

 

(s)                                   after the date the Borrower first achieves
an Investment Grade Rating, Liens in respect of Permitted Priority Debt.

 

7.03                        Fundamental Changes.  The Borrower will not merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or Dispose of (in one transaction or in a series of
related transactions) all (or substantially all) of its assets in each case,
whether now owned or hereafter acquired; provided that if at the time thereof
and immediately after giving effect thereto, no Event of Default shall have
occurred and be continuing, any Person may merge or consolidate with or into the
Borrower in a transaction in which the surviving Person is (A) the Borrower or
(B) another solvent Person organized or existing under the laws of the United
States of America, any State thereof or the District of Columbia; provided that
in the case of this clause (B) (i) such Person expressly assumes every
obligation and covenant of the Borrower under this Agreement and the Loan
Documents, pursuant to an assumption agreement reasonably acceptable to the
Administrative Agent; and (ii) the Borrower shall deliver to the Administrative
Agent (x) a certificate of a Responsible Officer stating that the such
transaction complies with this Section and (y) all documentation and other
information in respect of the surviving Person required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulation, including the PATRIOT Act that has been requested
(provided that the Borrower and such surviving Person shall have been given at
least two (2) Business Days to comply with any such request).  Upon any
consolidation by the Borrower with, or merger into, any Person described in
clause (B) above and satisfaction of the conditions specified in this Section,
such Person will succeed to, and be substituted for, the Borrower.

 

7.04                        Distributions.

 

During the existence of a Default under Section 8.01(a), (b) or (i) or of any
Event of Default, the Borrower will not declare, pay or make any Distribution
(in cash, property or obligations) on any interests (now or hereafter
outstanding) in the Borrower or apply any of its funds, property or assets to
the purchase of any partnership interests in the Borrower.

 

7.05                        Investments.  Prior to the first achievement by the
Borrower of an Investment Grade Rating, neither the Borrower nor any of its
Subsidiaries will make an Investment in any

 

83

--------------------------------------------------------------------------------


 

Person if (i) such Investment violates the Borrower’s or such Subsidiary’s
partnership or other governing agreement, (ii) after giving effect to such
Investment, the Borrower or such Subsidiary would not be in compliance with
Section 7.06 or (iii) after giving effect to such Investment, on a pro forma
basis as if it had occurred on the first day of the test period most recently
ended, the Borrower would not be in compliance with Section 7.12.

 

(b)                                 After the first achievement by the Borrower
of an Investment Grade Rating, neither the Borrower nor any of its Subsidiaries
will purchase or otherwise acquire the capital stock or other equity of any
other Person if (i) such purchase or other acquisition violates the Borrower’s
or such Subsidiary’s partnership or other governing agreement, or (ii) after
giving effect to such purchase or other acquisition, the Borrower or such
Subsidiary would not be in compliance with Section 7.06.

 

7.06                        Change in Nature of Businesses.  Neither the
Borrower nor any Subsidiary will engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or, if substantially different
therefrom, not permitted by the Borrower’s or such Subsidiary’s partnership or
other governing agreement.

 

7.07                        Transactions with Affiliates.  Neither the Borrower
nor any Subsidiary will directly or indirectly engage in any material
transaction or material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any of its Affiliates except:
(a) transactions among the General Partner, the Borrower and its Subsidiaries or
among the Subsidiaries, subject to the other provisions of this Agreement,
(b) transactions on terms which are no less favorable to the Borrower or such
Subsidiary than those which would have been obtainable at the time in
arm’s-length transactions with Persons that are not Affiliates, (c) investments
or Guarantees in favor of Unrestricted Subsidiaries or joint ventures, in each
case, not prohibited under this Agreement, (d) the transactions described on
Schedule 7.07, and (e) any other transaction approved by the Conflicts Committee
of the General Partner or with respect to which the Borrower has obtained a
“fairness” opinion from an independent accounting, appraisal or investment
banking firm of national standing.

 

7.08                        Burdensome Agreements.  Neither the Borrower nor any
Subsidiary will enter into any material Contractual Obligation restricting the
ability of any Subsidiary to make any payments, directly or indirectly, to the
Borrower or a Material Subsidiary by way of Distributions, loans, advances,
repayments of loans or advances, reimbursements of management and other
intercompany changes, expenses and accruals or other returns on investments, or
any other agreement or arrangement which restricts the ability of any Subsidiary
to make any payment, directly or indirectly, to the Borrower or a Material
Subsidiary, other than (a) agreements permitted by Section 7.01(a)(iv) or
7.01(b)(iv), (b) restrictions imposed by law or this Agreement, (c) customary
restrictions and conditions contained in agreements relating to the purchase,
sale or exchange of Equity Interests or assets pending such purchase or sale or
similar agreements, (d) restrictions contained in, or existing by reason of, any
agreement or instrument relating to any Subsidiary at the time such Subsidiary
was merged or consolidated with or into, or acquired by, the Borrower or a
Subsidiary or became a Subsidiary and not created in

 

84

--------------------------------------------------------------------------------


 

contemplation thereof and (e) restrictions contained in the governing documents
of non-Wholly Owned Subsidiaries.

 

7.09                        Hedging Contracts.  The Borrower shall not, and
shall not permit any Subsidiary to, be a party to or in any manner be liable on
any Hedging Contract for speculative purposes.

 

7.10                        Limitation on Asset Sales.  Prior to the first
achievement by the Borrower of an Investment Grade Rating, the Borrower shall
not, and shall not permit any Subsidiary to, engage in any Disposition of any
asset or Equity Interest except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 ordinary-course-of-business Dispositions of
(i) inventory; (ii) Cash Equivalents; (iii) overdue accounts receivable in
connection with the compromise or collection thereof (and not in connection with
any financing transaction); and (iv) leases, subleases, rights of way,
easements, licenses, and sublicenses that, individually and in the aggregate, do
not materially interfere with the ordinary conduct of the business of the
Borrower or its Subsidiaries and do not materially detract from the value or the
use of the property which they affect;

 

(c)                                  Dispositions of equipment to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
to the Borrower or to a Wholly Owned Subsidiary; provided that if the transferor
of such property is a Loan Party, the transferee thereof must also be a Loan
Party;

 

(e)                                  Dispositions permitted by Section 7.03;

 

(f)                                   Dispositions of property (i) resulting
from the condemnation thereof or (ii) that has suffered a casualty (constituting
a total loss or constructive total loss of such property), in each case upon or
after receipt of the condemnation proceeds or insurance proceeds of such
condemnation or casualty, as applicable;

 

(g)                                  Dispositions of real property or
non-operating assets;

 

(h)                                 Dispositions in the ordinary course of
business consisting of the abandonment of intellectual property rights which, in
the reasonable good faith determination of the Borrower, are not material to the
conduct of the business of the Borrower or any of the Subsidiaries;

 

(i)                                     Dispositions of Joint Venture Interests;

 

(j)                                    other Dispositions of property or assets
in connection with the formation or operation of joint ventures permitted by
this Agreement; and

 

85

--------------------------------------------------------------------------------


 

(k)                                 any other Dispositions provided that (i) no
Event of Default shall have occurred and be continuing or would result therefrom
and (ii) after giving effect to such Disposition and any concurrent repayment of
Indebtedness, on a pro forma basis as if it had occurred on the first day of the
test period most recently ended, the Borrower would be in compliance with
Section 7.12.

 

7.11                        Limitation on Prepayments of Indebtedness.  The
Borrower shall not, and shall not permit any Subsidiary to, make any prepayment
on Indebtedness that is expressly subordinated to the Obligations if: (i) a
Default or Event of Default shall have occurred or be continuing or would result
therefrom, or (ii) after giving effect to such prepayment, on a pro forma basis
as if it had occurred on the first day of the test period most recently ended,
the Borrower would not be in compliance with Section 7.12.

 

7.12                        Leverage Ratio.  On each Quarterly Testing Date, the
Leverage Ratio will not exceed (A) 5.50 to 1.00 at any time other than during a
Specified Acquisition Period and (B) 6.00 to 1.00 during a Specified Acquisition
Period.

 

7.13                        Sanctions.

 

Neither the Borrower nor any of its Subsidiaries shall, directly or indirectly,
use the proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to knowingly fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, LC Issuer, Swingline Lender or otherwise) of Sanctions.

 

7.14                        Anti-Corruption Laws. Neither the Borrower nor any
of its Subsidiaries shall fail to conduct their business in compliance with
applicable anti-corruption laws in all material respects.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Each of the following events
constitutes an Event of Default under this Agreement (each an “Event of
Default”):

 

(a)                                 Any Loan Party fails to pay the principal
component of any Loan or any reimbursement obligation with respect to any Letter
of Credit when due and payable, whether at a date for the payment of a fixed
installment or as a contingent or other payment becomes due and payable or as a
result of acceleration or otherwise;

 

(b)                                 Any Loan Party fails to pay any Obligation
(other than the Obligations in subsection (a) above), whether at a date for the
payment of a fixed installment or as a contingent

 

86

--------------------------------------------------------------------------------


 

or other payment becomes due and payable or as a result of acceleration or
otherwise, within five Business Days after the same becomes due;

 

(c)                                  The Borrower fails to duly observe, perform
or comply with any covenant, agreement or provision of Section 6.03 or
Article VII;

 

(d)                                 Any Loan Party fails (other than as referred
to in subsections (a), (b) or (c) above) to duly observe, perform or comply with
any covenant, agreement, condition or provision of any Loan Document to which it
is a party, and such failure remains unremedied for a period of thirty (30) days
after notice of such failure is given by the Administrative Agent to the
Borrower;

 

(e)                                  Any representation or warranty previously,
presently or hereafter made in writing by any Loan Party in connection with any
Loan Document shall prove to have been false or incorrect in any material
respect on any date on or as of which made;

 

(f)                                   (i) Any Loan Document, including any
Guaranty, at any time ceases to be valid, binding and enforceable as warranted
in Section 5.05 for any reason other than as expressly permitted hereunder or
thereunder (including because of its release by the Lenders or the
Administrative Agent (as permitted under Section 9.10)) or the satisfaction in
full of all Obligations, (ii) any Loan Document shall be declared null and void,
(iii) the Borrower or any Subsidiary shall repudiate in writing its obligations
under any Loan Document to which it is party, (iv) the Borrower or any
Subsidiary shall contest the validity or enforceability of any Loan Document in
writing or deny in writing that it has any further liability under any Loan
Document to which it is party, or (v) any Collateral Document or Guaranty ceases
to be in full force and effect (other than as expressly permitted hereunder or
thereunder by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof), or the Collateral Agent shall not have or shall cease to
have, or any the Borrower or any Subsidiary shall assert in writing that the
Collateral Agent shall not have or shall cease to have, a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of the Collateral Agent to take any action within
its control;

 

(g)                                  The Borrower or any Subsidiary (i) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder) or Hedging Contract, beyond any grace period provided
with respect thereto; provided that the aggregate outstanding principal amount
of all such Indebtedness or payment obligation in respect of such Hedging
Contract as to which such payment default shall occur and be continuing exceeds
$50,000,000 or (ii) fails to observe or perform any other agreement or condition
relating to any Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, in each
case, if such default or other event shall have resulted in the acceleration of
the payment of any Indebtedness with an aggregate face amount that exceeds
$50,000,000;

 

87

--------------------------------------------------------------------------------


 

(h)                                 Either (i) any failure to satisfy the
minimum funding standard (as defined in Section 412(a) of the Code) in excess of
$50,000,000 with respect to any ERISA Plan, whether or not waived, or (ii) any
Termination Event occurs with respect to any ERISA Plan and the then current
value of such ERISA Plan’s benefit liabilities exceeds the then current value of
such ERISA Plan’s assets available for the payment of such benefit liabilities
by more than $10,000,000 (or in the case of a Termination Event involving the
withdrawal of a substantial employer, the withdrawing employer’s proportionate
share of such excess exceeds such amount);

 

(i)                                     The Borrower or any Material Subsidiary:

 

(i)                           has entered against it a judgment, decree or order
for relief by a Tribunal of competent jurisdiction in an involuntary proceeding
commenced under any applicable bankruptcy, insolvency or other similar Law of
any jurisdiction now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended, or has any such proceeding commenced against
it, in each case, which remains undismissed for a period of sixty days; or

 

(ii)                        (A) commences a voluntary case under any applicable
bankruptcy, insolvency or similar Law now or hereafter in effect, including the
federal Bankruptcy Code, as from time to time amended; or applies for or
consents to the entry of an order for relief in an involuntary case under any
such Law; or makes a general assignment for the benefit of creditors; or (B) is
generally unable to pay (or admits in writing its inability to so pay) its debts
as such debts become due; or takes corporate or other action to authorize any of
the foregoing; or

 

(iii)                     has entered against it the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official of all or a substantial part of its assets in a proceeding
brought against or initiated by it, and such appointment or taking possession is
neither made ineffective nor discharged within sixty days after the making
thereof, or such appointment or taking possession is at any time consented to,
requested by, or acquiesced to by it; or

 

(iv)                    has entered against it a final judgment for the payment
of money in excess of $50,000,000 (in each case not covered by insurance or
third party indemnification obligations satisfactory to the Administrative
Agent), unless the same is discharged within sixty days after the date of entry
thereof or an appeal or appropriate proceeding for review thereof is taken
within such period and a stay of execution pending such appeal is obtained; or

 

(v)                       suffers a writ or warrant of attachment or any similar
process to be issued by any Tribunal against all or any substantial part of its
assets, which assets have a value exceeding $50,000,000, and such writ or
warrant of attachment or any similar process is not stayed or released within
sixty days after the entry or levy thereof or after any stay is vacated or set
aside; or

 

88

--------------------------------------------------------------------------------


 

(j)                                    Any Change of Control occurs.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Majority Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the LC Issuer to make LC Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the LC Obligations (in an amount equal to the then outstanding
amount thereof); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of an Event of Default described in
subsections (i)(i), (i)(ii)(A) or (i)(iii) of Section 8.01, the obligation of
each Lender to make Loans and any obligation of the LC Issuer to make LC Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the LC Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the LC Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations (including
proceeds of Collateral received from the Collateral Agent under the Collateral
Documents or any Guaranty) shall, subject to the provisions of Sections 2.19 and
2.20, be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the LC Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the LC Issuer
(including fees and time charges for attorneys who may be employees

 

89

--------------------------------------------------------------------------------


 

of any Lender or the LC Issuer and amounts payable under Article III), ratably
among them in proportion to the amounts described in this clause Second payable
to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Matured LC Obligations
and other Obligations, ratably among the Lenders and the LC Issuer in proportion
to the respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Matured LC Obligations, Obligations owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the LC Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the LC Issuer, to Cash
Collateralize that portion of LC Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.07 and 2.19; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.09 and 2.19, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders and
the LC Issuer hereby irrevocably appoints Bank of America, N.A. to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably

 

90

--------------------------------------------------------------------------------


 

incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the LC Issuer, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or Unrestricted Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Majority Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

91

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or the LC Issuer.

 

The Administrative Agent and Collateral Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or the Collateral Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the LC Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the LC Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the LC Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-

 

92

--------------------------------------------------------------------------------


 

agents except to the extent that a court of competent jurisdiction determines in
a final and non-appealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

 

9.06                        Resignation of Administrative Agent.  (a)  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the LC Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Majority Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the LC Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Majority Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Majority Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Cash Collateral held by the Administrative Agent on behalf of the Lenders or the
LC Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such Cash Collateral until such time
as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the LC
Issuer directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or removed) Administrative Agent (other than as
provided in Section 3.01(i) and other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the

 

93

--------------------------------------------------------------------------------


 

other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.

 

Any resignation by Bank of America, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as LC Issuer and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring LC Issuer and
Swingline Lender, (b) the retiring LC Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor LC Issuer and Swingline
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring LC Issuer to effectively assume the obligations of
the retiring LC Issuer with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the LC Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the LC Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Book Managers, Arrangers, Syndication
Agents, Co-Documentation Agents or other Agents named herein shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the LC Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim;
Credit Bidding.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to the Borrower or any
Material Subsidiary, the Administrative Agent (irrespective of whether the
principal of any Loan or LC Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
LC Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the LC Issuer and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the LC Issuer

 

94

--------------------------------------------------------------------------------


 

and the Administrative Agent and their respective agents and counsel and all
other amounts, in each case, to the extent due the Lenders, the LC Issuer and
the Administrative Agent under Sections 2.12 and 10.04) allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the LC Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the LC Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the LC
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the LC Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the LC Issuer in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Majority Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Majority Lenders),
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Majority Lenders contained in clauses
(a) through (g) of Section 10.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations

 

95

--------------------------------------------------------------------------------


 

to any such acquisition vehicle pro rata by the Lenders, as a result of which
each of the Lenders shall be deemed to have received a pro rata portion of any
Equity Interests and/or debt instruments issued by such an acquisition vehicle
on account of the assignment of the Obligations to be credit bid, all without
the need for any Secured Party or acquisition vehicle to take any further
action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

9.10                        Guaranty and Collateral Matters.

 

(a)                                 The Lenders (including in their capacities
as a potential Hedge Bank and a potential Cash Management Bank) and the LC
Issuer hereby irrevocably appoint and authorize Bank of America, N.A. to act as
Collateral Agent under the Collateral Documents and Guaranty. Collateral may be
released from the Lien and security interest created by the Collateral Documents
and Guarantors may be released from their obligations under the applicable
Guaranty at any time or from time to time in accordance with the provisions of
the Collateral Documents or as provided hereby. Upon the request of the
Borrower, in connection with any transaction otherwise permitted hereunder, the
Collateral Agent is authorized to release Collateral that is disposed of (or
whose owner ceases to be the Borrower or a Guarantor) and Guarantors that cease
to be required to be Guarantors under the Loan Documents and to execute any
intercreditor arrangements or amendments to the Collateral Documents to reflect
the pari passu or junior nature of any Liens associated with Indebtedness
permitted to be incurred (and so secured) hereunder, in each case, pursuant to a
transaction permitted by this Agreement. Upon receipt of such request, the
Collateral Agent shall (and the Lenders (including in their capacities as a
potential Cash Management Bank and a potential Hedge Bank) and the LC Issuer)
irrevocably authorize the Collateral Agent to) execute, deliver or acknowledge
(a) any necessary or proper instruments of termination, satisfaction or release
to release (i) any Guarantor from its obligations under the applicable Guaranty
if such Person ceases to be required to be a Guarantor under the Loan Documents
as a result of a transaction permitted hereunder and (ii) any Liens on any
property granted to or held by the Collateral Agent under any Loan Document
(A) upon termination or expiration of the Aggregate Commitments and payment in
full of all Obligations (other than (1) those expressly stated to survive
termination, (2) contingent indemnification obligations, and (3) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit which have
been Cash Collateralized in the Minimum Collateral Amount or as to which other
arrangements satisfactory to the LC Issuer shall have been made), (B) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted hereunder or under
any other Loan Document, or (C) subject to Section 10.01, if approved,
authorized or ratified in writing by the Majority Lenders or (b) any

 

96

--------------------------------------------------------------------------------


 

necessary or proper amendments to the Collateral Documents, instruments,
intercreditor agreements or other agreements (i) to include any additional
Indebtedness as a secured obligation under the Collateral Documents, and (ii) to
reflect the pari passu or junior nature of any Lien securing the Collateral in
respect of any such Indebtedness, in each case, pursuant to a transaction
permitted by this Agreement.  Upon request by the Collateral Agent at any time,
the Majority Lenders will confirm in writing the Collateral Agent’s authority to
release any Guarantor from its obligations under the applicable Guaranty or to
release any Collateral from the Collateral Documents, in either case, pursuant
to this Section 9.10.

 

(b)                                 If at any time following the Closing Date
the Borrower first achieves an Investment Grade Rating, the Liens under the
Collateral Documents securing the Obligations shall automatically be released
(the date of such release, the “Collateral Release Date”), whereupon the
Collateral Agent shall use reasonable efforts to promptly file all such further
releases, termination statements, documents, agreements, certificates and
instruments and do such further acts as the Borrower may reasonably require to
more effectively evidence or effectuate such release.

 

(c)                                  Each of the Holdings Guaranty and any
guaranty delivered pursuant to Section 6.10(a) may be released upon written
notice by the Borrower to the Collateral Agent, whereupon the Collateral Agent
shall use reasonable efforts to promptly execute all such further agreements,
certificates and instruments and do such further acts as the Borrower may
reasonably require to more effectively evidence or effectuate such release.

 

The Administrative Agent and the Collateral Agent shall not be responsible for
or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s and/or the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Administrative Agent or the Collateral
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11                        Secured Cash Management Agreements and Secured Hedge
Agreements.

 

No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, neither
the Administrative Agent nor the Collateral Agent shall be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Obligations arising under Secured Cash Management Agreements and
Secured Hedge Agreements unless the Administrative Agent or the Collateral Agent
has received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent or the Collateral Agent may request,
from the applicable Cash Management Bank or Hedge Bank, as the case may be.

 

97

--------------------------------------------------------------------------------


 

ARTICLE X
MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Majority Lenders and the Borrower, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01(a) without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or LC Obligation, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly and adversely affected thereby; provided, however, that
only the consent of the Majority Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or letter of credit fees at the Default Rate;

 

(e)                                  change Section 2.15 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(f)                                   change any provision of this Section or
the definition of “Majority Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; or

 

(g)                                  other than in connection with a transaction
permitted under this Agreement, release all or substantially all of the
aggregate value of the Subsidiary Guaranty or, prior to the Collateral Release
Date, release all or substantially all of the Collateral from the Collateral
Documents, in each case without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the LC Issuer in addition to the Lenders required above,
affect the rights or duties of the LC Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or

 

98

--------------------------------------------------------------------------------


 

duties of the Administrative Agent under this Agreement or any other Loan
Document; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Swingline Lender in addition to the Lenders required above, affect
the rights or duties of the Swingline Lender under this Agreement or any other
Loan Document; and (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended nor the
principal owed to such Lender reduced nor the final maturity thereof extended
without the consent of such Lender, (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender and (z) any modification of this
sentence shall require the consent of all Lenders, including any Defaulting
Lenders.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                if to the Borrower, the Administrative Agent,
the Swingline Lender or the LC Issuer, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                             if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the LC Issuer hereunder may be delivered
or furnished by electronic communication

 

99

--------------------------------------------------------------------------------


 

(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the LC Issuer pursuant to Article II if such
Lender or the LC Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Electronic Execution of Assignments and
Certain Other Documents.  The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary, none of the Administrative Agent, the
Collateral Agent, the LC Issuer nor any Lender is under any obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent, the Collateral Agent, the LC Issuer or
such Lender pursuant to procedures approved by it and provided further without
limiting the foregoing, upon the request of any party, any electronic signature
shall be promptly followed by such manually executed counterpart.

 

(d)                                 The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR

 

100

--------------------------------------------------------------------------------


 

OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, the LC Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, the LC Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(e)                                  Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the LC Issuer and the Swingline Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the LC Issuer and the Swingline Lender.

 

(f)                                   Reliance by Administrative Agent, LC
Issuer and Lenders.  The Administrative Agent, the LC Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the LC Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, the LC Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and the LC Issuer;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent

 

101

--------------------------------------------------------------------------------


 

from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (b) the LC Issuer or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as LC
Issuer or Swingline Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.15), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Majority Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.15, any Lender may, with the consent of the Majority
Lenders, enforce any rights and remedies available to it and as authorized by
the Majority Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable and documented fees, charges and
disbursements of a single counsel for the Administrative Agent and a single
local counsel to Administrative Agent in each applicable jurisdiction), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the LC Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the LC Issuer (including the reasonable and
documented fees, charges and disbursements of a single counsel for the
Administrative Agent, all Lenders and the LC Issuer and a single local counsel
to all such Persons in each applicable jurisdiction), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the LC Issuer, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the LC Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented fees, charges and
disbursements of a single counsel for all such Indemnitees, a single local
counsel for all such Indemnitees in each applicable jurisdiction and any
additional counsel reasonably necessary as a result of an actual conflict of
interest or a reasonable likelihood of a conflict of interest of any Indemnitee

 

102

--------------------------------------------------------------------------------


 

which, in the case of a conflict of interest, shall be limited to one firm of
counsel for all Indemnitees similarly situated), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
Subsidiary arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the LC Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any liability
under Environmental Law related in any way to the Borrower or any of its
Subsidiaries, (iv) any civil penalty or fine assessed by the U. S. Department of
the Treasury’s Office of Foreign Assets Control against, and all reasonable
costs and expenses (including the reasonable and documented fees and
disbursements of a single counsel for Administrative Agent and any Lender and a
single local counsel for all such Persons in each applicable jurisdiction,
except where separate counsel is reasonable as a result of conflicts between or
among Indemnitees) incurred in connection with defense thereof by the
Administrative Agent or any Lender as a result of the funding of Loans, the
issuance of Letters of Credit, the acceptance of payments under the Loan
Documents, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
Subsidiary, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(y) result from a claim brought by the Borrower or any Subsidiary against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Subsidiary has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) result from any dispute among Indemnitees
(excluding any claims against any Indemnitee in its representative capacity or
fulfilling its role as an administrative agent, collateral agent, arranger or
similar role under any Loan Document) other than as a result of any act or
omission by the Borrower or its Affiliates.  This Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the LC Issuer, the Swingline
Lender,

 

103

--------------------------------------------------------------------------------


 

or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the LC Issuer, the
Swingline Lender, or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Swingline Lender,
or the LC Issuer in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), the
Swingline Lender, or LC Issuer in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.14(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, but without limiting the
indemnification in Section 10.04(b), neither the Borrower, the Administrative
Agent, the LC Issuer, the Swingline Lender or any other Lender shall assert, and
each of the foregoing hereby waives, any claim against any other party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent that such
damages are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of, or a breach in bad faith of this Agreement by, such Indemnitee.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the LC Issuer
and the Swingline Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, the LC Issuer or
any Lender, or the Administrative Agent, the LC Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the LC Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect

 

104

--------------------------------------------------------------------------------


 

as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and the LC Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders and the LC Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the LC Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
LC Obligations and in Swingline Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

 

(i)                           Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in subsection (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with

 

105

--------------------------------------------------------------------------------


 

respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(ii)                             Proportionate Amounts.  Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loans
or the Commitment assigned, except that this clause (ii) shall not apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans.

 

(iii)                          No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;

 

(C)                               the consent of the LC Issuer (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment if
such assignment is to a Person that is not a Lender, an Affiliate of such Lender
or an Approved Fund with respect to such Lender; and

 

(D)                               the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.

 

(iv)                         Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that

 

106

--------------------------------------------------------------------------------


 

the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)                            No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s
Subsidiaries or Affiliates, (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural person.

 

(vi)                         Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the LC Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such

 

107

--------------------------------------------------------------------------------


 

Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and LC Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.   The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower, the Administrative Agent,
Swingline Lender or LC Issuer sell participations to any Person (other than a
natural person, a Defaulting Lender or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in LC Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the LC Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(g) (it being understood that the documentation required under
Section 3.01(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to

 

108

--------------------------------------------------------------------------------


 

cooperate with the Borrower to effectuate the provisions of Section 10.13 with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.15 as though
it were a Lender.  Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations..  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                   Resignation as LC Issuer or Swingline
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time a Lender that is an LC Issuer and/or the Swingline Lender
assigns all of its Commitment and Loans pursuant to subsection (b) above, such
assigning Lender may, (i) upon 30 days’ notice to the Borrower and the Lenders,
resign as LC Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as
Swingline Lender.  In the event of any such resignation as LC Issuer or
Swingline Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor LC Issuer or Swingline Lender hereunder, subject, however,
to the acceptance of such appointment by the Lender selected by the Borrower;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of the resigning Lender as LC Issuer or Swingline
Lender, as the case may be.  If a Lender resigns as LC Issuer, it shall retain
all the rights, powers, privileges and duties of the LC Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as LC Issuer and all LC Obligations with respect thereto (including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in Matured LC Obligations pursuant to Section 2.09).  If a Lender
resigns as Swingline Lender, it shall retain all the rights of the Swingline
Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.02(b).  Upon the appointment
of a successor LC Issuer and/or Swingline Lender, (a) such successor shall
succeed

 

109

--------------------------------------------------------------------------------


 

to and become vested with all of the rights, powers, privileges and duties of
the retiring LC Issuer or Swingline Lender, as the case may be, and (b) the
successor LC Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the resigning LC Issuer to effectively assume
the obligations of the resigning LC Issuer with respect to such Letters of
Credit.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the LC Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors, and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates or to any such regulatory authority in accordance with
such Lender’s regulatory compliance policy, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.17 or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations or to any credit insurance provider relating to
the Borrower and its Obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the LC Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary or any Unrestricted Subsidiary relating to the
Borrower or any Subsidiary or any Unrestricted Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the LC Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary or any Unrestricted
Subsidiary.  Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Each of the Administrative Agent, the Lenders and the LC Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

110

--------------------------------------------------------------------------------


 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the LC Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the LC Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the LC Issuer, irrespective of whether or not such
Lender or the LC Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
LC Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff hereunder, (x) all amounts so set off
shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.20 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the LC Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the LC Issuer or their respective Affiliates
may have.  Each Lender and the LC Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application; provided further, that to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Guarantor or grantor
under the Collateral Documents or any Guaranty shall be applied to any Excluded
Swap Obligations of such Person.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties

 

111

--------------------------------------------------------------------------------


 

relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the LC Issuer or
the Swingline Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders.  If (a) any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (b) in connection with any proposed
amendment, modification, waiver or consent with respect to the provisions of
this Agreement or the Loan Documents, the consent of the Majority Lenders shall
have been obtained but the consent of one or more such other Lenders whose
consent is required shall not have been obtained, (c) any Lender is a
Non-Consenting Lender under Section 2.18 or is a Defaulting Lender or (d) if any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this

 

112

--------------------------------------------------------------------------------


 

Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(i)                               the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(ii)                            such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and LC Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents from the assignee (to the extent of
such outstanding principal, interest and fees) or the Borrower (in the case of
all other amounts);

 

(iii)                         in the case of any such assignment resulting from
a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                        such assignment does not conflict with applicable
Laws; and

 

(v)                           in the case of any assignment resulting from a
Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

113

--------------------------------------------------------------------------------


 

NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LC ISSUER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the

 

114

--------------------------------------------------------------------------------


 

terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and each
Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) none of the Administrative Agent,
any of the Arrangers or any Lender has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any of the Arrangers has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and the Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

10.17                 Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

10.18                 USA PATRIOT Act Notice.  Each Lender that is subject to
the PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of the Borrower and each Guarantor and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower and each Guarantor in accordance with the PATRIOT Act.  The Borrower
will comply with reasonable requests of any Lender for such information.

 

10.19                 Appointment of Borrower.

 

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, the Collateral Agent, LC
Issuer or a Lender to the Borrower shall be deemed delivered to each Loan Party
and (c) the Collateral Agent, the Administrative Agent,

 

115

--------------------------------------------------------------------------------


 

LC Issuer or the Lenders may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Borrower on behalf of
each of the Loan Parties.

 

10.20                 Time of the Essence.  Time is of the essence in connection
with the Loan Documents.

 

10.21                 No Recourse. The parties hereto hereby acknowledge and
agree that neither the General Partner nor any director, officer, employee,
limited partner or shareholder of the Borrower or the General Partner shall have
any personal liability in respect of the obligations of the Borrower under this
Agreement and the other Loan Documents by reason of his, her or its status.

 

[The remainder of this page is intentionally left blank.]

 

116

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

SUSSER PETROLEUM PARTNERS LP

 

 

 

By:

SUSSER PETROLEUM PARTNERS GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Mary Sullivan

 

 

Name: Mary E. Sullivan

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as an LC Issuer, Swingline Lender and a Lender

 

 

 

 

 

By:

/s/ Adam Fey

 

Name:

Adam Fey

 

Title:

Director

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Denise Jones

 

Name:

Denise Jones

 

Title:

Assistant Vice President

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Umar Hassan

 

Name:

Umar Hassan

 

Title:

Senior Vice President

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ Sherwin Brandford

 

Name:

Sherwin Brandford

 

Title:

Director

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

DNB CAPITAL LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Joe Hykle

 

Name:

Joe Hykle

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Andrea Ozbolt

 

Name:

Andrea Ozbolt

 

Title:

First Vice President

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ John Preece

 

Name:

John Preece

 

Title:

Authorised Signatory

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Peter Kardos

 

Name:

Peter Kardos

 

Title:

Vice President

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Sam Miller

 

Name:

Sam Miller

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG - NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Chris Chapman

 

Name:

Chris Chapman

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Shai Bandner

 

Name:

Shai Bandner

 

Title:

Vice President

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Stephanie Balette

 

Name:

Stephanie Balette

 

Title:

Authorized Officer

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.,

 

as a Lender

 

 

 

 

 

By:

/s/ Leon Mo

 

Name:

Leon Mo

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Vice President

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Tom Byargeon

 

Name:

Tom Byargeon

 

Title:

Managing Director

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

Name:

Mark Lumpkin, Jr.

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Scott Mackey

 

Name:

Scott Mackey

 

Title:

Director

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Patrick Jeffrey

 

Name:

Patrick Jeffrey

 

Title:

Vice President

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Nathan Starr

 

Name:

Nathan Starr

 

Title:

Assistant Vice President

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ Philip Langheim

 

Name:

Philip Langheim

 

Title:

Managing Director

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Renaud

 

Name:

Mark Renaud

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Joanna Lau

 

Name:

Joanna Lau

 

Title:

Vice President

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Dixon Schultz

 

Name:

Dixon Schultz

 

Title:

Managing Director

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Richard Ennis

 

Name:

Richard Ennis

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Cheryl LaBelle

 

Name:

Cheryl LaBelle

 

Title:

Managing Director

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Lana Gifas

 

Name:

Lana Gifas

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Jennifer Anderson

 

Name:

Jennifer Anderson

 

Title:

Associate Director

 

Signature Page to Credit Agreement —

Sussuer Petroleum Partners LP

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

70,000,000

 

5.600000000

%

BBVA Compass

 

$

70,000,000

 

5.600000000

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

70,000,000

 

5.600000000

%

DnB NOR Bank USA

 

$

70,000,000

 

5.600000000

%

The Royal Bank of Scotland plc

 

$

70,000,000

 

5.600000000

%

Barclays

 

$

50,000,000

 

4.000000000

%

CitiBank

 

$

50,000,000

 

4.000000000

%

Credit Suisse

 

$

50,000,000

 

4.000000000

%

Deutsche Bank

 

$

50,000,000

 

4.000000000

%

Goldman Sachs

 

$

50,000,000

 

4.000000000

%

JPMorgan Chase Bank, N.A.

 

$

50,000,000

 

4.000000000

%

Mizuho

 

$

50,000,000

 

4.000000000

%

Morgan Stanley Senior Funding, Inc.

 

$

25,000,000

 

2.000000000

%

Morgan Stanley Bank, N.A.

 

$

25,000,000

 

2.000000000

%

PNC

 

$

50,000,000

 

4.000000000

%

RBC

 

$

50,000,000

 

4.000000000

%

Sumitomo Mitsui

 

$

50,000,000

 

4.000000000

%

SunTrust

 

$

50,000,000

 

4.000000000

%

UBS

 

$

50,000,000

 

4.000000000

%

 

--------------------------------------------------------------------------------


 

US Bank

 

$

50,000,000

 

4.000000000

%

Wells Fargo Bank, N.A.

 

$

50,000,000

 

4.000000000

%

Bank of Montreal

 

$

37,500,000

 

3.000000000

%

BNP Paribas

 

$

37,500,000

 

3.000000000

%

Credit Agricole

 

$

37,500,000

 

3.000000000

%

ING Bank

 

$

37,500,000

 

3.000000000

%

TOTAL:

 

$

1,250,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees](1) hereunder are several and not joint.]  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.                                      Assignor[s]:

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

--------------------------------------------------------------------------------

(1)  Select as appropriate.

 

A-1 - 1

--------------------------------------------------------------------------------


 

2.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrower:                                          Susser Petroleum Partners LP,
a Delaware limited partnership

 

4.                                      Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             Credit Agreement, dated
as of [                ,             ], among Susser Petroleum Partners LP, a
Delaware limited partnership, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Collateral Agent, LC Issuer, and
Swingline Lender

 

6.                                      Assigned Interest[s]:

 

Assignor[s](2)

 

Assignee[s](3)

 

Facility
Assigned(4)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders(5)

 

Amount
of
Commitment/Loans
Assigned

 

Percentage
Assigned of
Commitment
/
Loans(6)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:                      ](7)

 

--------------------------------------------------------------------------------

(2)  List each Assignor, as appropriate.

 

(3)  List each Assignee and, if available, its market entity identifier, as
appropriate.

 

(4)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Term Loan
Facility”, “Revolving Credit Loans”, etc.).

 

(5)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(6)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

 

(7)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-1 - 2

--------------------------------------------------------------------------------


 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](8)

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

ASSIGNEE[S](9)

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

[Consented to and](10) Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent

 

By:

 

 

 

 

Title:

 

 

 

[Consented to:](11)

 

--------------------------------------------------------------------------------

(8)  Add additional signature blocks as needed.

(9)  Add additional signature blocks as needed.

(10)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(11)  To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, LC Issuer) is required by the terms of the Credit Agreement.

 

A-1 - 3

--------------------------------------------------------------------------------


 

By:

 

 

 

 

Title:

 

 

 

A-1 - 4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

[                                      ](12)

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                          Representations and Warranties.

 

1.1.                Assignor.  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                Assignee.  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(a) or 6.01(b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and

 

--------------------------------------------------------------------------------

(12)  Describe Credit Agreement at option of Administrative Agent.

 

A-1 - 5

--------------------------------------------------------------------------------


 

executed by [the][such] Assignee; and (b) agrees that (i) it will, independently
and without reliance upon the Administrative Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                          Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.  Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.

 

3.                          General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

A-1 - 6

--------------------------------------------------------------------------------


 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

[Obtain the appropriate form of Administrative Questionnaire from the
representative of the Arranger or the Agency Management Officer working on the
transaction and, in appropriate transactions, add a term for providing notice
delivery information to a Person designated to receive notices that may contain
material non-public information relating to the Borrower.]

 

A-1 - 7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:              ,

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of September 25,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Susser Petroleum Partners LP, a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Collateral Agent,
LC Issuer and Swingline Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                          of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Borrower has delivered the year-end
audited financial statements required by Section 6.01(a) of the Agreement for
the fiscal year of the Borrower ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.  Such financial statements are accurate and complete in all
material respects.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Borrower has delivered the unaudited
financial statements required by Section 6.01(b) of the Agreement for the fiscal
quarter of the Borrower ended as of the above date.  Such financial statements
are accurate and complete in all material respects (subject only to normal
year-end audit adjustments and the absence of footnotes).

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Loan Documents and has made, or has caused to be
made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of the Borrower during the accounting period
covered by such financial statements.

 

3.                                      A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

B-1

--------------------------------------------------------------------------------


 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.                                      The financial covenant analyses and
information set forth on Schedules 1 and 2 attached hereto are true and accurate
on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                ,            .

 

 

Susser Petroleum Partners LP

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 1
to the Compliance Certificate
($ in 000’s)

 

I.

 

Section 7.12 —Leverage Ratio.

 

 

 

 

 

 

 

 

A.

Consolidated Funded Indebtedness on the Statement Date:

 

$

 

 

 

 

 

 

B.

Consolidated EBITDA (as set forth in Schedule II) for the four consecutive
fiscal quarters ending on the Statement Date (“Subject Period”):

 

$

 

 

 

 

 

 

C.

Leverage Ratio (Line I.A ¸ Line I.B):

 

                 to 1

 

 

 

 

 

 

 

Maximum permitted:

 

 

 

 

 

 

 

 

 

For each fiscal quarter other than during a Specified Acquisition Period:

 

5.50 to 1

 

 

 

 

 

 

 

 

 

 

 

For each fiscal quarter during a Specified Acquisition Period:

 

6.00 to 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

 

Consolidated
EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

 

Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

+ Consolidated Interest Expense

 

 

 

 

 

 

 

 

 

 

 

+ income taxes

 

 

 

 

 

 

 

 

 

 

 

+ depreciation and amortization expense

 

 

 

 

 

 

 

 

 

 

 

+ non-cash reductions of Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

 

+ transaction fees and expenses

 

 

 

 

 

 

 

 

 

 

 

- non-cash income

 

 

 

 

 

 

 

 

 

 

 

- cash payments made subsequent to the Subject Period in which non-cash
reductions were reflected

 

 

 

 

 

 

 

 

 

 

 

= Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF HOLDINGS GUARANTY

 

C-1

--------------------------------------------------------------------------------


 

 

Execution Version

 

 

 

GUARANTY OF COLLECTION

 

made between

 

SUSSER HOLDINGS CORPORATION

 

and

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

Dated as of September 25, 2014

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

DEFINED TERMS

3

 

 

 

            1.1

Definitions

3

            1.2

Other Definitional Provisions

4

 

 

 

SECTION 2.

GUARANTEE

4

 

 

 

            2.1

Guarantee of Guaranteed Obligations

4

            2.2

Guaranty of Collection and Not of Payment

5

            2.3

Limitation on Obligations Guaranteed

5

            2.4

Notice

5

            2.5

Nature of Guarantee; Continuing Guarantee; Waivers of Defenses Etc.

5

            2.6

Waiver of Subrogation

7

            2.7

Payments

7

            2.8

Financial Condition of Borrower and other Loan Parties

7

            2.9

Duration of Guarantee

7

            2.10

Reinstatement

8

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES OF THE PARENT GUARANTOR

8

 

 

 

            3.1

Representations and Warranties

8

 

 

 

SECTION 4.

APPLICATION OF PROCEEDS

9

 

 

 

            4.1

Application of Proceeds

9

 

 

 

SECTION 5.

MISCELLANEOUS

9

 

 

 

            5.1

Amendments in Writing

9

            5.2

Notices

9

            5.3

No Waiver by Course of Conduct; Cumulative Remedies

9

            5.4

Enforcement Expenses; Indemnification

10

            5.5

Successors and Assigns

10

            5.6

Counterparts

10

            5.7

Severability

10

            5.8

Section Headings

11

            5.9

Integration. Conflict

11

            5.10

Governing Law, Jurisdiction, Waiver of Jury Trial, Etc.

11

            5.11

Releases

11

 

2

--------------------------------------------------------------------------------


 

GUARANTY OF COLLECTION

 

GUARANTY OF COLLECTION dated as of September 25, 2014 (this “Guaranty”), among
SUSSER HOLDINGS CORPORATION, a Delaware corporation (the “Parent Guarantor”) and
BANK OF AMERICA, N.A., as Collateral Agent (in such capacity and together with
its successors and assigns in such capacity, the “Agent”) for the banks and
other financial institutions or entities (the “Lenders”) from time to time
parties to the Credit Agreement, dated as of September 25, 2014 (as amended,
restated, supplemented or otherwise modified or replaced from time to time, the
“Credit Agreement”), among SUSSER PETROLEUM PARTNERS LP, a Delaware limited
partnership (the “Borrower”), the Lenders and BANK OF AMERICA, N.A., as
administrative agent and as the Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the Parent Guarantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to the
Parent Guarantor in connection with the operation of their respective
businesses;

 

WHEREAS, the Borrower and the Parent Guarantor are engaged in related
businesses, and the Parent Guarantor will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Credit Agreement;
and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Parent Guarantor shall have executed and delivered this Guaranty to the
Agent for the benefit of the Guaranteed Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders and LC
Issuer to make their respective extensions of credit to the Borrower thereunder
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parent Guarantor hereby agrees with the Agent,
for the benefit of the Guaranteed Parties, as follows:

 

SECTION 1                               DEFINED TERMS

 

1.1                               Definitions.  (a)  Unless otherwise defined
herein, all terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

(b)                                 The following terms shall have the following
meanings:

 

3

--------------------------------------------------------------------------------


 

“Cap” shall mean an amount equal to $180,665,967.

 

“Discharge of the Guaranteed Obligations”  shall mean and shall have occurred
when (i) all Guaranteed Obligations shall have been paid in full in cash and all
other obligations under the Loan Documents shall have been performed (other than
(a) those expressly stated to survive termination and (b) contingent obligations
as to which no claim has been asserted) and (ii) no Letters of Credit shall be
outstanding (other than Letters of Credit which have been Cash Collateralized or
as to which other arrangements satisfactory to the LC Issuer shall have been
made) and (iii) all Commitments shall have terminated or expired.

 

“Guaranteed Obligations” shall mean all “Obligations” as defined in the Credit
Agreement, other than Obligations in respect of any Secured Cash Management
Agreements and any Secured Hedge Agreements.

 

“Guaranteed Parties” shall mean collectively, the Agent, the Lenders, the LC
Issuer and each Indemnitee pursuant to Section 10.04(b) of the Credit Agreement.

 

“Voidable Transfer” shall have the meaning set forth in Section 2.10.

 

1.2                               Other Definitional Provisions.  (a)  The words
“hereof”, “herein”, “hereto” and “hereunder” and words of similar import when
used in this Guaranty shall refer to this Guaranty as a whole and not to any
particular provision of this Guaranty, and Section, Schedule, Exhibit and Annex
references, are to this Guaranty unless otherwise specified.  References to any
Schedule, Exhibit or Annex shall mean such Schedule, Exhibit or Annex as amended
or supplemented from time to time in accordance with this Guaranty.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  The expressions “payment in full,” “paid in
full” and any other similar terms or phrases when used herein shall mean payment
in cash in immediately available funds.

 

(d)                                 The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 

SECTION 2.                            GUARANTEE

 

2.1                               Guarantee of Guaranteed Obligations.  The
Parent Guarantor hereby absolutely, unconditionally and irrevocably, guarantees
to the Agent, for the benefit of the Guaranteed Parties and their respective
successors, indorsees, transferees and assigns, the payment of all Guaranteed
Obligations by the Borrower in an amount not to exceed the Cap.

 

4

--------------------------------------------------------------------------------


 

2.2                               Guaranty of Collection and Not of Payment. 
Notwithstanding any other provision of this Guaranty, this Guaranty is a
guaranty of collection and not of payment, and the Parent Guarantor shall not be
obligated to make any payment hereunder until each of the following is true:

 

(a)                                 the Borrower shall have failed to make a
payment when the same shall be due and owing to any Guaranteed Party in respect
of the Guaranteed Obligations;

 

(b)                                 the Guaranteed Obligations shall have been
accelerated;

 

(c)                                  the Agent (on behalf of the Lenders) shall
have exhausted all other remedies available to it under the Loan Documents; and

 

(d)                                 the Agent (on behalf of the Lenders) shall
have failed to collect the full amount of the Guaranteed Obligations.

 

2.3                               Limitation on Obligations Guaranteed. 
Notwithstanding any other provision hereof, the right of recovery against the
Parent Guarantor under Section 2 hereof shall not exceed the Cap, without giving
effect to any amounts owing by the Parent Guarantor pursuant to Section 5.4
herein.

 

2.4                               Notice.  As a condition to the enforcement of
this Guaranty, the Parent Guarantor shall have received written notice of any
failure by the Borrower to pay any Guaranteed Obligations to the Administrative
Agent (on behalf of the Lenders). Except for the notice required under the
preceding sentence, the Parent Guarantor hereby waives notice of acceptance of
this Guaranty, demand of payment, presentment of this or any instrument, notice
of dishonor, protest and notice of protest, or other action taken in reliance
hereon and all other demands and notices of any description in connection with
this Guaranty.

 

2.5                               Nature of Guarantee; Continuing Guarantee;
Waivers of Defenses Etc.  (a)  Without limiting the generality of the foregoing,
subject to the provisions of Sections 2.1, 2.2, 2.3 and 2.4, this Guaranty and
the obligations of the Parent Guarantor hereunder shall be valid and enforceable
and shall not be subject to any reduction, limitation, impairment, set-off,
defense, counterclaim, discharge or termination for any reason (other than a
Discharge of the Guaranteed Obligations or a release pursuant to
Section 9.10(c) of the Credit Agreement).

 

(b)                                 No payment made by the Borrower, any of the
other Loan Parties, any other guarantor or any other Person or received or
collected by any Guaranteed Party from the Borrower and any of the other Loan
Parties, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of the
Parent Guarantor hereunder which shall, notwithstanding any such payment remain
liable for the Guaranteed Obligations until the Discharge of the Guaranteed
Obligations or until this Guaranty is released pursuant to Section 9.10(c) of
the Credit Agreement.

 

(c)                                  Without limiting the generality of the
foregoing, subject to the provisions of Sections 2.1, 2.2, 2.3 and 2.4, the
Parent Guarantor agrees that its obligations under and in

 

5

--------------------------------------------------------------------------------


 

 

respect of the guarantee contained in this Section 2 shall not be affected by,
and shall remain in full force and effect without regard to, and hereby waives
all, rights, claims or defenses that it might otherwise have (now or in the
future) with respect to each of the following (whether or not the Parent
Guarantor has knowledge thereof):

 

(i)                                     the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Guaranteed Obligations
or any guarantee or right of offset with respect thereto at any time or from
time to time held by any Guaranteed Party;

 

(ii)                                  any renewal, extension or acceleration of,
or any increase in the amount of the Guaranteed Obligations, or any amendment,
supplement, modification or waiver of, or any consent to departure from, the
Loan Documents;

 

(iii)                               any failure or omission to assert or enforce
or agreement or election not to assert or enforce, delay in enforcement, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under any Loan Documents, at law, in equity or otherwise) with
respect to the Guaranteed Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed
Obligations;

 

(iv)                              any change, reorganization or termination of
the corporate structure or existence of Borrower or any other Loan Party or any
of their Subsidiaries and any corresponding restructuring of the Guaranteed
Obligations;

 

(v)                                 any settlement, compromise, release, or
discharge of, or acceptance or refusal of any offer of payment or performance
with respect to, or any substitutions for, the Guaranteed Obligations or any
subordination of the Guaranteed Obligations to any other obligations;

 

(vi)                              the validity, perfection, non-perfection or
lapse in perfection, priority or avoidance of any security interest or lien, the
release of any or all collateral securing, or purporting to secure, the
Guaranteed Obligations or any other impairment of such collateral;

 

(vii)                           any exercise of remedies with respect to any
security for the Guaranteed Obligations (including, without limitation, any
collateral, including the Collateral securing or purporting to secure any of the
Guaranteed Obligations) at such time and in such order and in such manner as the
Agent and the Guaranteed Parties may decide and whether or not every aspect
thereof is commercially reasonable and whether or not such action constitutes an
election of remedies and even if such action operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy that the
Parent Guarantor would otherwise have; and

 

(viii)                        any other circumstance whatsoever which may or
might in any manner or to any extent vary the risk of the Parent Guarantor as an
obligor in respect of the Guaranteed Obligations or which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Borrower or
any other Loan Party for the Guaranteed

 

6

--------------------------------------------------------------------------------


 

Obligations, or of any security interest granted by any Loan Party, whether in a
proceeding under any Debtor Relief Laws or in any other instance.

 

(d)                                 In addition the Parent Guarantor further
waives any and all other defenses, set- offs or counterclaims (other than a
defense of payment or performance in full hereunder) which may at any time be
available to or be asserted by it, the Borrower or any other Loan Party or
Person against any Guaranteed Party, including, without limitation, failure of
consideration, breach of warranty, statute of frauds, statute of limitations,
accord and satisfaction and usury.

 

2.6                               Waiver of Subrogation.  In case any payment is
made on account of the Guaranteed Obligations the Parent Guarantor or is
received or collected on account of the Guaranteed Obligations from the Parent
Guarantor or its property, the Parent Guarantor hereby permanently and forever
waives (a) any and all rights of subrogation, reimbursement, exoneration,
contribution, or indemnification that the Parent Guarantor may now or hereafter
have against the Loan Parties or any other Person (including, without
limitation, any co-borrower, co-obligor, guarantor, grantor or pledgor of
collateral, general partner or other partner) with respect to any of the
Guaranteed Obligations, and (b) any and all rights to participate in any claim
or remedy of the Agent or any Lender or any trustee on behalf of any such Person
against the Loan Parties or any other Person (including, without limitation, any
co-borrower, co-obligor, guarantor, grantor or pledgor of collateral, general
partner or other partner) whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including, without limitation,
the right to take or receive from any of the Loan Parties or any such other
Person, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right.

 

2.7                               Payments.  The Parent Guarantor hereby
guarantees that payments hereunder will be paid to the Agent without set-off or
counterclaim in Dollars in immediately available funds at the Administrative
Agent’s Office.

 

2.8                               Financial Condition of Borrower and other Loan
Parties.  Any Credit Extension may be made to the Borrower or continued from
time to time without notice to or authorization from the Parent Guarantor
regardless of the financial or other condition of Borrower or any other Loan
Party at the time of any such grant or continuation.  No Guaranteed Party shall
have any obligation to disclose or discuss with the Parent Guarantor its
assessment, or any Loan Party’s assessment, of the financial condition of the
Borrower or any other Loan Party.  The Parent Guarantor has adequate means to
obtain information from the Borrower and each other Loan Party on a continuing
basis concerning the financial condition of the Borrower and each other Loan
Party and its ability to perform its obligations under the Loan Documents, and
the Parent Guarantor assumes the responsibility for being and keeping informed
of the financial condition of the Borrower and each other Loan Party and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations.  The Parent Guarantor hereby waives and relinquishes any duty on
the part of any Guaranteed Party to disclose any matter, fact or thing relating
to the business, operations or condition of the Borrower or any other Loan Party
now known or hereafter known by any Guaranteed Party.

 

2.9                               Duration of Guarantee.  Subject to
Section 2.10 below, the guarantee contained in this Section 2 shall remain in
full force and effect until the earliest of (a) the

 

7

--------------------------------------------------------------------------------


 

Discharge of the Guaranteed Obligations, (b) the date upon which the aggregate
amount of all payments made by the Parent Guarantor pursuant to this Guaranty
and applied to any Guaranteed Obligations equals or exceeds the Cap and
(c) until released pursuant to Section 9.10(c) of the Credit Agreement.

 

2.10                        Reinstatement.  If at any time payment of any of the
Guaranteed Obligations or any portion thereof is rescinded, disgorged or must
otherwise be restored or returned by any Guaranteed Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Loan Party, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any other
Loan Party or any substantial part of its property, or otherwise, or if any
Guaranteed Party repays, restores, or returns, in whole or in part, any payment
or property previously paid or transferred to the Guaranteed Party in full or
partial satisfaction of any Guaranteed Obligation, because the payment or
transfer or the incurrence of the obligation is so satisfied, is declared to be
void, voidable, or otherwise recoverable under any state or federal law
(collectively a “Voidable Transfer”), or because such Guaranteed Party elects to
do so on the reasonable advice of its counsel in connection with an assertion
that the payment, transfer, or incurrence is a Voidable Transfer, then, as to
any such Voidable Transfer, and as to all reasonable costs, expenses and
attorney’s fees of the Guaranteed Party related thereto, the liability of the
Parent Guarantor hereunder will automatically and immediately be revived,
reinstated, and restored and will exist as though the Voidable Transfer had
never been made.

 

SECTION 3.                            REPRESENTATIONS AND WARRANTIES OF THE
PARENT GUARANTOR.

 

3.1                               Representations and Warranties.

 

(a)                                 The Parent Guarantor is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, having all powers required to carry on its business and enter into
and carry out the transactions contemplated hereby.  The Parent Guarantor is
duly qualified, in good standing, and authorized to do business in all other
jurisdictions wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such qualification necessary
except where the failure to so qualify could not reasonably be expected to have
a Material Adverse Effect.

 

(b)                                 The Parent Guarantor has duly taken all
action necessary to authorize the execution and delivery by it of this Guaranty
and to authorize the consummation of the transactions contemplated hereby and
the performance of its obligations hereunder.

 

(c)                                  The execution and delivery by the Parent
Guarantor of this Guaranty, the performance the Parent Guarantor of its
obligations hereunder, and the consummation of the transactions contemplated
hereby, do not and will not (i) conflict with any provision of (1) any Law,
(2) the organizational documents of the Parent Guarantor or (3) any material
Contractual Obligation, judgment, license, order or permit applicable to or
binding upon the Parent Guarantor or (ii) result in or require the creation of
any Lien upon any assets or properties of the Parent Guarantor, except, with
respect to the preceding clauses (i) and (ii), as could not reasonably be
expected to have a Material Adverse Effect.  Except as expressly contemplated in
the Loan

 

8

--------------------------------------------------------------------------------


 

Documents or disclosed in the Disclosure Schedule, no permit, consent, approval,
authorization or order of, and no notice to or filing, registration or
qualification with, any Tribunal or third party is required in connection with
the execution, delivery or performance by the Parent Guarantor of this Guaranty
or to consummate any transactions contemplated hereby.  The Parent Guarantor is
not in breach of or in default under any instrument, license or other agreement
applicable to or binding upon it, which breach or default has had, or could
reasonably be expected to have a Material Adverse Effect.

 

(d)                                 By virtue of the Parent Guarantor’s
relationship with the Borrower, the execution, delivery and performance of this
Guaranty is for the direct benefit of the Parent Guarantor and the Parent
Guarantor has received adequate consideration for this Guaranty.

 

SECTION 4.                            APPLICATION OF PROCEEDS

 

4.1                               Application of Proceeds.  The Agent may (and,
if directed by the Majority Lenders, shall) apply all or any part of the
proceeds of the guarantee set forth herein in payment of the Guaranteed
Obligations in accordance with Section 8.03 of the Credit Agreement.

 

SECTION 5.                            MISCELLANEOUS

 

5.1                               Amendments in Writing.  None of the terms or
provisions of this Guaranty may be waived, amended, supplemented or otherwise
modified except in accordance with Section 10.01 of the Credit Agreement.

 

5.2                               Notices.  All notices, requests and demands to
or upon the Agent or the Parent Guarantor hereunder shall be effected in the
manner provided for in Section 10.02 of the Credit Agreement; provided that any
such notice, request or demand to or upon the Parent Guarantor shall be
addressed to the Parent Guarantor at the following address:

 

Susser Holdings Corporation
Attention: Mary Sullivan
Susser Holdings Corporation
555 East Airtex Drive
Houston, Texas 77073
Email:MSullivan@susser.com>

 

5.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  No Guaranteed Party shall by any act (except by a written instrument
pursuant to Section 10.01 of the Credit Agreement), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of any Guaranteed Party, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by any Guaranteed Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Guaranteed Party would otherwise have on any future occasion.  The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

9

--------------------------------------------------------------------------------


 

5.4                               Enforcement Expenses; Indemnification.   (a) 
The Parent Guarantor agrees to pay or reimburse each Guaranteed Party for all of
its out-of-pocket costs and expenses incurred in collecting against the Parent
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Guaranty, including, without limitation, the
reasonable and documented fees and disbursements of a single counsel to the
Agent and a single local counsel to the Agent in each applicable jurisdiction;
provided that such indemnity, as to any Guaranteed Party, shall not be available
under this Section 5.4(a) to the extent that such losses, claims, damages,
liabilities or related expenses constitute Guaranteed Obligations (which
Guaranteed Obligations shall be governed by the other provisions of this
agreement, including without limitation Section 2.3 hereof); provided further
that such indemnity shall not, as to any Guaranteed Party, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(i) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Guaranteed Party, (ii) result from a claim brought by the
Parent Guarantor against a Guaranteed Party for breach in bad faith of such
Guaranteed Party’s obligations hereunder or under any other Loan Document, if
the Parent Guarantor has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction or
(iii) result from any dispute among Guaranteed Parties other than as a result of
any act or omission by the Parent Guarantor.

 

(b)                                 The agreements in this Section shall survive
repayment of the Guaranteed Obligations and all other amounts payable under the
Credit Agreement and the other Loan Documents.

 

5.5                               Successors and Assigns.  This Guaranty shall
be binding upon the successors and assigns of the Parent Guarantor and shall
inure to the benefit of the Guaranteed Parties and their successors and assigns;
provided that the Parent Guarantor may not assign, transfer or delegate any of
its rights or obligations under this Guaranty without the prior written consent
of the Agent and any such assignment, transfer or delegation without such
consent shall be null and void.

 

5.6                               Counterparts.  This Guaranty may be executed
by one or more of the parties to this Guaranty on any number of separate
counterparts (including by facsimile or other electronic imaging means), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  Delivery of an executed signature page of this Guaranty by
facsimile or other electronic transmission (e.g. “pdf” or “tif” format) shall be
effective as delivery of a manually executed counterpart hereof.

 

5.7                               Severability.  Any provision of this Guaranty
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

10

--------------------------------------------------------------------------------


 

5.8                               Section Headings.  The section headings and
Table of Contents used in this Guaranty are for convenience of reference only
and are not to affect the construction hereof or be taken in consideration in
the interpretation hereof.

 

5.9                               Integration. Conflict.  This Guaranty
represents the agreement of the Parent Guarantor, the Agent and the other
Guaranteed Parties with respect to the subject matter hereof, and supercedes any
and all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  There are no promises, undertakings, representations or
warranties by the Agent or any other Guaranteed Party relative to the subject
matter hereof not expressly set forth or referred to herein.

 

5.10                        Governing Law, Jurisdiction, Waiver of Jury
Trial, Etc.  Sections 10.14 and 10.15 of the Credit Agreement are incorporated
herein, mutatis mutandis, as if a part hereof.

 

5.11                        Releases.  At such time as (a) there has been a
Discharge of the Guaranteed Obligations, (b) the aggregate amount of all
payments made by the Parent Guarantor pursuant to this Guaranty and applied to
any Guaranteed Obligations equals or exceeds the Cap or (c) this Guaranty has
been released upon written notice by the Borrower to the Agent pursuant to
Section 9.10(c) of the Credit Agreement, this Guaranty and all obligations
(other than those expressly stated to survive such termination) of the Agent and
the Parent Guarantor hereunder shall terminate, all without delivery of any
instrument or performance of any further act by any party.  At the request and
sole expense of the Parent Guarantor following any such termination, the Agent
shall execute and deliver to the Parent Guarantor such documents as the Parent
Guarantor shall reasonably request to evidence such termination.

 

[This Space Intentionally Left Blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty Agreement
to be duly executed and delivered as of the date first above written.

 

 

PARENT GUARANTOR:

 

 

 

SUSSER HOLDINGS CORPORATION

 

 

 

 

 

By:

/s/ Mary E. Sullivan

 

 

Name: Mary E. Sullivan

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

AGENT:

 

 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Denise Jones

 

 

Name: Denise Jones

 

 

Title: Assistant Vice President

 

Guaranty of Collection

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF LOAN NOTICE

 

Date:               ,         

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of September 25,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Susser Petroleum Partners LP, a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Collateral Agent,
LC Issuer and Swingline Lender.

 

The undersigned hereby requests (select one):

 

o A Borrowing of Loans

 

o A conversion or continuation of Loans

 

 

 

 

1.

On

 

(a Business Day).

 

 

 

 

2.

In the amount of $                                                       .

 

 

 

 

 

 

3.

Comprised of

                                                             .

 

 

 

 

[Type of Loan requested]

 

 

 

 

 

 

4.

For Eurodollar Rate Loans: with an Interest Period of            months.

 

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

 

 

[BORROWER]

 

 

 

 

By:

 

 

Name:

 

 

TITLE:

 

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTE

 

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of September 25, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Collateral Agent,
LC Issuer and Swingline Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.02(c) of the Agreement with respect to Swingline
Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

E-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

Susser Petroleum Partners LP, a Delaware limited partnership

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF PLEDGE AND SECURITY AGREEMENT

 

F-1

--------------------------------------------------------------------------------


 

Execution Version

 

 

 

PLEDGE AND SECURITY AGREEMENT

 

among

 

SUSSER PETROLEUM PARTNERS LP,

 

certain of its Subsidiaries

 

and

 

Bank of America, N.A.,
as Collateral Agent

 

Dated as of September 25, 2014

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

1

 

 

 

1.1

Definitions

1

1.2

Other Definitional Provisions

6

 

 

 

SECTION 2.

GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

7

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

9

 

 

 

3.1

Representations in Credit Agreement

9

3.2

Title; No Other Liens

9

3.3

Valid, Perfected First Priority Liens

9

3.4

Name; Jurisdiction of Organization, Etc.

10

3.5

Investment Property

10

3.6

Receivables

11

3.7

Letter of Credit Rights

11

3.8

Commercial Tort Claims

11

 

 

 

SECTION 4.

COVENANTS

11

 

 

 

4.1

Covenants in Credit Agreement

11

4.2

Delivery and Control of Instruments, Chattel Paper and Investment Property

11

4.3

Maintenance of Perfected Security Interest; Further Documentation

12

4.4

Investment Property

12

4.5

Voting and Other Rights with Respect to Pledged Securities

13

4.6

Commercial Tort Claims

14

 

 

 

SECTION 5.

REMEDIAL PROVISIONS

14

 

 

 

5.1

Proceeds to be Turned Over To Agent

14

5.2

Application of Proceeds

14

5.3

Code and Other Remedies

14

5.4

Effect of Securities Laws

16

5.5

Deficiency

16

 

 

 

SECTION 6.

POWER OF ATTORNEY AND FURTHER ASSURANCES

16

 

 

 

6.1

Agent’s Appointment as Attorney-in-Fact, Etc.

16

6.2

Authorization of Financing Statements

18

6.3

Further Assurances

18

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 7.

OTHER RECOURSE

19

 

 

 

7.1

Waivers

19

7.2

No Individual Foreclosure, Etc.

19

7.3

Qualified Counterparties

19

 

 

 

SECTION 8.

MISCELLANEOUS

20

 

 

 

8.1

Amendments in Writing

20

8.2

Notices

20

8.3

No Waiver by Course of Conduct; Cumulative Remedies

20

8.4

Enforcement Expenses; Indemnification

20

8.5

Successors and Assigns

21

8.6

Counterparts

21

8.7

Severability

21

8.8

Section Headings

21

8.9

Integration/Conflict

21

8.10

Governing Law, Jurisdiction, Waiver of Jury Trial, Etc.

21

8.11

Acknowledgments

21

8.12

Additional Grantors

22

8.13

Releases

22

8.14

Reinstatement

22

 

SCHEDULE 1

Description of Pledged Investment Property

1-1

SCHEDULE 2

Filings and Other Actions Required to Perfect Security Interests

2-1

SCHEDULE 3

Exact Legal Name, Location of Jurisdiction of Organization and Chief Executive
Office

3-1

SCHEDULE 4

Government Receivables

4-1

SCHEDULE 5

Letter of Credit Rights

5-1

SCHEDULE 6

Commercial Tort Claims

6-1

SCHEDULE 7

Notice Addresses of Grantors

7-1

EXHIBIT A

Form of Uncertificated Securities Control Agreement

EXHIBIT A-1

ANNEX 1

Assumption Agreement

ANNEX 1-1

 

ii

--------------------------------------------------------------------------------


 

PLEDGE AND SECURITY AGREEMENT, dated as of September 25, 2014, among each of the
signatories hereto designated as a Grantor on the signature pages hereto
(together with any other entity that may become a party hereto as a Grantor as
provided herein, each a “Grantor” and collectively, the “Grantors”), and BANK OF
AMERICA, N.A., as Collateral Agent (in such capacity and together with its
permitted successors and assigns in such capacity, the “Agent”) for (i) the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Credit Agreement, dated as of September 25, 2014 (as
amended, restated, supplemented or otherwise modified or replaced from time to
time, the “Credit Agreement”), among SUSSER PETROLEUM PARTNERS LP, a Delaware
limited partnership (the “Borrower”), the Lenders, BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
Agent, and (ii) the other Secured Parties (as defined in the Credit Agreement).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the Agent
for the benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders and LC
Issuers to make their respective extensions of credit to the Borrower
thereunder, to induce the Qualified Counterparties to enter into Secured Hedge
Agreements and Secured Cash Management Agreements and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Grantor hereby agrees with the Agent, for the benefit of the
Secured Parties, as follows:

 

SECTION 1.                            DEFINED TERMS

 

1.1                               Definitions.  (a)  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement, and the following terms which
are defined in the UCC are used herein as so defined

 

1

--------------------------------------------------------------------------------


 

(and if defined in more than one article of the UCC shall have the meaning
specified in Article 9 thereof):  Accounts, Account Debtor, As-Extracted
Collateral, Authenticate, Certificated Security, Chattel Paper, Commodity
Account, Commodity Contract, Commodity Intermediary, Documents, Electronic
Chattel Paper, Entitlement Order, Equipment, Farm Products, Financial Asset,
Fixtures, Goods, Health-Care-Insurance Receivable, Instruments, Inventory,
Letter of Credit Rights, Manufactured Homes, Money, Payment Intangibles,
Securities Account, Securities Intermediary, Security, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security.

 

(b)                                 The following terms shall have the following
meanings:

 

“Agreement” shall mean this Pledge and Security Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Collateral”  shall have the meaning set forth in Section 2; provided that, for
the avoidance of doubt, in no event shall any Excluded Asset constitute
“Collateral”.

 

“Collateral Account”  shall mean (i) any collateral account established by the
Agent as provided in Section 5.1 and (ii) any cash collateral account
established as provided in the Credit Agreement.

 

“Copyright Licenses”  shall mean all written agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Copyright
or otherwise providing for a covenant not to sue for infringement or other
violation of any Copyright.

 

“Copyrights”  shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all works of authorship and all intellectual
property rights therein, all United States and foreign copyrights (whether or
not the underlying works of authorship have been published), including but not
limited to copyrights in software and databases, all designs (including but not
limited to all industrial designs, “Protected Designs” within the meaning of 17
U.S.C. 1301 et. Seq. and Community designs), and all “Mask Works” (as defined in
17 U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered,
and with respect to any and all of the foregoing: (i) all registrations and
applications for registration thereof, (ii) all extensions, renewals, and
restorations thereof, (iii) all rights to sue or otherwise recover for any past,
present and future infringement or other violation thereof, (iv) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (v) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.

 

“Credit Agreement” shall have the meaning set forth in the preamble hereto.

 

“Deposit Account”  shall mean all “deposit accounts” as defined in Article 9 of
the UCC and all other accounts maintained with any financial institution (other
than Securities Accounts or Commodity Accounts), together, in each case, with
all funds held therein and all certificates or instruments representing any of
the foregoing.

 

“Discharge of the Secured Obligations”  shall mean and shall have occurred when
(i) all Secured Obligations shall have been paid in full in cash and all other
obligations under the

 

2

--------------------------------------------------------------------------------


 

Loan Documents shall have been performed (other than (a) those expressly stated
to survive termination, (b) contingent obligations as to which no claim has been
asserted, and (c) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Qualified Counterparties shall have been made), (ii) no Letters
of Credit shall be outstanding (other than Letters of Credit which have been
Cash Collateralized or as to which other arrangements satisfactory to the LC
Issuer shall have been made) and (iii) all Commitments shall have terminated or
expired.

 

“General Intangibles”  shall mean all “general intangibles” as such term is
defined in Section 9-102(a)(42) of the UCC and, in any event, shall include,
without limitation, with respect to any Grantor, all rights of such Grantor to
receive any tax refunds, all Hedging Contracts, contracts, agreements,
instruments and indentures and all licenses, permits, concessions, franchises
and authorizations issued by Governmental Authorities in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented,
replaced or otherwise modified, including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of such Grantor to damages arising thereunder, and (iv) all rights of
such Grantor to terminate and to perform, compel performance and to exercise all
remedies thereunder.

 

“Guarantor”  has the meaning set forth in the Credit Agreement.

 

“Insurance”  shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Agent is the loss payee thereof) and
(ii) any key man life insurance policies.

 

“Intellectual Property”  shall mean, with respect to any Grantor, the collective
reference to all rights, priorities and privileges relating to intellectual
property, whether arising under United States, multinational or foreign laws or
otherwise, including, without limitation, Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks and Trademark Licenses, and all rights to
sue or otherwise recover for any past, present and future infringement,
dilution, misappropriation, or other violation or impairment thereof, including
the right to receive all Proceeds therefrom, including without limitation
license fees, royalties, income payments, claims, damages and proceeds of suit,
now or hereafter due and/or payable with respect thereto.

 

“Intercompany Note”  shall mean any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.

 

“Investment Property”  shall mean the collective reference to (i) all
“investment property” as such term is defined in Section 9-102(a)(49) of the UCC
including, without limitation, all Certificated Securities and Uncertificated
Securities, all Security Entitlements, all Securities Accounts, all Commodity
Contracts and all Commodity Accounts (other than any Excluded Assets), (ii) all
security entitlements, in the case of any United States Treasury book-entry
securities, as defined in 31 C.F.R. section 357.2, or, in the case of any United
States federal agency book-entry securities, as defined in the corresponding
United States federal regulations

 

3

--------------------------------------------------------------------------------


 

governing such book-entry securities, and (iii) whether or not constituting
“investment property” as so defined, all Pledged Notes, all Pledged Equity
Interests, all Pledged Security Entitlements and all Pledged Commodity
Contracts.

 

“Issuers”  shall mean the collective reference to each issuer of Pledged Equity
Interests.

 

“Patent Licenses”  shall mean all written agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Patent or
otherwise providing for a covenant not to sue for infringement or other
violation of any Patent.

 

“Patents”  shall mean, with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all patentable inventions and designs, all United
States, foreign, and multinational patents, certificates of invention, and
similar industrial property rights, and applications for any of the foregoing,
including, without limitation, (i) all reissues, substitutes, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (ii) all inventions and improvements described and claimed therein,
(iii) all rights to sue or otherwise recover for any past, present and future
infringement or other violation thereof, (iv) all Proceeds of the foregoing,
including, without limitation, license fees, royalties, income, payments,
claims, damages, proceeds of suit and other payments now or hereafter due and/or
payable with respect thereto, and (v) all other rights accruing thereunder or
pertaining thereto throughout the world.

 

“Pledged Commodity Contracts”  shall mean all Commodity Contracts listed on
Schedule 1 and all other Commodity Contracts to which any Grantor is party from
time to time.

 

“Pledged Debt Securities”  shall mean all debt securities now owned or hereafter
acquired by any Grantor, including, without limitation, the debt securities
listed on Schedule 1, together with any other certificates, options, rights or
security entitlements of any nature whatsoever in respect of the debt securities
of any Person that may be issued or granted to, or held by, any Grantor while
this Agreement is in effect.

 

“Pledged Equity Interests”  shall mean all Equity Interests, and shall include
Pledged LLC Interests, Pledged Partnership Interests and Pledged Stock;
provided, however, that in no event shall “Pledged Equity Interests” include any
Excluded Assets.

 

“Pledged LLC Interests”  shall mean all membership interests and other interests
now owned or hereafter acquired by any Grantor in any limited liability company
including, without limitation, all limited liability company interests listed on
Schedule 1 hereto under the heading “Pledged LLC Interests” and the
certificates, if any, representing such limited liability company interests and
any interest of such Grantor on the books and records of such limited liability
company and any securities entitlements relating thereto and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such limited
liability company interests and any other warrant, right or option or other
agreement to acquire any of the foregoing, all management rights, all voting
rights, any interest in any capital account of a member in such limited
liability company, all rights as and to become a

 

4

--------------------------------------------------------------------------------


 

member of the limited liability company, all rights of the Grantor under any
shareholder or voting trust agreement or similar agreement in respect of such
limited liability company, all of the Grantor’s right, title and interest as a
member to any and all assets or properties of such limited liability company,
and all other rights, powers, privileges, interests, claims and other property
in any manner arising out of or relating to any of the foregoing; provided,
however, that Pledged LLC Interests shall not include any Excluded Assets.

 

“Pledged Notes”  shall mean all promissory notes now owned or hereafter acquired
by any Grantor including, without limitation, those listed on Schedule 1.

 

“Pledged Partnership Interests”  shall mean all partnership interests and other
interests now owned or hereafter acquired by any Grantor in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 1 hereto under the heading “Pledged Partnership Interests” and the
certificates, if any, representing such partnership interests, and any interest
of such Grantor on the books and records of such partnership and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and any other warrant, right or option to acquire any of the
foregoing, all management rights, all voting rights, any interest in any capital
account of a partner in such partnership, all rights as and to become a partner
of such partnership, all of the Grantor’s rights, title and interest as a
partner to any and all assets or properties of such partnership, and all other
rights, powers, privileges, interests, claims and other property in any manner
arising out of or relating to any of the foregoing; provided, however, that
Pledged Partnership Interests shall not include any Excluded Assets.

 

“Pledged Securities”  shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests regardless of
whether constituting Securities under the UCC.

 

“Pledged Security Entitlements”  shall mean all security entitlements with
respect to the financial assets listed on Schedule 1 and all other security
entitlements of any Grantor.

 

“Pledged Stock”  shall mean all shares of capital stock now owned or hereafter
acquired by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 1 hereto under the heading “Pledged Stock”, and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares and any
other warrant, right or option to acquire any of the foregoing; provided,
however, that Pledged Stock shall not include any Excluded Assets.

 

“Proceeds”  shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the UCC and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon and distributions or payments with respect thereto.

 

5

--------------------------------------------------------------------------------


 

“Qualified Counterparty” shall mean, (a) with regards to any Secured Hedge
Agreement, any Hedge Bank and (b) with regards to any Secured Cash Management
Agreement, any Cash Management Bank.

 

“Receivable”  shall mean all Accounts and any other any right to payment for
goods or other property sold, leased, licensed or otherwise disposed of or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper or classified as a Payment Intangible and whether or not it has
been earned by performance.  References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

 

“Secured Obligations”  shall mean (i)  the Obligations, (ii) each guarantee of
the Obligations and (iii) whether or not constituting Obligations, the unpaid
principal of and interest on (including, without limitation, interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower or any
other Grantor, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) and all other obligations and liabilities of the
Borrower or any other Grantor to any Agent, any Lender or any Qualified
Counterparty which may arise under or in connection with any Loan Document, any
Secured Hedge Agreement and/or Secured Cash Management Agreement; provided,
however, that Secured Obligations shall not include any Excluded Swap
Obligations.

 

“Securities Act”  shall mean the Securities Act of 1933, as amended.

 

“Subsidiary Grantors” shall mean, collectively, the Subsidiaries of the Borrower
that are Grantors.

 

“Trademark Licenses”  shall mean all written agreements, licenses and covenants
providing for the grant to or from a Grantor of any right in or to any Trademark
or otherwise providing for a covenant not to sue for infringement, dilution, or
other violation of any Trademark or permitting co-existence with respect to a
Trademark.

 

“Trademarks” shall mean, with respect to any Grantor, all of such Grantor’s
right, title and interest in and to all domestic, foreign and multinational
trademarks, service marks, trade names, corporate names, company names, business
names, fictitious business names, trade dress, trade styles, logos, Internet
domain names, other indicia of origin or source identification, and general
intangibles of a like nature, whether registered or unregistered, and, with
respect to any and all of the foregoing, (i) all registrations and applications
for registration thereof, (ii) all extensions and renewals thereof, (iii) all of
the goodwill of the business connected with the use of and symbolized by any of
the foregoing, (iv) all rights to sue or otherwise recover for any past, present
and future infringement, dilution, or other violation thereof, (iv) all Proceeds
of the foregoing, including, without limitation, license fees, royalties,
income, payments, claims, damages, proceeds of suit and other payments now or
hereafter due and/or payable with respect thereto, and (v) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

 

1.2                               Other Definitional Provisions.  (a)  The words
“hereof”, “herein”, “hereto” and “hereunder” and words of similar import when
used in this Agreement shall refer to this

 

6

--------------------------------------------------------------------------------


 

Agreement as a whole and not to any particular provision of this Agreement, and
Section, Schedule, Exhibit and Annex references, are to this Agreement unless
otherwise specified.  References to any Schedule, Exhibit or Annex shall mean
such Schedule, Exhibit or Annex as amended or supplemented from time to time in
accordance with this Agreement.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor’s Collateral or the relevant part thereof.

 

(d)                                 The expressions “payment in full,” “paid in
full” and any other similar terms or phrases when used herein shall mean payment
in cash in immediately available funds.

 

(e)                                  The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 

(f)                                   All references herein to provisions of the
UCC shall include all successor provisions under any subsequent version or
amendment to any Article of the UCC.

 

SECTION 2.                            GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL

 

(a)                                 Each Grantor hereby assigns and transfers to
the Agent, and hereby grants to the Agent, for the benefit of the Secured
Parties, a security interest in, all of the following property, in each case,
wherever located and now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Secured
Obligations:

 

(i)                                     all Accounts, including all Receivables;

 

(ii)                                  all Chattel Paper;

 

(iii)                               all Deposit Accounts;

 

(iv)                              all Documents;

 

(v)                                 all Equipment;

 

(vi)                              all General Intangibles;

 

7

--------------------------------------------------------------------------------


 

(vii)                           all Instruments;

 

(viii)                        all Insurance;

 

(ix)                              all Intellectual Property;

 

(x)                                 all Inventory;

 

(xi)                              all Investment Property;

 

(xii)                           all Letter of Credit Rights;

 

(xiii)                        all Money;

 

(xiv)                       all Pledged Equity Interests;

 

(xv)                          all Goods not otherwise described above;

 

(xvi)                       all Collateral Accounts;

 

(xvii)                    all books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and other electronic storage
media and related data processing software and similar items that at any time
evidence or contain information relating to any of the Collateral or are
otherwise necessary in the collection thereof or realization thereupon;

 

(xviii)                 all commercial tort claims now or hereinafter described
on Schedule 6; and

 

(xix)                       to the extent not otherwise included, all Proceeds,
products, accessions, rents and profits of any and all of the foregoing and all
collateral security, Supporting Obligations and guarantees given by any Person
with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in this Agreement, none of the Excluded
Assets shall constitute Collateral.

 

(b)                                 Notwithstanding anything herein to the
contrary, (i) each Grantor shall remain liable for all obligations under the
Collateral and nothing contained herein is intended or shall be a delegation of
duties to the Agent or any Secured Party, and (ii) each Grantor shall remain
liable under each of the agreements included in the Collateral, including,
without limitation, any Receivables and any agreements relating to Pledged
Partnership Interests, Pledged Stock or Pledged LLC Interests, to perform all of
the obligations undertaken by it thereunder all in accordance with and pursuant
to the terms and provisions thereof and neither the Agent nor any Secured Party
shall have any obligation or liability under any of such agreements by reason of
or arising out of this Agreement or any other document related thereto nor shall
the Agent or any Secured Party have any obligation to make any inquiry as to the
nature

 

8

--------------------------------------------------------------------------------


 

or sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including, without limitation, any agreements relating to any
Receivables, Pledged Partnership Interests, Pledged Stock or Pledged LLC
Interests.

 

SECTION 3.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent, the LC Issuer and the Lenders to enter into
the Credit Agreement and to induce the Lenders and the LC Issuer to make their
respective extensions of credit to the Borrower thereunder, and to induce the
Qualified Counterparties to enter into Secured Cash Management Agreements and
Secured Hedge Agreements, each Grantor hereby represents and warrants to the
Secured Parties (and for the purposes of making such representations and
warranties set forth in this Section 3 in connection with each Borrowing, each
Grantor may, prior to the making of any such representation and warranty, amend
and supplement all Schedules as applicable but once made, such representation
and warranty shall, as of such making, be deemed to have been made based on the
Schedules in effect at such date) that:

 

3.1                               Representations in Credit Agreement.  In the
case of each Grantor, the representations and warranties set forth in Article V
of the Credit Agreement as they relate to such Grantor or to the Loan Documents
to which such Grantor is a party are true and correct in all material respects
(or, to the extent such representations and warranties specifically relate to an
earlier date, on and as of such earlier date), provided that each reference in
each such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 3.1, be deemed to be a reference to such Grantor’s
knowledge.

 

3.2                               Title; No Other Liens.  Such Grantor owns each
item of the Collateral purported to be owned by it free and clear of any and all
Liens or claims, including, without limitation, liens arising as a result of
such Grantor becoming bound (as a result of merger or otherwise) as Grantor
under a security agreement entered into by another Person, except for Permitted
Liens.  No effective financing statement, mortgage or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except (a) any such financing statements or other instruments
which have been filed in respect of Liens or security interests permitted under
the Loan Documents and (b) any such financing statements or other instruments
for which a termination statement that such Grantor is authorized to file has
been delivered to the Agent.

 

3.3                               Valid, Perfected First Priority Liens.  The
security interests granted pursuant to this Agreement constitute a legal and
valid security interest in favor of the Agent, for the benefit of the Secured
Parties, securing the payment and performance of each Grantor’s Secured
Obligations and upon completion of the filings and other actions specified on
Schedule 2 (all of which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Agent in duly completed
and duly executed form, as applicable, and may be filed by the Agent at any
time) and payment of all filing fees, will constitute fully perfected security
interests in all of the Collateral in which a security interest may be perfected
by filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, prior to all other
Liens on the Collateral except for Permitted Liens.

 

9

--------------------------------------------------------------------------------


 

3.4                               Name; Jurisdiction of Organization, Etc.  Such
Grantor’s exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business are specified on Schedule 3. 
Each Grantor is organized solely under the law of the jurisdiction so specified
and has not filed any certificates of domestication, transfer or continuance in
any other jurisdiction.  Except as specified on Schedule 3, it has not changed
its name, jurisdiction of organization, chief executive office or sole place of
business (if applicable) or its corporate structure in any way (e.g. by merger,
consolidation, change in corporate form or otherwise) within the past five years
and has not within the last five years become bound (whether as a result of
merger or otherwise) as Grantor under a security agreement entered into by
another Person, which has not heretofore been terminated.  Unless otherwise
stated on Schedule 3, such Grantor is not a transmitting utility as defined in
UCC § 9-102(a)(80).

 

3.5                               Investment Property.  (a)  Schedule 1 hereto
sets forth under the headings “Pledged Stock”, “Pledged LLC Interests” and
“Pledged Partnership Interests”, respectively, all of the Pledged Stock, Pledged
LLC Interests and Pledged Partnership Interests owned by any Grantor and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests or percentage of partnership
interests of the respective issuers thereof indicated on such Schedule. 
Schedule 1 hereto sets forth under the heading “Pledged Debt Securities” or
“Pledged Notes” each Pledged Debt Security and Pledged Note owned by any Grantor
with a value greater than $3,000,000 (other than any Intercompany Note), and all
of such Pledged Debt Securities and Pledged Notes, have been, in the case of
those issued by Affiliates of such Grantor, or, in the case of those issued by
Persons that are not Affiliates of such Grantor, to the knowledge of such
Grantor have been, duly authorized, authenticated, issued, and delivered and are
the legal, valid and binding obligation of the issuers thereof enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and are not in default and, in the case of
those issued by Affiliates of such Grantor, constitute all of the issued and
outstanding inter-company indebtedness owed by such Affiliates to such Grantor
evidenced by an instrument or certificated security of the respective issuers
thereof.

 

(b)                                 The shares of Pledged Stock pledged by such
Grantor hereunder constitute all of the issued and outstanding shares of all
classes of the Equity Interests of each Issuer owned by such Grantor other than
Excluded Assets.

 

(c)                                  To the extent applicable thereto, all the
shares of the Pledged Equity Interests have been duly and validly issued and are
fully paid and nonassessable.

 

(d)                                 None of the Pledged LLC Interests
(a) represent interests in entities that are registered as investment companies,
(b) are dealt in or traded on securities exchanges or markets or (c) have opted
to be treated as securities under the Uniform Commercial Code of any
jurisdiction.

 

(e)                                  No consent, approval or authorization of
any Person is required for the pledge by such Grantor of the Pledged Equity
Interests pursuant to this Agreement or for the

 

10

--------------------------------------------------------------------------------


 

execution, delivery or performance of this Agreement by such Grantor, whether
under the organizational documents of any Issuer of Pledged Equity Interests or
otherwise, except such as have been obtained and are in full force and effect.

 

(f)                                   Such Grantor is the record and beneficial
owner of, and has good and marketable title to, the Investment Property pledged
by it hereunder, free of any and all Liens or options in favor of, or claims of,
any other Person, except for Permitted Liens, and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any Pledged Equity Interests.

 

3.6                               Receivables.  As of the Closing Date and
except as set forth on Schedule 4 hereto, none of the Grantors has Receivables
$3,000,000 in the aggregate with respect to which the obligor is a Governmental
Authority.

 

3.7                               Letter of Credit Rights.  No Grantor is a
beneficiary or assignee under any material letter of credit other than the
letters of credit described on Schedule 5.

 

3.8                               Commercial Tort Claims.  No Grantor has any
material commercial tort claims other than those described on Schedule 6.

 

SECTION 4.                            COVENANTS

 

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Discharge of the Secured Obligations:

 

4.1                               Covenants in Credit Agreement.  Each Grantor
shall take, or shall refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Grantor or any of its Subsidiaries.

 

4.2                               Delivery and Control of Instruments, Chattel
Paper and Investment Property.

 

(a)                                 If any of the Collateral in excess of
$5,000,000 individually or $30,000,000 in the aggregate is or shall become
evidenced or represented by any Instrument, Certificated Security (subject to
Section 4.4) or Tangible Chattel Paper, then such Instrument (other than checks
received in the ordinary course of business and any Intercompany Note),
Certificated Security or Tangible Chattel Paper shall be promptly delivered to
the Agent, duly endorsed in a manner satisfactory to the Agent, to be held as
Collateral pursuant to this Agreement.

 

(b)                                 If any of the Collateral with a value in
excess of $5,000,000 individually or $30,000,000 in the aggregate is or shall
become Electronic Chattel Paper, such Grantor shall ensure that (i) a single
authoritative copy exists which is unique, identifiable and unalterable (except
as provided in clauses (iii), (iv) and (v) of this paragraph), (ii) such
authoritative copy identifies the Agent as the assignee and is communicated to
and maintained by the Agent or its designee, (iii) copies or revisions that add
or change the assignee of the authoritative copy can

 

11

--------------------------------------------------------------------------------


 

only be made with the participation of the Agent, (iv) each copy of the
authoritative copy and any copy of a copy is readily identifiable as a copy and
not the authoritative copy and (v) any revision of the authoritative copy is
readily identifiable as an authorized or unauthorized revision.

 

(c)                                  If any of the Collateral is or shall become
evidenced or represented by an Uncertificated Security, such Grantor shall cause
the Issuer thereof either (i) to register the Agent as the registered owner of
such Uncertificated Security, upon original issue or registration of transfer or
(ii) to agree in writing with such Grantor and the Agent that such Issuer will
comply with instructions with respect to such Uncertificated Security originated
by the Agent without further consent of such Grantor, such agreement to be in
substantially the form of Exhibit A or in form and substance reasonably
satisfactory to the Agent.

 

4.3                               Maintenance of Perfected Security Interest;
Further Documentation.  (a)  Such Grantor shall maintain the security interest
created by this Agreement as a perfected security interest having at least the
priority described in Section 3.3 and shall defend such security interest
against the claims and demands of all Persons whomsoever.

 

(b)                                 Such Grantor shall furnish to the Agent from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the assets and property of
such Grantor as the Agent may reasonably request, all in reasonable detail.

 

(c)                                  At any time and from time to time, upon the
written request of the Agent, and at the sole expense of such Grantor, such
Grantor shall promptly and duly authorize, execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as the Agent may reasonably request for the purpose of obtaining or preserving
the full benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property and any other relevant Collateral,
taking any actions necessary to enable the Agent to obtain “control” (within the
meaning of the applicable Uniform Commercial Code) with respect thereto to the
extent required hereunder; provided that no Grantor shall be required to enter
into control agreements with respect to cash, securities or deposit accounts.

 

4.4                               Investment Property.  (a)  Except to the
extent otherwise provided in Section 2, if such Grantor shall become entitled to
receive or shall receive any stock or other ownership certificate (including,
without limitation, any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), or
option or rights in respect of the capital stock or other Pledged Equity
Interest of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of or other ownership interests in
the Pledged Equity Interests, or otherwise in respect thereof, such Grantor
shall accept the same as the agent of the Secured Parties, hold the same in
trust for the Secured Parties and deliver the same forthwith to the Agent in the
exact form received, duly endorsed by such Grantor to the Agent, if required,
together with an undated stock power covering such certificate duly executed

 

12

--------------------------------------------------------------------------------


 

in blank by such Grantor and with, if the Agent so requests, signature
guaranteed, to be held by the Agent, subject to the terms hereof, as additional
collateral security for the Secured Obligations.  If an Event of Default shall
have occurred and be continuing, any sums paid upon or in respect of the Pledged
Equity Interests upon the liquidation or dissolution of any Issuer shall be paid
over to the Agent to be held by it hereunder as additional collateral security
for the Secured Obligations, and in case any distribution of capital shall be
made on or in respect of the Pledged Equity Interests or any property shall be
distributed upon or with respect to the Pledged Equity Interests pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Agent, be delivered to
the Agent to be held by it hereunder as additional collateral security for the
Secured Obligations.  If an Event of Default shall have occurred and be
continuing and any sums of money or property so paid or distributed in respect
of the Pledged Equity Interests shall be received by such Grantor, such Grantor
shall, until such money or property is paid or delivered to the Agent, hold such
money or property in trust for the Secured Parties, segregated from other funds
of such Grantor, as additional collateral security for the Secured Obligations.

 

(b)                                 Each Grantor which is either an Issuer or an
owner of any Pledged Equity Interests hereby consents to the grant by each other
Grantor of the security interest hereunder in favor of the Agent and to the
transfer of any Pledged Equity Interest to the Agent or its nominee following an
Event of Default and to the substitution of the Agent or its nominee as a
partner, member or shareholder or other equity holder of the Issuer of the
related Pledged Equity Interest.

 

4.5                               Voting and Other Rights with Respect to
Pledged Securities.  (a)  Unless an Event of Default shall have occurred and be
continuing and the Agent shall have given notice to the relevant Grantor of the
Agent’s intent to exercise its corresponding rights under Section 4.5(b), each
Grantor shall be permitted to receive all cash dividends paid in respect of the
Pledged Equity Interests and all payments made in respect of the Pledged Notes
or Pledged Debt Securities, in each case paid in the normal course of business
of the relevant Issuer, to the extent permitted by the Credit Agreement, and to
exercise all voting and corporate rights with respect to the Pledged Equity
Interests.

 

(b)                                 If an Event of Default shall occur and be
continuing, then at any time in the Agent’s discretion without notice, (1) the
Agent shall have the right to receive any and all cash dividends, payments,
property or other Proceeds paid in respect of the Pledged Equity Interests and
make application thereof to the Secured Obligations in accordance with the
Credit Agreement, and (2) any or all of the Pledged Equity Interests shall, upon
the written request of the Agent, be registered in the name of the Agent or its
nominee, and the Agent or its nominee may thereafter exercise (A) all voting,
corporate and other rights pertaining to such Pledged Equity Interests at any
meeting of shareholders (or other equivalent body) of the relevant Issuer or
Issuers or otherwise and (B) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Pledged Equity Interests as if it were the absolute owner thereof (including the
right to exchange at its discretion any and all of the Pledged Equity Interests
upon the merger, amalgamation, consolidation, reorganization, recapitalization
or other fundamental change in the organizational structure of any Issuer, or
upon the exercise by any Grantor or the Agent of any right, privilege or option
pertaining to such Pledged Equity Interests, and in connection therewith, the
right to deposit and deliver any and all

 

13

--------------------------------------------------------------------------------


 

of the Pledged Equity Interests with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the Agent
may determine), all without liability except to account for property actually
received by it, but the Agent shall have no duty to any Grantor to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.

 

(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Pledged Securities pledged by such Grantor
hereunder to (i) comply with any instruction received by it from the Agent in
writing that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Securities directly to the Agent.

 

4.6                               Commercial Tort Claims.  Within thirty (30)
days after the date of any additional material commercial tort claims arising
since Schedule 6 was last delivered, each Grantor shall provide the Agent with
an amended or supplemented Schedule 6 to reflect such additional commercial tort
claims.

 

SECTION 5.                            REMEDIAL PROVISIONS

 

5.1                               Proceeds to be Turned Over To Agent.  If an
Event of Default shall occur and be continuing and upon Agent’s written request,
all Proceeds received by any Grantor consisting of cash, Cash Equivalents,
checks and other near-cash items shall be held by such Grantor in trust for the
Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Agent in the exact
form received by such Grantor (duly endorsed by such Grantor to the Agent, if
required).  All Proceeds received by the Agent hereunder shall be held by the
Agent in a Collateral Account maintained under its sole dominion and control. 
All Proceeds while held by the Agent in a Collateral Account (or by such Grantor
in trust for the Secured Parties) shall continue to be held as collateral
security for all the Secured Obligations and shall not constitute payment
thereof until applied as provided in Section 5.2.

 

5.2                               Application of Proceeds.  At such intervals as
may be agreed upon by the Borrower and the Agent (acting with the consent of the
Majority Lenders), or, if an Event of Default shall have occurred and be
continuing, at any time at the Agent’s election, the Agent may (and, if directed
by the Majority Lenders, shall) apply all or any part of the Collateral and/or
net Proceeds thereof (after deducting fees and expenses as provided in
Section 5.3) realized through the exercise by the Agent of its remedies
hereunder, whether or not held in any Collateral Account, in payment of the
Secured Obligations in accordance with Section 8.03 of the Credit Agreement.

 

5.3                               Code and Other Remedies.  (a)  If an Event of
Default shall occur and be continuing, the Agent, on behalf of the Secured
Parties, may exercise, in addition to all other rights and remedies granted to
them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the UCC (whether or not the UCC applies to the affected
Collateral) and all rights

 

14

--------------------------------------------------------------------------------


 

under any other applicable law or in equity.  Without limiting the generality of
the foregoing, the Agent, without demand of performance or other demand,
defense, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, presentments, protests, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, license, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party, on the internet or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk.  So long as
an Event of Default shall have occurred and be continuing, the Agent may store,
repair or recondition any Collateral or otherwise prepare any Collateral for
disposal in the manner and to the extent that the Agent deems appropriate.  Each
Secured Party shall have the right upon any such public sale or sales, and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold or to become the licensor of all
or any such Collateral, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.  For purposes of
bidding and making settlement or payment of the purchase price for all or a
portion of the Collateral sold at any such sale made in accordance with the UCC
or other applicable laws, including, without limitation, the Bankruptcy Code,
the Agent, as agent for and representative of the Secured Parties, shall be
entitled to credit bid and use and apply the Secured Obligations (or any portion
thereof) as a credit on account of the purchase price for any Collateral payable
by the Agent at such sale, such amount to be apportioned ratably to the Secured
Obligations of the Secured Parties in accordance with their pro rata share of
such Secured Obligations.  Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.  Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification.  The Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given. 
The Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  The
Agent may sell the Collateral without giving any warranties as to the
Collateral.  The Agent may specifically disclaim or modify any warranties of
title or the like.  The foregoing will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  Each Grantor agrees
that it would not be commercially unreasonable for the Agent to dispose of the
Collateral or any portion thereof by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets. 
Each Grantor hereby waives any claims against the Agent arising by reason of the
fact that the price at which any Collateral may have been sold at such a private
sale was less than the price which might have been obtained at a public sale,
even if the Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  Each Grantor further agrees, at the
Agent’s request, to assemble the Collateral and make

 

15

--------------------------------------------------------------------------------


 

it available to the Agent at places which the Agent shall reasonably select,
whether at such Grantor’s premises or elsewhere.  The Agent shall have the right
to enter onto the property where any Collateral is located without any
obligation to pay rent and take possession thereof with or without judicial
process.  The Agent shall have no obligation to marshal any of the Collateral.

 

(b)                                 The Agent shall deduct from such Proceeds
all reasonable out-of-pocket costs and expenses of every kind incurred in
connection with the exercise of its rights and remedies against the Collateral
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Secured Parties hereunder,
including, without limitation, the reasonable and documented fees and
disbursements of a single counsel to the Agent and a single local counsel to the
Agent in each applicable jurisdiction.  Any net Proceeds remaining after such
deductions shall be applied or retained by the Agent in accordance with
Section 5.2.  Only after such application and after the payment by the Agent of
any other amount required by any provision of law, including, without
limitation, Section 9-615(a) of the UCC, need the Agent account for the surplus,
if any, to any Grantor.  If the Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Agent.  In the event the purchaser fails to pay for the
Collateral, the Agent may resell the Collateral and the applicable Grantor shall
be credited with proceeds of the sale.  To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
any Secured Party arising out of the exercise by it or them of any rights
hereunder.

 

5.4                               Effect of Securities Laws.     Each Grantor
recognizes that the Agent may be unable to effect a public sale of any or all of
the Pledged Equity Interests or the Pledged Debt Securities by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Agent shall
be under no obligation to delay a sale of any of the Pledged Equity Interests or
the Pledged Debt Securities for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.

 

5.5                               Deficiency.  Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Secured Obligations and the fees and
disbursements of any attorneys employed by any Secured Party to collect such
deficiency.

 

SECTION 6.                            POWER OF ATTORNEY AND FURTHER ASSURANCES

 

6.1                               Agent’s Appointment as Attorney-in-Fact, Etc. 
(a)  Each Grantor hereby irrevocably (until termination of this Agreement)
constitutes and appoints the Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name

 

16

--------------------------------------------------------------------------------


 

of such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

 

(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and endorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Receivable or with respect to any other Collateral and file any claim
or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Agent for the purpose of collecting any and
all such moneys due under any Receivable or with respect to any other Collateral
whenever payable;

 

(ii)                                  pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or purchase
any insurance called for by the terms of the Loan Documents and pay all or any
part of the premiums therefor and the costs thereof;

 

(iii)                               execute, in connection with any sale
provided for in Section 5.3 or 5.4, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral; and

 

(iv)                              (1) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Agent or as the Agent shall direct;
(2) ask or demand for, collect, and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral; (3) sign and endorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Agent may deem appropriate; and
(7) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Agent were the absolute owner thereof for all purposes, and do, at the Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Agent deems necessary to protect, preserve or realize upon
the Collateral and the Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

 

Anything in this Section 6.1(a) to the contrary notwithstanding, the Agent
agrees that, except as provided in Section 6.1(b), it will not exercise any
rights under the power of

 

17

--------------------------------------------------------------------------------


 

attorney provided for in this Section 6.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein, the Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement; provided, however, that unless
an Event of Default has occurred and is continuing or time is of the essence,
the Agent shall not exercise this power without first making demand on the
Grantor and the Grantor failing to promptly comply therewith.

 

(c)                                  Each Grantor hereby ratifies all that said
attorneys-in-fact shall lawfully do or cause to be done by virtue hereof.  All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until termination of this Agreement.

 

6.2                               Authorization of Financing Statements.  Each
Grantor acknowledges that pursuant to Section 9-509(b) of the UCC and any other
applicable law, the Agent is authorized to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as the Agent reasonably determines appropriate to perfect or maintain
the perfection of the security interests of the Agent under this Agreement. 
Each Grantor agrees that such financing statements may describe the collateral
in the same manner as described in the Collateral Documents or as “all assets”
or “all personal property” of the such Grantor, whether now owned or hereafter
existing or acquired by the such Grantor or such other description as the Agent,
in its sole judgment, determines is necessary or advisable.  A photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.

 

6.3                               Further Assurances.  Each Grantor agrees that
from time to time, at the expense of such Grantor, it shall promptly execute and
deliver all further instruments and documents and take all further action that
may be necessary, or that the Agent may reasonably request, in order to create
and/or maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Agent to
exercise and enforce its rights and remedies hereunder in respect of any
Collateral.  Without limiting the generality of the foregoing, each Grantor
shall:

 

(i)                                     at any reasonable time, upon request by
the Agent, assemble the Collateral and allow inspection of the Collateral by the
Agent or persons designated by the Agent;

 

(ii)                                  at the Agent’s request, appear in and
defend any action or proceeding that may affect such Grantor’s title to or the
Agent’s interest in all or any part of the Collateral; and

 

(iii)                               furnish the Agent with such information
regarding the Collateral, including, without limitation, the location thereof,
as the Agent may reasonably request from time to time.

 

18

--------------------------------------------------------------------------------


 

SECTION 7.                            OTHER RECOURSE

 

7.1                               Waivers  Each Grantor waives diligence,
presentment, protest, marshaling, demand for payment, notice of dishonor, notice
of default and notice of nonpayment to or upon the Borrower or any of the other
Grantors with respect to the Secured Obligations.  Except for notices provided
for herein, each Grantor hereby waives notice (to the extent permitted by
applicable law) of any kind in connection with this Agreement or any collateral
securing the Secured Obligations, including, without limitation, the
Collateral.  When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Grantor, Agent may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against Borrower, any other Grantor or any other Person
or against any collateral security or guarantee for the Secured Obligations or
any right of offset with respect thereto, and any failure by Agent to make any
such demand, to pursue such other rights or remedies or to collect any payments
from Borrower, any other Grantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Borrower, any other Grantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any Grantor
of any obligation or liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of Secured Party against any Grantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

7.2                               No Individual Foreclosure, Etc.  No Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any guarantee of the Secured Obligations except to the extent
expressly contemplated by this Agreement or the other Loan Documents, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Agent on behalf of the Secured Parties
in accordance with the terms thereof.  Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the guarantees of the Secured Obligations provided hereunder
and under any other Loan Documents, to have agreed to the foregoing provisions
and the other provisions of this Agreement.  Without limiting the generality of
the foregoing, each Secured Party authorizes the Agent to credit bid all or any
part of the Secured Obligations held by it.

 

7.3                               Qualified Counterparties.  No Qualified
Counterparty that obtains the benefits of the Collateral Documents or any
Collateral by virtue of the provisions of the Credit Agreement or of the
Collateral Documents, shall have any right to notice of any action or to consent
to, direct or object to any action under any Loan Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents.  Notwithstanding any other
provision of this Agreement to the contrary, the Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Obligations arising under Secured Hedge Agreements and
Secured Cash Management Agreements unless the Agent has received written notice
of such Secured Obligations, together with such supporting documentation as the
Agent may request, from the applicable Qualified Counterparty.

 

19

--------------------------------------------------------------------------------


 

SECTION 8.                            MISCELLANEOUS

 

8.1                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 10.01 of the Credit Agreement.

 

8.2                               Notices.  All notices, requests and demands to
or upon the Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.02 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Grantor shall be addressed to such
Grantor at its notice address set forth on Schedule 7.

 

8.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  No Secured Party shall by any act (except by a written instrument
pursuant to Section 10.01 of the Credit Agreement), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

8.4                               Enforcement Expenses; Indemnification. 
(a)  Each Grantor agrees to pay or reimburse each Secured Party for all of its
out-of-pocket costs and expenses incurred in enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Grantor is a
party, including, without limitation, the reasonable and documented fees and
disbursements of a single counsel to the Agent and a single local counsel to the
Agent in each applicable jurisdiction.

 

(b)                                 Each Grantor agrees to pay, and to save the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

 

(c)                                  Each Grantor agrees to pay, and to save the
Secured Parties (including all Indemnitees pursuant to Section 10.04(b) of the
Credit Agreement), harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.04(b) of the Credit
Agreement (it being understood and agreed that the indemnification obligations
set forth in this Section 8.4(c) shall apply to the Secured Parties to the same
extent that they apply to the Agent and the Lenders under the Credit Agreement).

 

20

--------------------------------------------------------------------------------


 

(d)                                 The agreements in this Section shall survive
repayment of the Secured Obligations and all other amounts payable under the
Credit Agreement and the other Loan Documents and the Secured Hedge Agreements
and Secured Cash Management Agreements.

 

8.5                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Grantor and shall inure to
the benefit of the Secured Parties and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the Agent 
and any such assignment, transfer or delegation without such consent shall be
null and void.

 

8.6                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile or other electronic imaging means), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g. “pdf” or “tif” format) shall be
effective as delivery of a manually executed counterpart hereof.

 

8.7                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

8.8                               Section Headings.  The Section headings and
Table of Contents used in this Agreement are for convenience of reference only
and are not to affect the construction hereof or be taken into consideration in
the interpretation hereof.

 

8.9                               Integration/Conflict.  This Agreement and the
other Loan Documents represent the entire agreement of the Grantors, the Agent
and the other Secured Parties with respect to the subject matter hereof and
thereof, and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  There are no
promises, undertakings, representations or warranties by the Agent or any other
Secured Party relative to the subject matter hereof and thereof not expressly
set forth or referred to herein or therein.

 

8.10                        Governing Law, Jurisdiction, Waiver of Jury
Trial, Etc.  Sections 10.14 and 10.15 of the Credit Agreement are incorporated
herein, mutatis mutandis, as if a part hereof.

 

8.11                        Acknowledgments.  Each Grantor hereby acknowledges
that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 no Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents

 

21

--------------------------------------------------------------------------------


 

and the provisions of Section 10.16 of the Credit Agreement are incorporated
herein, mutatis mutandis, as if a part hereof, and the relationship between the
Grantors, on the one hand, and the Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Secured Parties.

 

8.12                        Additional Grantors.  Each Material Subsidiary of
the Borrower that is required to become a party to this Agreement pursuant to
Section 6.09(d) of the Credit Agreement shall become a Grantor as required by
the Credit Agreement for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex 1
hereto.

 

8.13                        Releases.  (a)  Upon the earlier to occur of (i) the
Collateral Release Date or (ii) a Discharge of the Secured Obligations, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Agent and each Grantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantors.  At the request and
sole expense of any Grantor following any such termination, the Agent shall
deliver to such Grantor any Collateral held by the Agent hereunder, and execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination.

 

(b)                                 If any of the Collateral shall be Disposed
of by any Grantor in a transaction permitted by the Credit Agreement, then, the
Agent, at the request and sole expense of such Grantor, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral.  At
the request and sole expense of the Borrower, a Subsidiary Grantor shall be
released from its obligations hereunder in the event that all the Equity
Interests of such Subsidiary Grantor shall be Disposed of in a transaction
permitted by the Credit Agreement; provided that the Borrower shall have
delivered to the Agent, at least ten (10) Business Days prior to the date of the
proposed release, a written request for release identifying the relevant
Subsidiary Grantor, together with a certification by the Borrower stating that
such transaction is in compliance with the Credit Agreement and the other Loan
Documents and that the Proceeds of such Disposition will be applied in
accordance therewith.

 

(c)                                  Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement originally filed in connection herewith
without the prior written consent of the Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the UCC.

 

8.14                        Reinstatement.  This Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part

 

22

--------------------------------------------------------------------------------


 

of any Grantor’s assets, and shall continue to be effective or be reinstated, as
the case be, if at any time payments and performance of the Secured Obligations
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

[Remainder of this page intentionally left blank.]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

 

 

GRANTORS:

 

 

 

SUSSER PETROLEUM PARTNERS LP

 

 

 

By:

SUSSER PETROLEUM PARTNERS GP LLC

 

 

 

 

 

 

 

By:

/s/ Mary E. Sullivan

 

 

Name: Mary E. Sullivan

 

 

Title: Executive Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

 

SUSSER ENERGY SERVICES LLC

 

SUSSER PETROLEUM OPERATING COMPANY LLC

 

SUSSER PETROLEUM PROPERTY COMPANY LLC

 

T&C WHOLESALE LLC

 

 

 

 

 

By:

/s/ Mary E. Sullivan

 

 

Name: Mary E. Sullivan

 

 

Title: Executive Vice President, Chief Financial
Officer and Treasurer

 

[Signature Page to Pledge and Security Agreement (SUSP)]

 

--------------------------------------------------------------------------------


 

 

AGENT:

 

 

 

BANK OF AMERICA, N.A.,

 

as Agent

 

 

 

 

 

By:

/s/ Denise Jones

 

 

Name: Denise Jones

 

 

Title: Assistant Vice President

 

[Signature Page to Pledge and Security Agreement (SUSP)]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

DESCRIPTION OF PLEDGED INVESTMENT PROPERTY

 

Pledged Stock:

 

None.

 

Pledged Notes:

 

None.

 

Pledged Debt Securities:

 

None.

 

Pledged Security Entitlements:

 

None.

 

Pledged Commodity Contracts:

 

None.

 

Pledged Partnership Interests:

 

None.

 

1-1

--------------------------------------------------------------------------------


 

Pledged LLC Interests:

 

Grantor

 

Issuer

 

Certificated
(Y/N)

 

Certificate
No.
(if any)

 

No. of
Pledged
Units

 

% of
Outstanding
LLC Interests of
the Issuer

 

Susser Petroleum Partners LP

 

Susser Petroleum Operating Company LLC

 

N

 

N/A

 

N/A

 

100

%

Susser Petroleum Operating Company LLC

 

Susser Energy Services LLC

 

N

 

N/A

 

N/A

 

100

%

Susser Petroleum Operating Company LLC

 

Susser Petroleum Property Company LLC

 

N

 

N/A

 

N/A

 

100

%

Susser Petroleum Operating Company LLC

 

T&C Wholesale LLC

 

N

 

N/A

 

N/A

 

100

%

 

1-2

--------------------------------------------------------------------------------


 

Schedule 2

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

Grantor

 

Filing Jurisdiction

 

Action to be Taken

Susser Petroleum Partners LP

 

Delaware

 

All assets filing

Susser Energy Services LLC

 

Texas

 

All assets filing

Susser Petroleum Operating Company LLC

 

Delaware

 

All assets filing

Susser Petroleum Property Company LLC

 

Delaware

 

All assets filing

T&C Wholesale LLC

 

Texas

 

All assets filing

 

Actions with respect to Investment Property

 

None.

 

Other Actions

 

None.

 

2-1

--------------------------------------------------------------------------------


 

Schedule 3

 

EXACT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE
OFFICE

 

Exact Legal Name

 

Jurisdiction of
Organization

 

Organizational I.D.

 

Chief Executive Office

Susser Petroleum Partners LP

 

Delaware

 

5167601

 

555 East Airtex Drive
Houston, TX 77073

Susser Energy Services LLC

 

Texas

 

801844301

 

555 East Airtex Drive
Houston, TX 77073

Susser Petroleum Operating Company LLC

 

Delaware

 

5178586

 

555 East Airtex Drive
Houston, TX 77073

Susser Petroleum Property Company LLC

 

Delaware

 

5178879

 

555 East Airtex Drive
Houston, TX 77073

T&C Wholesale LLC

 

Texas

 

801648416

 

555 East Airtex Drive
Houston, TX 77073

 

3-1

--------------------------------------------------------------------------------


 

Schedule 4

 

GOVERNMENT RECEIVABLES

 

None.

 

4-1

--------------------------------------------------------------------------------


 

Schedule 5

 

LETTER OF CREDIT RIGHTS

 

None.

 

5-1

--------------------------------------------------------------------------------


 

Schedule 6

 

COMMERCIAL TORT CLAIMS

 

None.

 

6-1

--------------------------------------------------------------------------------


 

Schedule 7

 

NOTICE ADDRESSES OF GRANTORS

 

Grantor

 

Notice Address

Susser Petroleum Partners LP

 

555 East Airtex Drive

Houston, TX 77073

Attention: Mary Sullivan

Email: MSullivan@susser.com

 

 

 

Susser Energy Services LLC

 

555 East Airtex Drive

Houston, TX 77073

Attention: Mary Sullivan

Email: MSullivan@susser.com

 

 

 

Susser Petroleum Operating Company LLC

 

555 East Airtex Drive

Houston, TX 77073

Attention: Mary Sullivan

Email: MSullivan@susser.com

 

 

 

Susser Petroleum Property Company LLC

 

555 East Airtex Drive

Houston, TX 77073

Attention: Mary Sullivan

Email: MSullivan@susser.com

 

 

 

T&C Wholesale LLC

 

555 East Airtex Drive

Houston, TX 77073

Attention: Mary Sullivan

Email: MSullivan@susser.com

 

7-1

--------------------------------------------------------------------------------


 

EXHIBIT A TO
PLEDGE AND SECURITY AGREEMENT

 

FORM OF UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

This CONTROL AGREEMENT (as amended, supplemented or otherwise modified from time
to time, the “Control Agreement”) dated as of                      ,         ,
is made by and among                               , a                      (the
“Grantor”), BANK OF AMERICA, N.A., as Agent (in such capacity, the “Agent”) for
the Secured Parties (as defined in the Pledge and Security Agreement referred to
below), and                         , a                          (the “Issuer”).

 

WHEREAS, the Grantor has granted to the Agent for the benefit of the Secured
Parties a security interest in the uncertificated securities of the Issuer owned
by the Grantor from time to time (collectively, the “Pledged Securities”), and
all additions thereto and substitutions and proceeds thereof (collectively, with
the Pledged Securities, the “Collateral”) pursuant to a Pledge and Security
Agreement, dated as of September 25, 2014 (as amended, restated, supplemented,
or otherwise modified from time to time, the “Pledge and Security Agreement”;
all capitalized terms not defined herein shall have the meaning ascribed to them
in such Pledge and Security Agreement), among the Grantor and the other persons
party thereto as grantors in favor of the Agent.

 

WHEREAS, the following terms which are defined in Articles 8 and 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof
(the “UCC”) are used herein as so defined:  Adverse Claim, Control, Instruction,
Proceeds and Uncertificated Security.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.         Notice of Security Interest.  The Grantor, the Agent and the
Issuer are entering into this Control Agreement to perfect, and to confirm the
priority of, the Agent’s security interest in the Collateral.  The Issuer
acknowledges that this Control Agreement constitutes written notification to the
Issuer of the Agent’s security interest in the Collateral.  The Issuer agrees to
promptly make all necessary entries or notations in its books and records to
reflect the Agent’s security interest in the Collateral and, upon request by the
Agent, to register the Agent as the registered owner of any or all of the
Pledged Securities.  The Issuer acknowledges that the Agent has control over the
Collateral.

 

SECTION 2.         Collateral.  The Issuer hereby represents and warrants to,
and agrees with the Grantor and the Agent that (i) the terms of any limited
liability company interests or partnership interests included in the Collateral
from time to time shall expressly provide that they are securities governed by
Article 8 of the Uniform Commercial Code in effect from time to time in the
State of [                    ],  (ii) the Pledged Securities are uncertificated
securities, (iii) the issuer’s jurisdiction is, and during the term of this
Control Agreement shall remain, the State of [                        ],

 

EXHIBIT A-1

--------------------------------------------------------------------------------


 

(iv) Schedule 1 contains a true and complete description of the Pledged
Securities as of the date hereof and (v) except for the claims and interests of
the Agent and the Grantor in the Collateral, the Issuer does not know of any
claim to or security interest or other interest in the Collateral.

 

SECTION 3.         Control.  The Issuer hereby agrees, upon written direction
from the Agent and without further consent from the Grantor, (a) to comply with
all instructions and directions of any kind originated by the Agent concerning
the Collateral, to liquidate or otherwise dispose of the Collateral as and to
the extent directed by the Agent and to pay over to the Agent all proceeds
without any set-off or deduction, and (b) except as otherwise directed by the
Agent, not to comply with the instructions or directions of any kind originated
by the Grantor or any other person.

 

SECTION 4.         Other Agreements.  The Issuer shall notify promptly the Agent
and the Grantor if any other person asserts any lien, encumbrance, claim
(including any adverse claim) or security interest in or against any of the
Collateral.  In the event of any conflict between the provisions of this Control
Agreement and any other agreement governing the Pledged Securities or the
Collateral, the provisions of this Control Agreement shall control.

 

SECTION 5.         Protection of Issuer.  The Issuer may rely and shall be
protected in acting upon any notice, instruction or other communication that it
reasonably believes to be genuine and authorized.

 

SECTION 6.         Termination.  This Control Agreement shall terminate
automatically upon receipt by the Issuer of written notice executed by the Agent
that (i)  the Discharge of the Secured Obligations has occurred, or (ii) all of
the Collateral has been released, whichever is sooner, and the Issuer shall
thereafter be relieved of all duties and obligations hereunder.

 

SECTION 7.         Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three (3) days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, to the Grantor’s and the Agent’s addresses as set forth in the Pledge
and Security Agreement, and to the Issuer’s address as set forth below, or to
such other address as any party may give to the others in writing for such
purpose:

 

[Name of Issuer]

[Address of Issuer]

Attention:

Telephone: (     )      -

Telecopy: (     )      -

 

EXHIBIT A-2

--------------------------------------------------------------------------------


 

SECTION 8.         Amendments in Writing.  None of the terms or provisions of
this Control Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the parties hereto.

 

SECTION 9.         Entire Agreement.  This Control Agreement and the Pledge and
Security Agreement constitute the entire agreement and supersede all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

 

SECTION 10.       Execution in Counterparts.  This Control Agreement may be
executed in any number of counterparts by one or more parties to this Control
Agreement and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page of this Control Agreement by facsimile or other electronic transmission
(e.g., “pdf”, or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.

 

SECTION 11.       Successors and Assigns.  This Control Agreement shall be
binding upon the successors and assigns of each of the parties hereto and shall
inure to the benefit of the parties hereto and their respective successors and
assigns, provided that neither the Grantor nor the Issuer may assign, transfer
or delegate any of its rights or obligations under this Control Agreement
without the prior written consent of the Agent and any such assignment, transfer
or delegation without such consent shall be null and void.

 

SECTION 12.       Severability.

 

In the event any one or more of the provisions contained in this Control
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 13.       Section Headings.

 

The Section headings used in this Control Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

SECTION 14.       Governing Law, Jurisdiction, Waiver of Jury Trial, Etc.

 

Sections 10.14 and 10.15 of the Credit Agreement are incorporated herein,
mutatis mutandis, as if a part hereof.

 

[Remainder of this page intentionally left blank.]

 

EXHIBIT A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ISSUER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT A-4

--------------------------------------------------------------------------------


 

ANNEX 1 TO
PLEDGE AND SECURITY AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of                         ,          , made by
                                            , a                               
     (the “Additional Grantor”), in favor of BANK OF AMERICA, N.A., as Agent (in
such capacity, the “Agent”) for (i) the banks and other financial institutions
and entities (the “Lenders”) parties to the Credit Agreement referred to below,
and (ii) the other Secured Parties.  All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, SUSSER PETROLEUM PARTNERS LP (the “Borrower”), the Lenders, and the
Agent have entered into a Credit Agreement, dated as of September 25, 2014 (as
amended, supplemented, replaced or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the Pledge
and Security Agreement, dated as of September 25, 2014 (as amended, supplemented
or otherwise modified from time to time, the “Pledge and Security Agreement”) in
favor of the Agent for the benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Pledge and Security Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Pledge and Security
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.     Pledge and Security Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.12 of the
Pledge and Security Agreement, hereby becomes a party to the Pledge and Security
Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder and hereby grants to the Agent, for the benefit of the
Secured Parties, a security interest in all Collateral owned by such Additional
Grantor to secure the payment and performance when due of the Secured
Obligations.  The information set forth in Annex 1-A hereto is hereby added to
the information set forth in Schedules                           (1) to the
Pledge and Security Agreement.  The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Section 3
of the Pledge and Security

 

--------------------------------------------------------------------------------

(1)  Refer to each Schedule which needs to be supplemented.

 

ANNEX 1-1

--------------------------------------------------------------------------------


 

Agreement is true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.

 

2.     GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3.     Successors and Assigns.

 

This Assumption Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
Additional Grantor may not assign, transfer or delegate any of its rights or
obligations under this Assumption Agreement without the prior written consent of
the Agent and any such assignment, transfer or delegation without such consent
shall be null and void.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

ANNEX 1-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SUBSIDIARY GUARANTY

 

G-1

--------------------------------------------------------------------------------


 

Execution Version

 

 

 

GUARANTY AGREEMENT

 

made among

 

SUSSER ENERGY SERVICES LLC,
SUSSER PETROLEUM OPERATING COMPANY LLC,
SUSSER PETROLEUM PROPERTY COMPANY LLC,
T&C WHOLESALE LLC

 

and

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

Dated as of September 25, 2014

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

DEFINED TERMS

5

 

 

 

1.1

Definitions

5

1.2

Other Definitional Provisions

5

 

 

 

SECTION 2.

GUARANTEE

6

 

 

 

2.1

Guarantee of Guaranteed Obligations

6

2.2

Limitation on Obligations Guaranteed

6

2.3

Nature of Guarantee; Continuing Guarantee; Waivers of Defenses Etc.

7

2.4

Rights of Reimbursement, Contribution and Subrogation

9

2.5

Payments

11

2.6

Subordination of Other Obligations

11

2.7

Financial Condition of Borrower and Guarantors

11

2.8

Bankruptcy, Etc.

11

2.9

Duration of Guarantee, Discharge of Guarantee Upon Sale of Guarantor

12

2.10

Reinstatement

12

2.11

Keepwell

12

 

 

 

SECTION 3.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE GUARANTORS

13

 

 

 

3.1

Representations and Warranties

13

3.2

Covenants

13

 

 

 

SECTION 4.

POWER OF ATTORNEY AND FURTHER ASSURANCES

13

 

 

 

4.1

Agent’s Appointment as Attorney-in-Fact, Etc.

13

4.2

Further Assurances

13

 

 

 

SECTION 5.

APPLICATION OF PROCEEDS

13

 

 

 

5.1

Application of Proceeds

13

 

 

 

SECTION 6.

MISCELLANEOUS

14

 

 

 

6.1

Amendments in Writing

14

6.2

Notices

14

6.3

No Waiver by Course of Conduct; Cumulative Remedies

14

6.4

Enforcement Expenses; Indemnification

14

6.5

Successors and Assigns

15

6.6

Counterparts

15

6.7

Severability

15

6.8

Section Headings

15

 

2

--------------------------------------------------------------------------------


 

6.9

Integration. Conflict

15

6.10

Governing Law, Jurisdiction, Waiver of Jury Trial, Etc.

15

6.11

Additional Guarantors

15

6.12

 

15

6.13

Releases

16

 

 

Annex I-Joinder Agreement

Annex-I

 

3

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT

 

GUARANTY AGREEMENT dated as of September 25, 2014 (this “Guaranty”), among each
of the signatories hereto designated as a Guarantor on the signature
pages hereto (together with any other entity that may become a party hereto as a
Guarantor as provided herein, (each a “Guarantor” and collectively, the
“Guarantors”)) and BANK OF AMERICA, N.A., as Collateral Agent (in such capacity
and together with its successors and assigns in such capacity, the “Agent”) for
(i) the banks and other financial institutions or entities (the “Lenders”) from
time to time parties to the Credit Agreement, dated as of September 25, 2014 (as
amended, restated, supplemented or otherwise modified or replaced from time to
time, the “Credit Agreement”), among SUSSER PETROLEUM PARTNERS LP, a Delaware
limited partnership (the “Borrower”), the Lenders and BANK OF AMERICA, N.A., as
administrative agent and as the Agent, and (ii) the other Secured Parties (as
defined in the Credit Agreement).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the Guarantors in connection with the operation of their respective
businesses;

 

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Guaranty to the Agent
for the benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders and LC
Issuer to make their respective extensions of credit to the Borrower thereunder
and to induce the Qualified Counterparties to enter into Secured Hedge
Agreements and Secured Cash Management Agreements and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor hereby agrees with the Agent, for the benefit of
the Secured Parties, as follows:

 

4

--------------------------------------------------------------------------------


 

SECTION 1          DEFINED TERMS

 

1.1          Definitions.  (a)  Unless otherwise defined herein, all terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

(b)           The following terms shall have the following meanings:

 

“Discharge of the Guaranteed Obligations”  shall mean and shall have occurred
when (i) all Guaranteed Obligations shall have been paid in full in cash and all
other obligations under the Loan Documents shall have been performed (other than
(a) those expressly stated to survive termination and (b) contingent obligations
as to which no claim has been asserted and (c) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Qualified Counterparties shall have
been made) and (ii) no Letters of Credit shall be outstanding (other than
Letters of Credit which have been Cash Collateralized or as to which other
arrangements satisfactory to the LC Issuer shall have been made) and (iii) all
Commitments shall have terminated or expired.

 

“Guaranteed Obligations” shall mean (i) the Obligations, (ii) each other
guarantee of the Obligations and (ii) whether or not constituting Obligations,
the unpaid principal of and interest on (including, without limitation, interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding relating to the Borrower or
any Guarantor, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) and all other obligations and liabilities of the
Borrower or any Guarantor to any Agent, any Lender or any Qualified Counterparty
which may arise under or in connection with any Loan Document, any Secured Hedge
Agreement and/or any Secured Cash Management Agreement; provided, however, that
Guaranteed Obligations shall not include any Excluded Swap Obligations.

 

“Obligee Guarantor” shall have the meaning set forth in Section 2.6.

 

“Qualified Counterparties” shall mean, (a) with regards to any Secured Hedge
Agreement, any Hedge Bank and (b) with regards to any Secured Cash Management
Agreement, any Cash Management Bank.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Voidable Transfer”  shall have the meaning set forth in Section 2.10.

 

1.2          Other Definitional Provisions.  (a)  The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty, and Section, Schedule,

 

5

--------------------------------------------------------------------------------


 

Exhibit and Annex references, are to this Guaranty unless otherwise specified. 
References to any Schedule, Exhibit or Annex shall mean such Schedule,
Exhibit or Annex as amended or supplemented from time to time in accordance with
this Guaranty.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           The expressions “payment in full,” “paid in full” and any other
similar terms or phrases when used herein shall mean payment in cash in
immediately available funds.

 

(d)           The use herein of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

 

SECTION 2.         GUARANTEE

 

2.1          Guarantee of Guaranteed Obligations.  Each of the Guarantors
hereby, jointly and severally, absolutely, unconditionally and irrevocably,
guarantees, as primary obligor and not merely as surety, to the Agent, for the
benefit of the Secured Parties and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by each
other Guarantor and the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations.  Each Guarantor shall
be liable under its guarantee set forth in this Section 2.1, without any
limitation as to amount, for all present and future Guaranteed Obligations,
including specifically all future increases in the outstanding amount of the
Loans or other Guaranteed Obligations and other future increases in the
Guaranteed Obligations, whether or not any such increase is committed,
contemplated or provided for by the Loan Documents, the Secured Cash Management
Agreements or the Secured Hedge Agreements on the date hereof.  Without limiting
the generality of the foregoing, each Guarantor’s liability shall extend to all
Guaranteed Obligations (including, without limitation, interest, fees, costs and
expenses) that would be owed by any other obligor on the Guaranteed Obligations
but for the fact that they are unenforceable or not allowable due to the
existence of a proceeding under any any Debtor Relief Laws involving such other
obligor because it is the intention of the Guarantors and Secured Parties that
the Guaranteed Obligations which are guaranteed by the Guarantors pursuant
hereto should be determined without regard to any rule of law or order which may
relieve the Borrower or any Guarantor of any portion of such Guaranteed
Obligations.

 

2.2          Limitation on Obligations Guaranteed.  (a)  Notwithstanding any
other provision hereof, the right of recovery against each Guarantor under
Section 2 hereof shall not exceed $1.00 less than the lowest amount which would
render such Guarantor’s obligations under Section 2 hereof void or voidable
under applicable law, including, without limitation, the Uniform Fraudulent
Conveyance Act, Uniform Fraudulent Transfer Act or any similar foreign, federal
or state law to the extent applicable to the guarantee set forth herein and the
obligations

 

6

--------------------------------------------------------------------------------


 

of each Guarantor hereunder.  To effectuate the foregoing, the Agent and the
Guarantors hereby irrevocably agree that the Guaranteed Obligations of each
Guarantor in respect of the guarantee set forth in Section 2 hereof at any time
shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor with respect thereto hereof not constituting a
fraudulent transfer or conveyance after giving full effect to the liability
under such guarantee set forth in Section 2 hereof and its related contribution
rights but before taking into account any liabilities under any other guarantee
by such Guarantor.  For purposes of the foregoing, all guarantees of such
Guarantor other than the guarantee under Section 2 hereof will be deemed to be
enforceable and payable after the guarantee under Section 2 hereof.  To the
fullest extent permitted by applicable law, this Section 2.2(a) shall be for the
benefit solely of creditors and representatives of creditors of each Guarantor
and not for the benefit of such Guarantor or the holders of any Equity Interest
in such Guarantor.

 

(b)           Each Guarantor agrees that Obligations may at any time and from
time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor under Section 2.2 (a) without impairing the
guarantee contained in this Section 2 or affecting the rights and remedies of
any Secured Party hereunder.

 

2.3          Nature of Guarantee; Continuing Guarantee; Waivers of Defenses
Etc.  (a)  Each Guarantor understands and agrees that the guarantee contained in
this Section 2 shall be construed as a continuing guarantee of payment and
performance and not merely of collectability.  Each Guarantor waives diligence,
presentment, protest, marshaling, demand for payment, notice of dishonor, notice
of default and notice of nonpayment to or upon the Borrower or any of the
Guarantors with respect to the Guaranteed Obligations.  Without limiting the
generality of the foregoing, this Guaranty and the obligations of each Guarantor
hereunder shall be valid and enforceable and shall not be subject to any
reduction, limitation, impairment, set-off, defense, counterclaim, discharge or
termination for any reason (other than a Discharge of the Guaranteed
Obligations).

 

(b)           Each Guarantor agrees that the Guaranteed Obligations of each
Guarantor hereunder are independent of the Guaranteed Obligations of each other
Guarantor and of any other guarantee of the Guaranteed Obligations and when
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, any Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower and any Guarantor or any other
Person or against any collateral security or other guarantee for the Guaranteed
Obligations or any right of offset with respect thereto, and any failure by any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower and any Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower and any
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Secured Party against
any Guarantor.  For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

 

7

--------------------------------------------------------------------------------


 

(c)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower and any of the Guarantors, any other guarantor or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment remain liable for the Guaranteed Obligations
until the Discharge of the Guaranteed Obligations.

 

(d)           Without limiting the generality of the foregoing, each Guarantor
agrees that its obligations under and in respect of the guarantee contained in
this Section 2 and any security interest, if any, securing the Guaranteed
Obligations, shall not be affected by, and shall remain in full force and effect
without regard to, and hereby waives all, rights, claims or defenses that it
might otherwise have (now or in the future) with respect to each of the
following (whether or not such Guarantor has knowledge thereof):

 

(i)            the validity or enforceability of the Credit Agreement or any
other Loan Document or any Secured Hedge Agreement or Secured Cash Management
Agreement, any of the Guaranteed Obligations or any guarantee or right of offset
with respect thereto at any time or from time to time held by any Secured Party;

 

(ii)           any renewal, extension or acceleration of, or any increase in the
amount of the Guaranteed Obligations, or any amendment, supplement, modification
or waiver of, or any consent to departure from, the Loan Documents or any
Secured Hedge Agreement or Secured Cash Management Agreement;

 

(iii)          any failure or omission to assert or enforce or agreement or
election not to assert or enforce, delay in enforcement, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under any Loan Document, any Secured Hedge Agreement or any Secured Cash
Management Agreement, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment of the Guaranteed Obligations;

 

(iv)          any change, reorganization or termination of the corporate
structure or existence of Borrower or any Guarantor or any of their Subsidiaries
and any corresponding restructuring of the Guaranteed Obligations;

 

(v)           any settlement, compromise, release, or discharge of, or
acceptance or refusal of any offer of payment or performance with respect to, or
any substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations;

 

(vi)          the validity, perfection, non-perfection or lapse in perfection,
priority or avoidance of any security interest or lien, the release of any or
all collateral

 

8

--------------------------------------------------------------------------------


 

securing, or purporting to secure, the Guaranteed Obligations or any other
impairment of such collateral;

 

(vii)         any exercise of remedies with respect to any security for the
Guaranteed Obligations (including, without limitation, any collateral, including
the Collateral securing or purporting to secure any of the Guaranteed
Obligations) at such time and in such order and in such manner as the Agent and
the Secured Parties may decide and whether or not every aspect thereof is
commercially reasonable and whether or not such action constitutes an election
of remedies and even if such action operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy that any Guarantor
would otherwise have; and

 

(viii)        any other circumstance whatsoever which may or might in any manner
or to any extent vary the risk of any Guarantor as an obligor in respect of the
Guaranteed Obligations or which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower or any Guarantor for
the Guaranteed Obligations, or of such Guarantor under the guarantee contained
in this Section 2 or of any security interest granted by any Guarantor, whether
in a proceeding under any any Debtor Relief Laws or in any other instance.

 

(e)           In addition each Guarantor further waives any and all other
defenses, set- offs or counterclaims (other than a defense of payment or
performance in full hereunder) which may at any time be available to or be
asserted by it, the Borrower or any Guarantor or Person against any Secured
Party, including, without limitation, failure of consideration, breach of
warranty, statute of frauds, statute of limitations, accord and satisfaction and
usury.

 

2.4          Rights of Reimbursement, Contribution and Subrogation.

 

In case any payment is made on account of the Guaranteed Obligations by any
Guarantor or is received or collected on account of the Guaranteed Obligations
from any Guarantor or its property:

 

(a)           If such payment is made by a Guarantor or the Borrower or from its
property in respect of the Guaranteed Obligations of another Guarantor, such
Guarantor shall be entitled, subject to and upon (but not before) a Discharge of
the Guaranteed Obligations, (A) to demand and enforce reimbursement for the full
amount of such payment from such other Guarantor, and (B) to demand and enforce
contribution in respect of such payment from each other Guarantor which has not
paid its fair share of such payment, as necessary to ensure that (after giving
effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment.  For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors (other than the Guarantor whose primary obligations
were so guaranteed by the other Guarantors) based on the relative value of their
assets and any other equitable considerations deemed appropriate by the court. 
For purposes of the foregoing, all guarantees of such Guarantor other than the
guarantee under Section 2 hereof will be deemed to be enforceable and payable
after the guarantee under Section 2 hereof.

 

9

--------------------------------------------------------------------------------


 

(b)           If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor or the Borrower against any other Guarantor or the
Borrower whether under Section 2.4(a) or otherwise, such Guarantor shall be
entitled, subject to and upon (but not before) a Discharge of the Guaranteed
Obligations, to be subrogated (equally and ratably with all other Guarantors
entitled to reimbursement or contribution from any other Guarantor as set forth
in this Section 2.4) to any security interest that may then be held by the Agent
upon any collateral securing or purporting to secure any of the Guaranteed
Obligations.  Any right of subrogation of any Guarantor or the Borrower shall be
enforceable solely after a Discharge of the Guaranteed Obligations and solely
against the Guarantors, and not against the Secured Parties, and neither the
Agent nor any other Secured Party shall have any duty whatsoever to warrant,
ensure or protect any such right of subrogation or to obtain, perfect, maintain,
hold, enforce or retain any collateral securing or purporting to secure any of
the Guaranteed Obligations for any purpose related to any such right of
subrogation.  If subrogation is demanded by any Guarantor, then, after Discharge
of the Guaranteed Obligations, the Agent shall, upon such Guarantor’s prior
reasonable request, deliver to the Guarantor making such demand, or to a
representative of such Guarantor or of the Guarantors generally, an instrument
satisfactory to the Agent transferring, on a quitclaim basis without any
recourse, representation, warranty or any other obligation whatsoever, whatever
security interest the Agent then may hold in whatever collateral securing or
purporting to secure any of the Guaranteed Obligations that may then exist that
was not previously released or disposed of or acquired by the Agent.

 

(c)           All rights and claims arising under this Section 2.4 or based upon
or relating to any other right of reimbursement, indemnification, contribution
or subrogation that may at any time arise or exist in favor of any Guarantor or
the Borrower as to any payment on account of either (x) the Guaranteed
Obligations or (y) any other obligation that is secured by any collateral that
also secures or purports to secure any of the Guaranteed Obligations, in each
case made by it or received or collected from its property shall be fully
subordinated to the Guaranteed Obligations in all respects prior to the
Discharge of the Guaranteed Obligations.  Until Discharge of the Guaranteed
Obligations, no Guarantor may demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim.  If any such payment or
distribution is made or becomes available to any Guarantor in any bankruptcy
case, receivership, or insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Agent, for application to the payment of the
Guaranteed Obligations.  If any such payment or distribution is received by any
Guarantor, it shall be held by such Guarantor in trust, as trustee of an express
trust for the benefit of the Secured Parties, and shall forthwith be transferred
and delivered by such Guarantor to the Agent, in the exact form received and, if
necessary, duly endorsed.

 

(d)           The obligations of the Guarantors under this Guaranty and the
other Loan Documents, including their liability for the Guaranteed Obligations
and the enforceability of the security interests granted thereby, are not
contingent upon the validity, legality, enforceability, collectability or
sufficiency of any right of reimbursement, contribution or subrogation arising
under this Section 2.4 or otherwise.  The invalidity, insufficiency,
unenforceability or uncollectability of any such right shall not in any respect
diminish, affect or impair any such obligation or any other claim, interest,
right or remedy at any time held by any Secured Party against any Guarantor or
its property.  The Secured Parties make no representations or warranties

 

10

--------------------------------------------------------------------------------


 

in respect of any such right and shall have no duty to assure, protect, enforce
or ensure any such right or otherwise relating to any such right.

 

2.5          Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Agent without set-off or counterclaim in Dollars in
immediately available funds at the Agent’s Office.

 

2.6          Subordination of Other Obligations.  Any Indebtedness of the
Borrower or any Guarantor now or hereafter held by the Borrower or any Guarantor
(the “Obligee Guarantor”), whether as original creditor, assignee, or by way of
subrogation, restitution or otherwise, is hereby subordinated in right of
payment to the Guaranteed Obligations, and any such Indebtedness collected or
received by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for the Agent on behalf of the Secured Parties
and shall forthwith be paid over to the Agent for the benefit of the Secured
Parties to be credited and applied against the Guaranteed Obligations but
without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.

 

2.7          Financial Condition of Borrower and Guarantors.  Any Credit
Extension may be made to the Borrower or continued from time to time, and any
Secured Hedge Agreement and Secured Cash Management Agreement may be entered
into from time to time, in each case, without notice to or authorization from
any Guarantor regardless of the financial or other condition of Borrower or any
Guarantor at the time of any such grant or continuation or at the time such
Secured Hedge Agreement or Secured Cash Management Agreement is entered into, as
the case may be.  No Secured Party shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Borrower or any Guarantor.  Each Guarantor has
adequate means to obtain information from the Borrower and each Guarantor on a
continuing basis concerning the financial condition of the Borrower and each
Guarantor and its ability to perform its obligations under the Loan Documents,
Secured Cash Management Agreements and Secured Hedge Agreement, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of the Borrower and each other Loan Party and each Guarantor
and of all circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations.  Each Guarantor hereby waives and relinquishes any duty on the part
of any Secured Party to disclose any matter, fact or thing relating to the
business, operations or condition of the Borrower or any Guarantor now known or
hereafter known by any Secured Party.

 

2.8          Bankruptcy, Etc.  Until a Discharge of the Guaranteed Obligations,
no Guarantor shall, without the prior written consent of the Agent, commence or
join with any other person in commencing any proceeding under any any Debtor
Relief Laws of or against the Borrower or any Guarantor.  The obligations of the
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding under any any Debtor
Relief Laws, voluntary or involuntary, involving the Borrower or any Guarantor
or by any defense which the Borrower or any Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.  To the fullest extent permitted by law, the Guarantors will
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar person to pay the Agent, or allow the claim
of the Agent in respect of, any interest, fees, costs, expenses or other

 

11

--------------------------------------------------------------------------------


 

Guaranteed Obligations accruing or arising after the date on which such case or
proceeding is commenced.

 

2.9          Duration of Guarantee, Discharge of Guarantee Upon Sale of
Guarantor.  (a)  Except as provided in Section 2.9(b) below, and subject to
Section 2.10 below, the guarantee contained in this Section 2 shall remain in
full force and effect until the Discharge of the Guaranteed Obligations.

 

(b)           If (i) all of the Equity Interests of any Guarantor or any of its
successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions of the Loan Documents to a Person that is not a Loan Party or (ii) a
Guarantor becomes an Unrestricted Subsidiary in accordance with Section 6.09 of
the Credit Agreement, then in the case of each of clauses (i) and (ii), the
guarantee of such Guarantor or such successor in interest, as the case may,
hereunder shall be released in accordance with Section 9.10 of the Credit
Agreement.

 

2.10        Reinstatement.  If at any time payment of any of the Guaranteed
Obligations or any portion thereof is rescinded, disgorged or must otherwise be
restored or returned by any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, or if any Secured Party repays,
restores, or returns, in whole or in part, any payment or property previously
paid or transferred to the Secured Party in full or partial satisfaction of any
Guaranteed Obligation, because the payment or transfer or the incurrence of the
obligation is so satisfied, is declared to be void, voidable, or otherwise
recoverable under any state or federal law (collectively a “Voidable Transfer”),
or because such Secured Party elects to do so on the reasonable advice of its
counsel in connection with an assertion that the payment, transfer, or
incurrence is a Voidable Transfer, then, as to any such Voidable Transfer, and
as to all reasonable costs, expenses and attorney’s fees of the Secured Party
related thereto, the liability of each Guarantor hereunder will automatically
and immediately be revived, reinstated, and restored and will exist as though
the Voidable Transfer had never been made.

 

2.11        Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.11, or otherwise
under this Guaranty, as it relates to such Loan Party, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until a Discharge of Guaranteed
Obligations.  Each Qualified ECP Guarantor intends that this Section 2.11
constitute, and this Section 2.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

12

--------------------------------------------------------------------------------


 

SECTION 3.         REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE GUARANTORS.

 

3.1          Representations and Warranties.  Each Guarantor represents and
warrants to the Secured Parties that the representations and warranties set
forth in Article V of the Credit Agreement as they relate to such Guarantor or
to the Loan Documents to which such Guarantor is a party, each of which is
incorporated herein by reference, are true and correct in all material respects,
except for representations and warranties that are qualified as to
“materiality”, “Material Adverse Effect” or similar language, in which case such
representations and warranties shall be true and correct (after giving effect to
any such qualification therein) in all respects as of such date, in each case
unless expressly stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and the Secured Parties shall be entitled to
rely on each of such representations and warranties as if they were fully set
forth herein, provided that each such reference in each such representation and
warranty to any Borrower’s knowledge shall, for the purposes of this
Section 3.1, be deemed to be a reference to such Guarantor’s knowledge.

 

3.2          Covenants.  Each Guarantor covenants and agrees with the Secured
Parties that, from and after the date of this Guaranty until the Discharge of
the Guaranteed Obligations, such Guarantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Subsidiaries.

 

SECTION 4.         POWER OF ATTORNEY AND FURTHER ASSURANCES

 

4.1          Agent’s Appointment as Attorney-in-Fact, Etc.  Each Guarantor
hereby irrevocably constitutes and appoints the Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Guarantor and in the name of such Guarantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement.

 

4.2          Further Assurances.  Each Guarantor agrees that from time to time,
at the expense of such Guarantor, it shall promptly execute and deliver all
further instruments and documents and take all further action that may be
necessary or desirable, or that the Agent may reasonably request, in order to
ensure that the Secured Parties receive the intended benefits hereof or to
enable the Agent to exercise and enforce its rights and remedies hereunder.

 

SECTION 5.         APPLICATION OF PROCEEDS

 

5.1          Application of Proceeds.  The Agent may (and, if directed by the
Majority Lenders, shall) apply all or any part of the proceeds of the guarantee
set forth herein in payment of the Guaranteed Obligations in accordance with
Section 8.03 of the Credit Agreement.

 

13

--------------------------------------------------------------------------------


 

SECTION 6.         MISCELLANEOUS

 

6.1          Amendments in Writing.  None of the terms or provisions of this
Guaranty may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.01 of the Credit Agreement.

 

6.2          Notices.  All notices, requests and demands to or upon the Agent or
any Guarantor hereunder shall be effected in the manner provided for in
Section 10.02 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 10.02 to the Credit Agreement.

 

6.3          No Waiver by Course of Conduct; Cumulative Remedies.  No Secured
Party shall by any act (except by a written instrument pursuant to Section 10.01
of the Credit Agreement), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default.  No failure to exercise, nor any delay in exercising, on
the part of any Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by any Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which such Secured Party would
otherwise have on any future occasion.  The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

 

6.4          Enforcement Expenses; Indemnification.(a)  Each Guarantor agrees to
pay or reimburse each Secured Party for all of its out-of-pocket costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guaranty and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the reasonable and documented fees and
disbursements of a single counsel to the Agent and a single local counsel to the
Agent in each applicable jurisdiction.

 

(b)           Each Guarantor agrees to pay, and save the Secured Parties
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the collateral
securing the Guaranteed Obligations or in connection with any of the
transactions contemplated by the Credit Agreement.

 

(c)           Each Guarantor agrees to pay, and to save the Secured Parties
(including all Indemnitees pursuant to Section 10.04(b) of the Credit
Agreement), harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Guaranty to the extent the
Borrower would be required to do so pursuant to Section 10.04(b) of the Credit
Agreement (it being understood and agreed that the indemnification obligations
set forth in this Section 6.4(c) shall apply to the

 

14

--------------------------------------------------------------------------------


 

Secured Parties to the same extent that they apply to the Agent and the Lenders
under the Credit Agreement).

 

(d)           The agreements in this Section shall survive repayment of the
Guaranteed Obligations and all other amounts payable under the Credit Agreement
and the other Loan Documents and the Secured Hedge Agreement and Secured Cash
Management Agreements.

 

6.5          Successors and Assigns.  This Guaranty shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that no Guarantor may
assign, transfer or delegate any of its rights or obligations under this
Guaranty without the prior written consent of the Agent and any such assignment,
transfer or delegation without such consent shall be null and void.

 

6.6          Counterparts.  This Guaranty may be executed by one or more of the
parties to this Guaranty on any number of separate counterparts (including by
facsimile or other electronic imaging means), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed signature page of this Guaranty by facsimile or other electronic
transmission (e.g. “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof.

 

6.7          Severability.  Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

6.8          Section Headings.  The section headings and Table of Contents used
in this Guaranty are for convenience of reference only and are not to affect the
construction hereof or be taken in consideration in the interpretation hereof.

 

6.9          Integration. Conflict.  This Guaranty represents the agreement of
the Guarantors, the Agent and the other Secured Parties with respect to the
subject matter hereof, and supercedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  There
are no promises, undertakings, representations or warranties by the Agent or any
other Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein.

 

6.10        Governing Law, Jurisdiction, Waiver of Jury Trial, Etc.  Sections
10.14 and 10.15 of the Credit Agreement are incorporated herein, mutatis
mutandis, as if a part hereof.

 

6.11        Additional Guarantors.  Each Material Subsidiary of the Borrower or
other Person that is required to become a party to this Agreement pursuant to
Section 6.09(d) of the Credit Agreement shall become a Guarantor as required by
the Credit Agreement for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Joinder Agreement in the form of Annex 1
hereto.

 

15

--------------------------------------------------------------------------------


 

6.12        Releases.  At such time as there has been a Discharge of the
Guaranteed Obligations, this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Agent and each Guarantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party.  At the request and sole expense of any Guarantor
following any such termination, the Agent shall execute and deliver to such
Guarantor such documents as such Guarantor shall reasonably request to evidence
such termination.

 

[This Space Intentionally Left Blank]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty Agreement
to be duly executed and delivered as of the date first above written.

 

 

GUARANTORS:

 

 

 

SUSSER ENERGY SERVICES LLC

 

SUSSER PETROLEUM OPERATING COMPANY LLC

 

SUSSER PETROLEUM PROPERTY COMPANY LLC

 

T&C WHOLESALE LLC

 

 

 

 

 

By:

/s/ Mary E. Sullivan

 

 

Name: Mary E. Sullivan

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

AGENT:

 

 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Denise Jones

 

 

Name: Denise Jones

 

 

Title: Assistant Vice President

 

Guaranty Agreement

 

--------------------------------------------------------------------------------


 

Annex 1 to
Guaranty Agreement

 

JOINDER AGREEMENT, dated as of                         ,  20        , made by
                                            , a                               
(the “Additional Guarantor”), in favor of BANK OF AMERICA, N.A., as collateral
agent (in such capacity, the “Agent”) for (i) the banks and other financial
institutions and entities (the “Lenders”) parties to the Credit Agreement
referred to below, and (ii) the other Secured Parties (as defined in the
Guaranty Agreement (as hereinafter defined)).  All capitalized terms not defined
herein shall have the meaning ascribed to them in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, SUSSER PETROLEUM PARTNERS LP (the “Borrower”), the Lenders, and BANK OF
AMERICA, N.A., as administrative agent and as the Agent, have entered into a
Credit Agreement, dated as of September 25, 2014 (as amended, supplemented,
replaced or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, certain Subsidiaries of the
Borrower (other than the Additional Guarantor) have entered into the Guaranty
Agreement, dated as of September 25, 2014 (as amended, supplemented replaced or
otherwise modified from time to time, the “Guaranty Agreement”) in favor of the
Agent for the benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guaranty Agreement; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.     Guaranty Agreement.By executing and delivering this Joinder Agreement,
the Additional Guarantor, as provided in Section 6.11 of the Guaranty Agreement,
hereby becomes a party to the Guaranty Agreement as a Guarantor thereunder with
the same force and effect as if originally named therein as a Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder.  The Additional Guarantor
hereby represents and warrants that each of the representations and warranties
contained in Section 3.1 of the Guaranty Agreement as they relate to the
Additional Guarantor is true and correct on and as the date hereof (after giving
effect to this Joinder Agreement) as if made on and as of such date.

 

2.     GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Annex 1

--------------------------------------------------------------------------------


 

3.     Successors and Assigns.

 

This Joinder Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that the
Additional Guarantor may not assign, transfer or delegate any of its rights or
obligations under this Assumption Agreement without the prior written consent of
the Agent and any such assignment, transfer or delegation without such consent
shall be null and void.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

 

[ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 25, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Susser Petroleum Partners LP, a Delaware limited partnership,
and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 25, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Susser Petroleum Partners LP, a Delaware limited partnership,
and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 25, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Susser Petroleum Partners LP, a Delaware limited partnership,
and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

Date:                      , 20[  ]

 

H-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 25, 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Susser Petroleum Partners LP, a Delaware limited partnership,
and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.01(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

H-4

--------------------------------------------------------------------------------


 

 

Title:

 

 

 

Date:                      , 20[  ]

 

H-5

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF LETTERS OF CREDIT REPORT

 

Date:                            , 20  

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of September 25,
2014 (the “Agreement”) among Susser Petroleum Partners LP, a Delaware limited
partnership (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, Collateral Agent, Swingline Lender and LC Issuer.  All
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.

 

This report is being delivered pursuant to Section 2.07(l) of the Agreement. 
Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.

 

LC No.

 

Maximum
Face
Amount

 

Current
Face
Amount

 

Beneficiary
Name

 

Issuance
Date

 

Expiry
Date

 

Auto
Renewal

 

Date of
Amendment

 

Amount of
Amendment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF SWINGLINE LOAN NOTICE

 

Date:                        ,         

 

To:                             Bank of America, N.A., as Swingline Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of September 25,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Susser Petroleum Partners LP, a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, Collateral Agent,
LC Issuer and Swingline Lender.

 

The undersigned hereby requests a Swingline Loan:

 

1.            
On                                                                                (a
Business Day).

 

2.             In the amount of
$                                                       .

 

3.             Comprised
of                                                               .

[Type of Loan requested]

 

The Swingline Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.02(a) of the Agreement.

 

 

Susser Petroleum Partners LP

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO:         Bank of America, N.A., as [Administrative Agent][Swingline Lender]

 

RE:                           Credit Agreement, dated as of September 25, 2014,
by and among Susser Petroleum Partners LP, a Delaware limited partnership (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, Collateral Agent, LC Issuer and Swingline Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

 

DATE:                   [Date]

 

The Borrower hereby notifies the Administrative Agent that on
                          (13) pursuant to the terms of Section 2.06
(Prepayments of Loans) of the Credit Agreement, the Borrower intends to
prepay/repay the following Loans as more specifically set forth below: (14)

 

o  Optional prepayment of [Loans] in the following amount(s):

 

o  Eurodollar Rate Loans: $

Applicable Interest Period:

 

o  Base Rate Loans:  $

 

o  Optional prepayment of Swingline Loans in the following amount(s):

 

o  Daily Floating Eurodollar Loans: $

 

o  Base Rate Loans:  $

 

--------------------------------------------------------------------------------

(13)  Specify date of such prepayment.

(14)  Any prepayment of Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof (or if less, the entire principal
amount thereof outstanding).

 

K-1

--------------------------------------------------------------------------------


 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

K-2

--------------------------------------------------------------------------------


 

 

Susser Petroleum Partners LP, a Delaware limited partnership

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

K-3

--------------------------------------------------------------------------------